
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.11


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

U.S. $25,000,000

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of May 24, 2002,

among

MARKWEST HYDROCARBON, INC.,
as the Borrower,

and

CERTAIN FINANCIAL INSTITUTIONS,
as the Lenders,

and

BANK OF AMERICA, N.A.,
as the Administrative Agent for the Lenders

--------------------------------------------------------------------------------

BANC OF AMERICA SECURITIES LLC,
as Lead Arranger and Sole Book Manager

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------


ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
2 SECTION 1.1   Defined Terms   2 SECTION 1.2   Use of Defined Terms   24
SECTION 1.3   Cross-References   25 SECTION 1.4   Accounting and Financial
Determinations   25
ARTICLE II
 
COMMITMENTS, BORROWING PROCEDURES AND NOTES
 
25 SECTION 2.1   Commitments   25 SECTION 2.1.1   Revolving Loan Commitment   25
SECTION 2.1.2   Commitment to Issue Letters of Credit   25 SECTION 2.1.3  
Global Borrowing Base Determinations   25 SECTION 2.1.4   [Intentionally Blank]
  27 SECTION 2.1.5   Lenders Not Required To Make Loans or Issue or Participate
in Letters of Credit   27 SECTION 2.1.6   Increase in Revolving Loan Commitment
Amount   28 SECTION 2.2   Reduction of Revolving Loan Commitment Amounts   29
SECTION 2.2.1   Optional Reductions   29 SECTION 2.2.2   [Intentionally Blank]  
29 SECTION 2.3   Borrowing Procedure   29 SECTION 2.4   Continuation and
Conversion Elections   29 SECTION 2.5   Notes   30 SECTION 2.6   Letters of
Credit   30 SECTION 2.6.1   Issuance Requests   30 SECTION 2.6.2   Issuances and
Extensions   30 SECTION 2.6.3   [Intentionally Blank]   31 SECTION 2.6.4   Other
Lenders' Participation   31 SECTION 2.6.5   Disbursements   31 SECTION 2.6.6  
Reimbursement   32 SECTION 2.6.7   Deemed Disbursements   32 SECTION 2.6.8  
Nature of Reimbursement Obligations   33 SECTION 2.6.9   Increased Costs;
Indemnity   33
ARTICLE III
 
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
 
34 SECTION 3.1   Repayments and Prepayments   34 SECTION 3.1.1   Optional
Prepayment   34 SECTION 3.1.2   Mandatory Prepayment   34 SECTION 3.1.3  
Mandatory Prepayment on Acceleration   35 SECTION 3.1.4   [Intentionally Blank]
  35 SECTION 3.2   Interest Provisions   35 SECTION 3.2.1   Rates   35 SECTION
3.2.2   Default Rate   35 SECTION 3.2.3   Payment Dates   35 SECTION 3.3   Fees
  35 SECTION 3.3.1   Commitment Fee   35 SECTION 3.3.2   Administrative Agent's
Fee   36 SECTION 3.3.3   Letter of Credit Fees   36

i

--------------------------------------------------------------------------------


ARTICLE IV
 
CERTAIN LIBO RATE AND OTHER PROVISIONS
 
36 SECTION 4.1   Fixed Rate Lending Unlawful   36 SECTION 4.2   Deposits
Unavailable   36 SECTION 4.3   Increased LIBO Rate Loan Costs, etc   37 SECTION
4.4   Funding Losses   37 SECTION 4.5   Increased Capital Costs   37 SECTION 4.6
  Taxes   37 SECTION 4.7   Payments, Computations, etc   38 SECTION 4.8  
Sharing of Payments   38 SECTION 4.9   Setoff   39
ARTICLE V
 
CONDITIONS TO EFFECTIVENESS
 
39 SECTION 5.1   Conditions to Effectiveness and Initial Borrowing   39 SECTION
5.1.1   Resolutions, etc   39 SECTION 5.1.2   Delivery of this Agreement   40
SECTION 5.1.3   Guaranty Agreements   40 SECTION 5.1.4   Collateral Documents  
40 SECTION 5.1.5   Intercreditor Agreements   40 SECTION 5.1.6   Repayment
Existing Loans and the Existing Term Loan with Proceeds of MarkWest OLLC Credit
Facility and MLP Offering   40 SECTION 5.1.7   Closing of the Canadian Facility
and the MarkWest OLLC Credit Facility   40 SECTION 5.1.8   Agreements with
MarkWest   40 SECTION 5.1.9   Closing Certificate   40 SECTION 5.1.10   Opinions
of Counsel   41 SECTION 5.1.11   Closing Fees, Expenses, etc.   41 SECTION
5.1.12   Evidence of Insurance   41 SECTION 5.1.13   Hedging Policy   41 SECTION
5.1.14   Other   41 SECTION 5.2   All Borrowings   41 SECTION 5.2.1   Compliance
with Warranties, No Default, etc   41 SECTION 5.2.2   Borrowing Request;
Compliance Certificate   41 SECTION 5.2.3   Satisfactory Legal Form   42
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
42 SECTION 6.1   Organization, etc   42 SECTION 6.2   Due Authorization,
Non-Contravention, etc   42 SECTION 6.3   Government Approval, Regulation, etc  
42 SECTION 6.4   Validity, etc   43 SECTION 6.5   Financial Information;
Projections   43 SECTION 6.6   No Material Adverse Change   43 SECTION 6.7  
Litigation, Labor Controversies, etc   43 SECTION 6.8   Subsidiaries   43
SECTION 6.9   Ownership of Properties   43 SECTION 6.10   Taxes   43 SECTION
6.11   Pension and Welfare Plans   43 SECTION 6.12   Compliance with Law   44

ii

--------------------------------------------------------------------------------

SECTION 6.13   Claims and Liabilities   44 SECTION 6.14   No Prohibition on
Perfection of Collateral Documents   44 SECTION 6.15   Solvency   44 SECTION
6.16   Environmental Warranties   45 SECTION 6.17   Regulations T, U and X   46
SECTION 6.18   Accuracy of Information   46 SECTION 6.19   Default   47 SECTION
6.20   [Intentionally Blank]   47 SECTION 6.21   Other Plants   47 SECTION 6.22
  Oil and Gas Reserves   47 SECTION 6.23   Reserve Report   47
ARTICLE VII
 
COVENANTS
 
47 SECTION 7.1   Affirmative Covenants   47 SECTION 7.1.1   Financial
Information, Reports, Notices, etc   48 SECTION 7.1.2   Compliance with Laws,
etc   50 SECTION 7.1.3   Maintenance of Properties   50 SECTION 7.1.4   Use of
Proceeds   50 SECTION 7.1.5   Insurance   50 SECTION 7.1.6   Books and Records  
51 SECTION 7.1.7   Environmental Covenant   51 SECTION 7.1.8   Further
Assurances; Additional Collateral   52 SECTION 7.1.9   Compliance with Hedging
Policy; Hedging Agreements   53 SECTION 7.1.10   Hedging Agreements   53 SECTION
7.1.11   Performance of Obligations   53 SECTION 7.1.12   Payment of Taxes and
Claims   53 SECTION 7.1.13   ERISA Information and Compliance   54 SECTION 7.2  
Negative Covenants   54 SECTION 7.2.1   Business Activities; Changes to Hedging
Policy   54 SECTION 7.2.2   Indebtedness   54 SECTION 7.2.3   Liens   55 SECTION
7.2.4   Financial Covenants   57 SECTION 7.2.5   Investments   57 SECTION 7.2.6
  Restricted Payments, etc   58 SECTION 7.2.7   Rental Obligations   58 SECTION
7.2.8   Consolidation, Merger, etc   59 SECTION 7.2.9   Asset Dispositions, etc
  59 SECTION 7.2.10   Subordinated Debt Documents   60 SECTION 7.2.11  
Transactions with Affiliates   60 SECTION 7.2.12   Negative Pledges, Restrictive
Agreements, etc   61 SECTION 7.2.13   Limitation On Hedging Agreements   61

iii

--------------------------------------------------------------------------------

SECTION 7.2.14   Use of Proceeds   61 SECTION 7.2.15   Gas Imbalances,
Take-or-Pay or Other Prepayments   61
ARTICLE VIII
 
EVENTS OF DEFAULT
 
62 SECTION 8.1   Listing of Events of Default   62 SECTION 8.1.1   Non-Payment
of Obligations   62 SECTION 8.1.2   Breach of Warranty   62 SECTION 8.1.3  
Non-Performance of Certain Covenants and Obligations   62 SECTION 8.1.4  
Non-Performance of Other Covenants and Obligations   62 SECTION 8.1.5   Default
on Other Indebtedness   62 SECTION 8.1.6   Judgments   62 SECTION 8.1.7  
Pension Plans   62 SECTION 8.1.8   Control of the Borrower   63 SECTION 8.1.9  
Bankruptcy, Insolvency, etc   63 SECTION 8.1.10   Impairment of Security, etc  
63 SECTION 8.1.11   Default Under Material Agreement   63 SECTION 8.1.12  
MLP/Parent Material Agreements   63 SECTION 8.1.13   Invalidity of Loan
Documents   64 SECTION 8.2   Action if Bankruptcy   64 SECTION 8.3   Action if
Other Event of Default   64
ARTICLE IX
 
THE AGENT
 
64 SECTION 9.1   Actions   64 SECTION 9.2   Funding Reliance, etc   65 SECTION
9.3   Exculpation   65 SECTION 9.4   Successor   65 SECTION 9.5   Loans by BofA
  66 SECTION 9.6   Credit Decisions   66 SECTION 9.7   Copies, etc   66 SECTION
9.8   Default; Collateral   66 SECTION 9.9   Lender Hedging Agreements   68
ARTICLE X
 
MISCELLANEOUS PROVISIONS
 
68 SECTION 10.1   Waivers, Amendments, Release of Collateral, etc   68 SECTION
10.2   Notices   70 SECTION 10.3   Payment of Costs and Expenses   70 SECTION
10.4   Indemnification   70 SECTION 10.5   Survival   71 SECTION 10.6  
Severability   71 SECTION 10.7   Headings   71 SECTION 10.8   Execution in
Counterparts   71 SECTION 10.9   Governing Law; Entire Agreement   71 SECTION
10.10   Successors and Assigns   71

iv

--------------------------------------------------------------------------------

SECTION 10.11   Other Transactions   73 SECTION 10.12   Forum Selection and
Consent to Jurisdiction   73 SECTION 10.13   Waiver of Jury Trial   74 SECTION
10.14   Confidentiality   74 SECTION 10.15   Assignment   74 SECTION 10.16  
Priority of Hedging Obligations   74 SECTION 10.17   Certain Remedies   75
SECTION 10.18   Maximum Rate   75 SECTION 10.19   Entire Agreement   75 SECTION
10.20   Consent And Ratification of Collateral Documents   76 SECTION 10.21  
Transfer of Assets to the MLP and Release of Liens and Guaranties Related
Thereto   76

v

--------------------------------------------------------------------------------

SCHEDULES:

Schedule 1.1(a)   —   Disclosure Schedule Schedule 1.1(b)   —   Lender
Commitments Schedule 5.1.4   —   Collateral Documents to Be Delivered Schedule
6.14   —   Leases Schedule 7.1.9   —   Canadian Hedge Agreements Schedule 7.1.12
  —   Leases Schedule 10.20   —   Existing Collateral Documents

EXHIBITS:

Exhibit A   —   Form of Note Exhibit B   —   Form of Borrowing Request Exhibit C
  —   Form of Continuation/Conversion Notice Exhibit D   —   Form of Lender
Assignment Agreement Exhibit E-1   —   Form of Legal Opinion of Davis, Graham &
Stubbs LLP Exhibit E-2   —   Form of Legal Opinion of Barry Spector Exhibit F  
—   Form of Compliance Certificate Exhibit G   —   Form of Guaranty Exhibit H-1
  —   Form of Amended and Restated Borrower Pledge and Security Agreement
Exhibit H-2   —   Form of Subsidiary Pledge and Security Agreement Exhibit I   —
  Form of Issuance Request Exhibit J   —   Form of U.S. Monthly Borrowing Base
Certificate Exhibit K   —   Form of Amended and Restated Intercreditor Agreement
Exhibit L   —   Form of Agreement Regarding Collateral

vi

--------------------------------------------------------------------------------


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT


        THIS FIFTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of May, 24
2002, among MARKWEST HYDROCARBON, INC., a Delaware corporation (the "Borrower"),
the various financial institutions as are or may become parties hereto
(collectively, the "Lenders"), and BANK OF AMERICA, N.A. ("BofA"), as
administrative agent for the Lenders (in such capacity, the "Agent" or the
"Administrative Agent").

W I T N E S S E T H:

        WHEREAS, the Borrower is engaged in the business of the acquisition,
ownership, operation, leasing and construction of natural gas processing and
treating plants, fractionation facilities and pipelines and oil and gas
exploration, production and development, natural gas, natural gas liquids and
crude oil marketing, storage, transportation and terminalling, and activities
related or ancillary to the foregoing;

        WHEREAS, the Borrower, certain financial institutions (the "Norwest
Lenders"), and Norwest Bank Colorado, National Association ("Norwest"), as
predecessor to BofA in its capacity as Administrative Agent, heretofore entered
into an Amended and Restated Working Capital Loan Agreement dated as of
October 8, 1996 (such agreement, as so amended, the "Original Working Capital
Loan Agreement"), pursuant to which the Norwest Lenders agreed to make loans
(therein referred to as the "Original Working Capital Loans") to the Borrower;

        WHEREAS, the Borrower, the Norwest Lenders, and Norwest heretofore
entered into an Amended and Restated Loan Agreement dated as of October 8, 1996
(such agreement, as so amended, the "Original Loan Agreement"), pursuant to
which the Norwest Lenders agreed to make loans to the Borrower;

        WHEREAS, the Borrower, certain financial institutions (the "BMO
Lenders"), NationsBank, N.A., as syndication agent, and Bank of Montreal
("BMO"), as predecessor to BofA in its capacity as Administrative Agent,
heretofore entered into that certain Amended and Restated Credit Agreement dated
as of June 20, 1997, as amended (such agreement, as so amended, the "A&R Credit
Agreement"), pursuant to which the Borrower, the BMO Lenders, the syndication
agent and the Administrative Agent restructured the indebtedness of the Borrower
to the Norwest Lenders under the Original Loan Agreement and the Original
Working Capital Loan Agreement and amended, renewed, restated and converted such
indebtedness to indebtedness under the A&R Credit Agreement;

        WHEREAS, the Borrower, certain financial institutions (the "Second A&R
Lenders"), and the Administrative Agent heretofore entered into that certain
Second Amended and Restated Credit Agreement dated as of September 29, 1999 (the
"Second A&R Credit Agreement"), pursuant to which the Second A&R Lenders
amended, renewed, restated and restructured the indebtedness under the A&R
Credit Agreement and agreed to make loans to the Borrower;

        WHEREAS, pursuant to assignment agreements (collectively, the "Second
A&R Lender Assignment") dated as of August 10, 2001, BofA purchased from the
Second A&R Lenders (other than BofA) all of such Second A&R Lenders' loans under
the Second A&R Credit Agreement;

        WHEREAS, immediately after giving effect to the Second A&R Lender
Assignment, the Borrower, certain financial institutions (the "Third A&R
Lenders"), and the Administrative Agent entered into that certain Third Amended
and Restated Credit Agreement dated as of August 10, 2001 (the "Third A&R Credit
Agreement"), pursuant to which the Third A&R Lenders amended, renewed, restated
and restructured the indebtedness under the Second A&R Credit Agreement and
agreed to make loans to the Borrower;

        WHEREAS, pursuant to a Fourth Amended and Restated Credit Agreement
dated as of October 12, 2001 (the "Existing Credit Agreement"), Borrower,
certain financial institutions (the "Existing Lenders") and the Administrative
Agent further amended, renewed, and restated the Third

--------------------------------------------------------------------------------


A&R Credit Agreement and agreed to make revolving loans (the "Existing Loans")
and a term loan (the "Existing Term Loan") and to issue letters of credit;

        WHEREAS, concurrently with the execution of the Existing Credit
Agreement, the Borrower repaid loans under "Revolving Facility B" of the Third
A&R Credit Agreement with working capital and proceeds from the repayment of a
portion of a loan made by the Borrower to MarkWest Resources Canada Corp., a
wholly-owned Subsidiary of Borrower, and MarkWest Resources Canada Corp. repaid
a portion of such loan with the proceeds of a loan to it under the Canadian
Credit Agreement (as herein defined);

        WHEREAS, pursuant to the First Amendment to Fourth Amended and Restated
Credit Agreement dated as of March 29, 2002 (the "First Amendment"), the
Borrower, the Existing Lenders, and the Administrative Agent made certain
amendments to the Existing Credit Agreement;

        WHEREAS, concurrently herewith, certain lenders (the "MarkWest OLLC
Lenders"), are providing financing (the "MarkWest OLLC Credit Facility") to
MarkWest OLLC (as defined herein); and

        WHEREAS, in order to, among other things (i) take into account certain
aspects of the MarkWest OLLC Credit Facility, (ii) to release certain collateral
to be pledged to secure the MarkWest OLLC Credit Facility, and (iii) to
incorporate the amendments made to the Existing Credit Agreement by the First
Amendment, the Borrower, the Lenders, and the Administrative Agent hereby make
further amendments to the Existing Credit Agreement and restate the Existing
Credit Agreement, as amended by the First Amendment.

        NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

        SECTION 1.1    Defined Terms.    The following terms (whether or not
underscored) when used in this Agreement, including its preamble and recitals,
shall, except where the context otherwise requires, have the following meanings
(such meanings to be equally applicable to the singular and plural forms
thereof) and the meanings set forth in Schedule 5.1.4 to this Agreement:

        "A&R Credit Agreement" is defined in the fourth recital.

        "Accrued Columbia Settlement Balances" means the amount of natural gas
which has been earned by the Borrower to date pursuant to the Settlement
Agreement dated as of October 16, 1999, between the Borrower and Columbia Gas
Transmission Corporation ("Columbia") (the "Settlement Agreement"), provided
that such amounts shall not be included if:

(i)the Administrative Agent fails to have a first priority Lien on the
Borrower's right, title and interest in and to the Settlement Agreement;

(ii)Columbia has disputed, or is in default of any of, its obligations under the
Settlement Agreement;

(iii)Columbia is the subject of any of the events of the type described in
clause (v) of the definition of Eligible Midstream Accounts Receivable; or

(iv)any other event or condition occurs or exists which leads the Required
Lenders to believe, in the exercise of their reasonable judgment, that the
Borrower's prospect of receiving, or the Lenders' ability to exercise their Lien
on, the natural gas in question could reasonably be expected to be impaired.

        "Acquisition" means any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of a Person,

2

--------------------------------------------------------------------------------


or of any business or division of a Person, (b) the acquisition of in excess of
50% of the capital stock, partnership interests, membership interests or equity
of any Person, or otherwise causing any Person to become a Subsidiary, or (c) a
merger or consolidation or any other combination of the Borrower or a
MarkWest Inc. Subsidiary with another Person (other than a Person that is a
MarkWest Inc. Subsidiary), provided, that, if the Borrower is a party to such
merger, consolidation or other combination, the Borrower shall be the surviving
entity, and if the Borrower is not a party to such transaction, the
MarkWest Inc. Subsidiary shall be the surviving entity. The MLP Transfer shall
not be an Acquisition.

        "Administrative Agent" is defined in the preamble and includes each
other Person as shall have subsequently been appointed as the successor
Administrative Agent pursuant to Section 9.4.

        "Administrative Questionnaire" means an Administrative Details Form in a
form supplied by the Administrative Agent.

        "Affiliate" of any Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person (excluding any trustee under, or any committee with responsibility for
administering, any Plan). A Person shall be deemed to be "controlled by" any
other Person if such other Person possesses, directly or indirectly, power
(a) to vote 10% or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general
partners; or (b) to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

        "Agreement" means, on any date, this Fifth Amended and Restated Credit
Agreement as originally in effect on the Effective Date and as thereafter from
time to time amended, supplemented, amended and restated, or otherwise modified
and in effect on such date.

        "Agreement Regarding Collateral" means the Agreement Regarding
Collateral dated as of even date herewith substantially in the form attached
hereto as Exhibit L, as amended, supplemented, restated, or otherwise modified
from time to time.

        "Alternate Base Rate" means, on any date and with respect to all Base
Rate Loans, a fluctuating rate of interest per annum equal to the higher of
(a) the rate of interest most recently established by BofA as its base rate, and
(b) the Federal Funds Rate most recently determined by Administrative Agent (in
accordance with the definition of Federal Funds Rate) plus 0.5%. The Alternate
Base Rate is not necessarily intended to be the lowest rate of interest
determined by BofA in connection with extensions of credit. Changes in the rate
of interest on that portion of any Loans maintained as Base Rate Loans will take
effect simultaneously with each change in the Alternate Base Rate.

        "Appalachia" means MarkWest Energy Appalachia, L.L.C., a Delaware
limited liability company.

        "Applicable Margin" means, with respect to any Loan of any type or any
Letter of Credit, and at such time as the Leverage Ratio is in one of the
following ranges, the number of basis points ("b.p.")

3

--------------------------------------------------------------------------------


per annum for the relevant type of Loan, Commitment Fee or Letter of Credit and
the relevant range set forth below:

Pricing
Level

--------------------------------------------------------------------------------

  Leverage Ratio

--------------------------------------------------------------------------------

  Applicable
Margin
LIBO Rate
Loan

--------------------------------------------------------------------------------

  Letter of
Credit Fee

--------------------------------------------------------------------------------

  Applicable
Margin
Base Rate
Loan

--------------------------------------------------------------------------------

  Commitment
Fee

--------------------------------------------------------------------------------

1   Less than or equal to 1.0X   175.0 b.p.   175.0 b.p.   37.5 b.p.   25.0 b.p.
2   Greater than 1.0X, but less than or equal to 2.0X   200.0 b.p.   200.0 b.p.
  62.5 b.p.   30.0 b.p. 3   Greater than 2.0X, but less than or equal to 2.75X  
225.0 b.p.   225.0 b.p.   87.5 b.p.   37.5 b.p. 4   Greater than 2.75X, but less
than or equal to 3.25X   250.0 b.p.   250.0 b.p.   112.5 b.p.   50.0 b.p. 5  
Greater than 3.25X   275.0 b.p.   275.0 b.p.   137.5 b.p.   50.0 b.p.

The Leverage Ratio shall be determined from the then most recent quarterly
financial statements delivered by the Borrower pursuant to Section 7.1.1, and
any changes in Applicable Margin shall become effective the first day of the
third month following the date such financial statements are dated. In the event
that the Borrower shall at any time fail to furnish the Lenders such financial
statements required to be delivered under Section 7.1.1, the maximum Applicable
Margin and Commitment Fee as set forth above shall apply until such time as such
financial statements are so delivered. Changes in the Applicable Margin and
Commitment Fee as a result of a change in the Leverage Ratio will occur
automatically as aforesaid without notice. The Applicable Margin and Commitment
Fee shall be set at Pricing Level 4 for the period beginning on the Effective
Date and ending on June 30, 2002, unless during such period the Leverage Ratio
falls within Pricing Level 5, in which case Pricing Level 5 will apply.

        "Approved Fund" means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

        "Assignment and Assumption" means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.10, and accepted by the Administrative Agent,
in substantially the form of Exhibit D.

        "Authorized Officer" means, relative to any Obligor, those of its
officers whose signatures and incumbency shall have been certified to the
Administrative Agent and the Lenders pursuant to Section 5.1.1.

        "Available Borrowing Base" means, at the particular time in question,
the U.S. Borrowing Base in effect minus the U.S. Effective Amount at such time.

        "Base Rate Loan" means a Loan bearing interest at a fluctuating rate
determined by reference to the Alternate Base Rate.

        "Base Rate Margin" means, on any date, a per annum fee equal to the
Applicable Margin for Base Rate Loans on such date.

        "Basin" means Basin Pipeline L.L.C., a Michigan limited liability
company.

        "BMO" is defined in the fourth recital.

        "BofA" is defined in the preamble.

        "Borrower" is defined in the preamble.

4

--------------------------------------------------------------------------------


        "Borrowing" means the Loans of the same type and, in the case of LIBO
Rate Loans, having the same Interest Period made by all Lenders on the same
Business Day and pursuant to the same Borrowing Request in accordance with
Section 2.1.

        "Borrowing Request" means a loan request and certificate duly executed
by an Authorized Officer of the Borrower, substantially in the form of Exhibit B
hereto.

        "Business Day" means (a) any day which is neither a Saturday or Sunday
nor a legal holiday on which banks are authorized or required to be closed in
Dallas, Texas, Denver, Colorado or New York, New York; and (b) relative to the
making, continuing, prepaying or repaying of any LIBO Rate Loans, any day on
which dealings in Dollars are carried on in the interbank eurodollar market.

        "CAN" or "CAN$" means the lawful currency of Canada.

        "Canadian" means, with respect to an entity, that such entity is formed
under the laws of Canada, or any province thereof.

        "Canadian Borrowing Base" means the Canadian Dollar Equivalent of the
amount of the Global Semi-Annual Borrowing Base allocated to the Canadian
Facility pursuant to Section 2.1.3(a)(ii), provided, however, in no event shall
the Canadian Borrowing Base ever exceed the sum of the Revolving Loan Commitment
Amount as defined in the Canadian Credit Agreement.

        "Canadian Commitment" means the aggregate Commitment of the Lenders
under and as defined in the Canadian Credit Agreement, expressed in U.S.
Equivalent Dollars.

        "Canadian Commitment Portion" means at any time during the Revolving
Loan Availability Period (as defined in the Canadian Credit Agreement), an
amount equal to the U.S. Dollar Equivalent of the Revolving Loan Commitment
Amount (as defined in the Canadian Credit Agreement in effect at such time).

        "Canadian Credit Agreement" means the Amended and Restated Credit
Agreement dated as of even date herewith among MarkWest Canada Co., as Borrower,
Bank of America, N.A., as Canadian Administrative Agent, and the Lenders from
time to time party thereto, as the same may from time to time be amended and
restated.

        "Canadian Dollar Equivalent" means, with respect to an amount
denominated in Dollars, the amount of the CAN$ which would be required to
purchase such amount of Dollars at the Noon Rate (as defined in the Canadian
Credit Agreement) for such currencies on the applicable date (unless such date
is not a Business Day, in which case the applicable date shall be the Business
Day immediately proceeding such date of determination). For the purpose of
determining the "Canadian Dollar Equivalent' in connection with determination
and allocation of the Global Semi-Annual Borrowing Base and the Canadian
Borrowing Base, the date of determination shall be the effective date of the
applicable Reserve Report.

        "Canadian Effective Amount" means, on any date, the aggregate
outstanding principal amount of all Loans under the Canadian Facility after
giving effect to any prepayments or repayments of such Loans occurring on such
date plus the Letter of Credit Outstandings under the Canadian Facility.

        "Canadian Facility" means the credit facility pursuant to the Canadian
Credit Agreement.

        "Canadian Ratio" means, at any time, (a) an amount equal to the Canadian
Commitment Portion divided by (b) an amount equal to the sum of (i) the U.S.
Commitment Portion in effect at such time plus (ii) the Canadian Commitment
Portion in effect at such time.

        "Capitalized Lease Liabilities" of a Person means all monetary
obligations of such Person or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other Loan
Document,

5

--------------------------------------------------------------------------------


the amount of such obligations shall be the capitalized amount thereof,
determined in accordance with GAAP, and the stated maturity thereof shall be the
date of the last payment of rent or any other amount due under such lease prior
to the first date upon which such lease may be terminated by the lessee without
payment of a penalty.

        "Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuer and the Lenders, as
collateral for the Obligations in respect of Letters of Credit, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
the Administrative Agent and the Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term shall have corresponding meaning. The
Borrower hereby grants the Administrative Agent, for the benefit of the Issuer
and the Lenders, a Lien on all such cash and deposit account balances. Cash
collateral shall be maintained in blocked, non-interest bearing deposit accounts
at BofA or other institutions satisfactory to it.

        "Cash Equivalent Investment" means, at any time: (a) any evidence of
Indebtedness, maturing not more than one year after such time, issued or
guaranteed by the United States Government; (b) commercial paper, maturing not
more than nine months from the date of issue, which is issued by (i) a
corporation (other than an Affiliate of any Obligor) organized under the laws of
any state of the United States or of the District of Columbia and rated A-l by
Standard & Poor's Corporation or P-l by Moody's Investors Service, Inc., or
(ii) any Lender (or its holding company); (c) any certificate of deposit or
bankers acceptance, maturing not more than one year after such time, which is
issued by either (i) a commercial banking institution that is a member of the
Federal Reserve System and has a combined capital and surplus and undivided
profits of not less than $250,000,000, or (ii) any Lender or an Affiliate
thereof; (d) any repurchase agreement entered into with any Lender or an
Affiliate thereof (or other commercial banking institution of the stature
referred to in clause (c)(i)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) and (ii) has a market value at the time such repurchase agreement is entered
into of not less than 100% of the repurchase obligation of such Lender or
Affiliate (or other commercial banking institution) thereunder; (e) obligations
of any state within the United States of America, any nonprofit corporation or
any instrumentality of the foregoing, provided, that at the time of their
purchase, such obligations are rated in one of the two highest letter rating
categories (e.g. in the case of Standard & Poor's Corporation, either its AAA or
AA category) by a nationally recognized securities credit rating agency;
(f) obligations issued by political subdivisions or municipalities of any state
within the United States of America, any nonprofit corporation or any
instrumentality of the foregoing, provided, that at the time of their purchase,
such obligations are rated in one of the two highest letter rating categories
(e.g., in the case of Standard & Poor's Corporation, either its AAA or AA
category) by a nationally recognized securities credit rating agency; or
(g) eurodollar deposits with the overseas branch of (i) any commercial banking
institution that is a member of the Federal Reserve System and has a combined
capital and surplus and undivided profits of not less than $250,000,000, or
(ii) any Lender or an Affiliate thereof.

        "CERCLA" means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended.

        "CERCLIS" means the Comprehensive Environmental Response Compensation
Liability Information System List.

        "Change in Control" means (a) the acquisition by any Person, or two or
more Persons acting in concert (other than John Fox and members of his family),
of beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of 30% or more of
the outstanding shares of voting stock of the Borrower; or (b) the failure of
John Fox and members of his family to own, free and clear of all Liens or other
encumbrances, at least 25% of the outstanding shares of voting stock of the
Borrower on a fully diluted basis.

6

--------------------------------------------------------------------------------


        "Code" means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

        "Collateral" means all of the items and types of property described in
now existing or hereafter created Collateral Documents and cash and non-cash
proceeds thereof.

        "Collateral Documents" means each guaranty, pledge agreement, security
agreement, mortgage, assignment, and all other security agreements, deeds of
trust, mortgages, chattel mortgages, assignments, pledges, guaranties, financing
statements, continuation statements, extension agreements and other agreements
or instruments previously delivered or now or hereafter delivered by the
Borrower or any MarkWest Inc. Subsidiary to the Administrative Agent on behalf
of the Lenders or to the Lenders in connection with this Agreement, or any
transaction contemplated hereby, to secure or guarantee the payment of any part
of the Obligations or the performance of any other duties and obligations of
Borrower under the Loan Documents, whenever made or delivered.

        "Commitment Fee" means, on any date, a per annum fee equal to the
commitment fee indicated in the pricing grid set forth in the definition of
Applicable Margin on such date.

        "Commitment Termination Event" means (a) the occurrence of any Default
described in clauses (a) through (d) of Section 8.1.9; or (b) the occurrence and
continuance of any other Event of Default and either (i) the declaration of the
Loans and other Obligations to be due and payable pursuant to Section 8.3, or
(ii) in the absence of such declaration, the giving of notice by the
Administrative Agent, acting at the direction of the Required Lenders, to the
Borrower that the Commitments have been terminated.

        "Consolidated Net Income" of the Borrower means, for any period, the
aggregate net income (or net loss, as the case may be) of the Borrower and its
Subsidiaries for such period on a consolidated basis, determined in accordance
with GAAP; provided, that there shall be excluded therefrom, without
duplication, (a) items classified as extraordinary (other than the tax benefit
of the utilization of net operating loss carry-forwards and alternative minimum
tax credits); (b) any gain or loss, net of taxes, on the sale or other
disposition of assets (including the capital stock or other equity ownership of
any other person, but excluding the sale of oil and gas inventories in the
ordinary course of business); (c) any gain or loss, net of taxes, realized on
the termination of any employee pension benefit plan; (d) any adjustments of a
deferred tax liability or asset pursuant to Statement of Financial Accounting
Standards No. 109 which result from changes in enacted tax laws or rates;
(e) the cumulative effect of a change in accounting principles; and
(f) impairment losses on oil and gas properties.

        "Contingent Liability" means any agreement, undertaking or arrangement
by which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the indebtedness,
obligation or any other liability of any other Person (other than by
endorsements of instruments for deposit and/or in the course of collection), or
guarantees the payment of dividends or other distributions upon the shares of
any other Person; provided, however, that notwithstanding the foregoing, the
definition of "Contingent Liability" shall not include (a) the Guaranty by each
of the Borrower and the General Partner of the MLP dated March 26, 2002, given
to Equitable Production Company in respect of Gas Processing Agreement
(Maytown), the Pipeline Lease Agreement and the Equipment Lease Agreement, each
with Equitable Production Company and each dated as of May 28, 1999; and (b) any
contingent payments owing by Borrower or any of its Subsidiaries in connection
with Section 2 of the West Shore/Basin Purchase Agreement. The amount of any
Person's obligation under any Contingent Liability shall (subject to any
limitation set forth therein) be deemed to be the outstanding principal amount
(or maximum principal amount, if larger) of the debt, obligation or other
liability guaranteed thereby.

7

--------------------------------------------------------------------------------


        "Continuation/Conversion Notice" means a notice of continuation or
conversion and certificate duly executed by an Authorized Officer of the
Borrower, substantially in the form of Exhibit C hereto.

        "Controlled Group" means all members of a controlled group of
corporations and all members of a controlled group of trades or businesses
(whether or not incorporated) under common control which, together with the
Borrower, are treated as a single employer under Section 414(b) or 414(c) of the
Code or Section 4001 of ERISA.

        "Current Ratio" means the ratio of (a) consolidated current assets of
the Borrower and its Subsidiaries (including any unused portion of (i) the
Revolving Loan Commitment Amount and (ii) the Canadian Commitment) to
(b) consolidated current liabilities of the Borrower and its Subsidiaries, both
as determined in accordance with GAAP; provided, that for purposes of this
definition, non-cash mark-to-market adjustments relating to Hedging Agreements
required to be made under GAAP shall be excluded for purposes of determining
such ratio.

        "Default" means any Event of Default or any condition, occurrence or
event which, after notice or lapse of time or both, would constitute an Event of
Default.

        "Default Rate" means the rate of interest set forth in Section 3.2.2.

        "Disclosure Schedule" means the Disclosure Schedule attached hereto as
Schedule 1.1(a), as it may be amended, supplemented or otherwise modified from
time to time by the Borrower with the written consent of the Administrative
Agent and the Required Lenders.

        "Dollar" and the sign "$" mean lawful money of the United States.

        "Domestic" means, with respect to an entity, that such entity is
incorporated, organized or formed under the laws of a state in the United
States.

        "Domestic Office" means, relative to any Lender, the office of such
Lender designated as such in the Administrative Questionnaire delivered to the
Administrative Agent or designated in the Lender Assignment Agreement or such
other office of a Lender (or any successor or assign of such Lender) within the
United States as may be designated from time to time by notice from such Lender,
as the case may be, to each other Person party hereto.

        "EBITDA" means net earnings (excluding extraordinary items, gains and
losses on sales and retirement of assets, non-cash write downs and charges
resulting from accounting convention changes) before deduction for federal and
state income taxes, Interest Expense, net earnings attributable to minority
interests, depreciation, depletion and amortization expense and other non-cash
charges and expenses, including, without limitation, non-cash charges and
expenses relating to Hedging Agreements, of the Borrower and its Subsidiaries on
a consolidated basis, all determined in accordance with GAAP. For purposes of
calculating the Fixed Charge Coverage Ratio and the Leverage Ratio, EBITDA shall
be adjusted on a pro forma basis for any assets sold or acquired after the
beginning of any four-Fiscal Quarter period being measured with respect to such
ratios as if such assets had been sold or acquired at the beginning of such
four-Fiscal Quarter period, provided, however, that (i) if during any
consecutive twelve (12) month period the Purchase Price for Acquisitions by the
Borrower and its Subsidiaries equals or exceeds $5,000,000 in the aggregate,
then pro forma EBITDA attributable to Acquisitions in excess of $5,000,000 shall
be taken into account only if and to the extent permitted by the Required
Lenders and (ii) if during any consecutive twelve (12) month period the sales
price for assets sold by the Borrower and its Subsidiaries equals or exceeds
$5,000,000 in the aggregate, then pro forma EBITDA attributable to sales in
excess of $5,000,000 shall be taken into account only if and to the extent
permitted by the Required Lenders.

        "Effective Date" means the first date all conditions precedent in
Section 5.1 are satisfied or waived in accordance with Section 10.1.

8

--------------------------------------------------------------------------------


        "Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Loan Commitment, the Letter of Credit issuing lender, and
(iii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, "Eligible Assignee" shall not include the
Borrower or any of the Borrower's Affiliates or Subsidiaries.

        "Eligible Midstream Accounts Receivable" shall mean Midstream Accounts
Receivable, excluding any Midstream Account Receivable:

(i)   with respect to which more than ninety (90) days have elapsed since the
date of the original invoice;
(ii)
 
with respect to which any of the representations, warranties, covenants, and
agreements contained in any Collateral Document are incorrect or have been
breached in any material respect;
(iii)
 
with respect to which, in whole or in part, a check, promissory note, draft,
trade acceptance or other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason for such Midstream
Account Receivable (or any other Midstream Account Receivable due from such
account debtor);
(iv)
 
which represents a progress billing (as hereinafter defined) or as to which the
Borrower or any of the MarkWest Inc. Subsidiaries has extended the time for
payment without the consent of the Administrative Agent; for the purposes
hereof, "progress billing" means any invoice for goods sold or leased or
services rendered under a contract or agreement pursuant to which the account
debtor's obligation to pay such invoice is conditioned upon the Borrower's or
any of the MarkWest Inc. Subsidiaries' completion of any further performance
under the contract or agreement;
(v)
 
with respect to which any one or more of the following events has occurred to
the account debtor on such Midstream Account Receivable: death or judicial
declaration of incompetency of an account debtor who is an individual; the
filing by or against the account debtor of a request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as a
bankrupt, winding-up, or other relief under the bankruptcy, insolvency, or
similar laws of the United States, any state or territory thereof, or any
foreign jurisdiction, now or hereafter in effect; the making of any general
assignment by the account debtor for the benefit of creditors; the appointment
of a receiver or trustee for the account debtor or for any of the assets of the
account debtor, including, without limitation, the appointment of or taking
possession by a "custodian," as defined in the U.S. Federal Bankruptcy Code; the
institution by or against the account debtor of any other type of insolvency
proceeding (under the bankruptcy laws of the United States or otherwise) or of
any formal or informal proceeding for the dissolution or liquidation of,
settlement of claims against, or winding up of affairs of, the account debtor;
the sale, assignment, or transfer of all or any material part of the assets of
the account debtor; the nonpayment generally by the account debtor of its debts
as they become due; or the cessation of the business of the account debtor as a
going concern;
(vi)
 
if fifteen percent (15%) or more of the aggregate Dollar amount of outstanding
Midstream Accounts Receivable owed at such time by the account debtor thereon is
classified as ineligible under clause (i) above, provided, however, any
Midstream Account Receivable classified as ineligible under clause (i) above
shall not be included in the calculation of the fifteen percent (15%) threshold
in this clause (vi) if such Midstream Account Receivable is the subject of a
bona fide dispute between such account debtor and the Borrower;
 
 
 

9

--------------------------------------------------------------------------------


(vii)
 
owed by an account debtor which: (1) does not maintain its chief executive
office in the United States; or (2) is not organized under the laws of the
United States or any state thereof; or (3) is the government of any foreign
country or sovereign state, or of any state, province, municipality, or other
political subdivision thereof, or of any department, agency, public corporation,
or other instrumentality thereof; except to the extent that such Midstream
Account Receivable is secured or payable by a letter of credit satisfactory to
the Administrative Agent in its discretion;
(viii)
 
owed by an account debtor which is an Affiliate or employee of the Borrower or
any of its Subsidiaries;
(ix)
 
except as provided in clause (xi) below, with respect to which either the
perfection, enforceability, or validity of the Administrative Agent's Liens in
such Midstream Account Receivable, or the Administrative Agent's right or
ability to obtain direct payment to the Administrative Agent of the proceeds of
such Midstream Account Receivable, is governed by any federal, state, or local
statutory requirements other than those of the U.C.C.;
(x)
 
owed by an account debtor to which the Borrower or any of its Subsidiaries, is
indebted in any way, or which is subject to any right of setoff or recoupment by
the account debtor, unless the account debtor has entered into an agreement
acceptable to the Administrative Agent to waive setoff rights; or if the account
debtor thereon has disputed liability or made any claim with respect to any
other Midstream Account Receivable due from such account debtor; but in each
such case only to the extent of such indebtedness, setoff, recoupment, dispute,
or claim;
(xi)
 
owed by the government of the United States, or any department, agency, public
corporation, or other instrumentality thereof, unless the Federal Assignment of
Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), and any other steps
necessary to perfect the Administrative Agent's Liens therein, have been
complied with to the Administrative Agent's satisfaction with respect to such
Midstream Account Receivable;
(xii)
 
owed by any state, municipality, or other political subdivision of the United
States, or any department, agency, public corporation, or other instrumentality
thereof and as to which the Administrative Agent determines that its Lien
therein is not or cannot be perfected;
(xiii)
 
which represents a sale on a bill-and-hold, guaranteed sale, sale and return,
sale on approval, consignment, or other repurchase or return basis;
(xiv)
 
which is evidenced by a promissory note or other instrument or by chattel paper;
(xv)
 
if the Required Lenders believe, in the exercise of their reasonable judgment,
that the prospect of collection of such Midstream Account Receivable is
reasonably likely to be impaired or that the Midstream Account Receivable could
reasonably be expected not to be paid by reason of the account debtor's
financial inability to pay;
(xvi)
 
with respect to which the account debtor is located in any state requiring the
filing of a Notice of Business Activities Report or similar report in order to
permit the Borrower or any of the MarkWest Inc. Subsidiaries to seek judicial
enforcement in such state of payment of such Midstream Account Receivable,
unless such Borrower or MarkWest Inc. Subsidiary has qualified to do business in
such state or has filed a Notice of Business Activities Report or equivalent
report for the then current year;
(xvii)
 
which arises out of a sale not made in the ordinary course of the Borrower's or
any of the MarkWest Inc. Subsidiaries' Midstream Business;
 
 
 

10

--------------------------------------------------------------------------------


(xviii)
 
with respect to which the goods giving rise to such Midstream Account Receivable
have not been shipped and delivered to and accepted by the account debtor or the
services giving rise to such Midstream Account Receivable have not been
performed by the Borrower or a MarkWest Inc. Subsidiary, as applicable, and, if
applicable, accepted by the account debtor, or the account debtor revokes its
acceptance of such goods or services;
(xix)
 
owed by an account debtor which is obligated to the Borrower or any of the
MarkWest Inc. Subsidiaries respecting Midstream Accounts Receivable the
aggregate unpaid balance of which exceeds twenty percent (20%) of the aggregate
unpaid balance of all Midstream Accounts Receivable owed to the Borrower or any
of the MarkWest Inc. Subsidiaries at such time by all of the Borrower's and the
MarkWest Inc. Subsidiaries account debtors, but only to the extent of such
excess; provided, however, that account debtors Columbia Natural
Resources, Inc., a subsidiary of N:Source Inc. and Equitable Production Company,
a subsidiary of Equitable Resources, Inc., shall not be subject to the foregoing
twenty percent (20%) limitation;
(xx)
 
which is not subject to a first priority and perfected security interest in
favor of the Administrative Agent for the benefit of the Lenders; or
(xxi)
 
which the Administrative Agent and the Required Lenders in their reasonable
discretion determine to be ineligible.

If any Midstream Account Receivable at any time ceases to be an Eligible
Midstream Account Receivable, then such Midstream Account Receivable shall
promptly be excluded from the calculation of Eligible Midstream Accounts
Receivable.

        "Eligible Midstream Inventory" shall mean (i) Accrued Columbia
Settlement Balances and (ii) all Midstream Inventory excluding any Midstream
Inventory:

(i)   that is not owned by the Borrower or any of its Domestic MarkWest Inc.
Operating Subsidiaries;
(ii)
 
that is not subject to the Administrative Agent's Liens, which are perfected as
to such Midstream Inventory, or that are subject to any other Lien whatsoever
(other than the Liens described in clause (f) and (o) (to the extent clause (ix)
below has been complied with) of Section 7.2.3 provided that such Permitted
Liens (1) are junior in priority to the Administrative Agent's Liens and (2) do
not impair directly or indirectly the ability of the Administrative Agent to
realize on or obtain the full benefit of such Midstream Inventory);
(iii)
 
that does not consist of finished goods or raw materials;
(iv)
 
that consists of work-in-process, samples, prototypes, supplies, or packing and
shipping materials;
(v)
 
that is not in good condition, is unmerchantable, or does not meet all standards
imposed by any governmental authority, having regulatory authority over such
goods, their use or sale;
(vi)
 
that is obsolete or returned or repossessed or used goods taken in trade;
(vii)
 
that is located outside the United States of America (or that is in-transit from
vendors or suppliers);
 
 
 

11

--------------------------------------------------------------------------------


(viii)
 
that is located in a public warehouse or in possession of a bailee or in a
facility leased by the Borrower of any of the MarkWest Subsidiaries, if the
warehouseman, or the bailee, or the lessor has not delivered to the
Administrative Agent, if requested by the Administrative Agent, a subordination
agreement in form and substance satisfactory to the Administrative Agent or if a
sufficient amount has been deducted from the value of such Midstream Inventory
to cover rents or storage charges;
(ix)
 
that contains or bears any intellectual property rights licensed to the Borrower
or any of the MarkWest Subsidiaries by any Person, if the Administrative Agent
is not satisfied that it may sell or otherwise dispose of such Midstream
Inventory in accordance with the terms of any Collateral Document and
Section 8.3 without infringing the rights of the licensor of such intellectual
property rights or violating any contract with such licensor (and without
payment of any royalties other than any royalties due with respect to the sale
or disposition of such Midstream Inventory pursuant to the existing license
agreement), and, as to which the Borrower has not delivered to the
Administrative Agent a consent or sublicense agreement from such licensor in
form and substance acceptable to the Administrative Agent if requested;
(x)
 
that is not reflected in the details of a current perpetual inventory report;
(xi)
 
that is Midstream Inventory placed on consignment; or
(xii)
 
which the Administrative Agent and the Required Lenders in their reasonable
discretion determine to be ineligible.

If any Midstream Inventory at any time ceases to be Eligible Midstream
Inventory, such Midstream Inventory shall promptly be excluded from the
calculation of Eligible Midstream Inventory.

        "Environmental Laws" means all applicable federal, state or local
statutes, laws, ordinances, codes, rules, regulations and guidelines (including
consent decrees and administrative orders) relating to public health and safety
and protection of the environment.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections.

        "ERISA Affiliate" shall mean each trade or business (whether or not
incorporated) which together with the Borrower or any Subsidiary would be deemed
to be a "single employer" within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.

        "ERISA Event" shall mean (a) a "Reportable Event" described in
Section 4043 of ERISA and the regulations issued thereunder, (b) the withdrawal
of the Borrower, any Subsidiary or any ERISA Affiliate from a Plan during a plan
year in which it was a "substantial employer" as defined in Section 4001(a)(2)
of ERISA, (c) the filing of a notice of intent to terminate a Plan or the
treatment of a Plan amendment as a termination under Section 4041 of ERISA,
(d) the institution of proceedings to terminate a Plan by the PBGC or (e) any
other event or condition which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.

12

--------------------------------------------------------------------------------

        "Event of Default" is defined in Section 8.1.

        "Excluded MLP Entities" means the MLP, MarkWest OLLC, and their
Subsidiaries.

        "Existing Credit Agreement" is defined in the eighth recital.

        "Existing Collateral Documents" has the meaning set forth in
Section 10.20.

        "Existing Lenders" is defined in the eighth recital.

        "Existing Loans" is defined in the eighth recital.

        "Existing Mortgages" means the deeds of trust and mortgages listed on
Schedule 10.20 hereto.

        "Existing Term Loan" is defined in the eighth recital.

        "Federal Funds Rate" means, for any day, a fluctuating interest rate per
annum (rounded upwards to the nearest 1/100 of 1%) equal to (a) the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day
as so published on the next succeeding Business Day) by the Federal Reserve Bank
of New York; or (b) if such rate is not so published on the next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to BofA on such day on such transactions as determined by the
Administrative Agent.

        "First Amendment" is defined in the tenth recital.

        "Fiscal Quarter" means any quarter of a Fiscal Year.

        "Fiscal Year" means any period of twelve consecutive calendar months
ending on December 31; references to a Fiscal Year with a number corresponding
to any calendar year (e.g., the "2000 Fiscal Year") refer to the Fiscal Year
ending on December 31 during such calendar year.

        "Fixed Charges" for any period ending on a calculation date means the
sum of (a) Interest Expense for such period, plus (b) dividends paid, declared
or required to be paid in such period in respect of common and preferred stock.

        "Fixed Charge Coverage Ratio" as of a date means the ratio of (a) EBITDA
for the four Fiscal Quarters ended on such date to (b) Fixed Charges for such
four-Fiscal Quarter period.

        "Foreign" means an entity is organized under the laws of a jurisdiction
outside the United States.

        "Foreign Lender" has the meaning set forth in Section 4.6.

        "Fractionation, Storage and Loading Agreement (Siloam)" means that
certain Fractionation, Storage and Loading Agreement (Siloam) by and between
Appalachia and the Borrower.

        "F.R.S. Board" means the Board of Governors of the Federal Reserve
System or any successor thereto.

        "Fund" means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

        "GAAP" is defined in Section 1.4.

        "Gas Processing Agreement (Kenova, Boldman and Cobb Plants)" means that
certain Gas Processing Agreement (Kenova, Boldman and Cobb Plants) by and
between Appalachia and the Borrower.

        "Global Borrowing Base" means at the particular time in question, the
sum of (i) the Global Semi-Annual Borrowing Base and (ii) the U.S. Monthly
Borrowing Base, provided, however, in no event

13

--------------------------------------------------------------------------------

shall the Global Borrowing Base ever exceed the sum of (i) the Revolving Loan
Commitment Amount and (ii) the U.S. Dollar Equivalent of the Revolving Loan
Commitment Amount as defined in and outstanding under the Canadian Credit
Agreement.

        ''Global Lenders" means the Lenders hereunder and the Lenders under the
Canadian Credit Agreement.

        "Global Semi-Annual Borrowing Base" means at the particular time in
question, the amount provided for in Section 2.1.3(a), provided, however, in no
event shall the Global Semi-Annual Borrowing Base ever exceed the sum of (i) the
Revolving Loan Commitment Amount and (ii) the U.S. Dollar Equivalent of the
Revolving Loan Commitment Amount as defined in and outstanding under the
Canadian Credit Agreement.

        "Guaranty" means any guaranty agreement or amended and restated guaranty
agreement executed and delivered pursuant to Section 5.1.3 or Section 7.1.8,
substantially in the form of Exhibit G hereto, as amended, supplemented,
restated or otherwise modified from time to time.

        "Hazardous Material" means (a) any "hazardous substance" as defined by
CERCLA; (b) any "hazardous waste" as defined by the Resource Conservation and
Recovery Act, as amended; (c) crude oil or any fraction thereof; or (d) any
pollutant or contaminant or hazardous, dangerous or toxic chemical, material or
substance within the meaning of any other applicable federal, state or local
law, regulation, ordinance or requirement (including consent decrees and
administrative orders) relating to or imposing liability or standards of conduct
concerning any hazardous, toxic or dangerous waste, substance or material, all
as amended or hereafter amended.

        "Hedged Eligible Midstream Inventory" means Eligible Midstream Inventory
subject to a Hedging Agreement with respect to such inventory and satisfactory
to the Administrative Agent and the Required Lenders.

        "Hedging Agreement" for a Person means any interest rate swap
agreements, interest rate cap agreements, interest rate collar agreements,
commodity price protection agreements, foreign exchange protection agreements,
and all other agreements or arrangements designed to protect such Person against
fluctuations in interest rates, commodity prices, or foreign exchange rates, as
any such agreement is amendment, supplemented or otherwise modified from time to
time.

        "Hedging Counterparty" means any Person which is a counterparty to a
Hedging Agreement.

        "Hedging Obligation" means, with respect to any Person, all liabilities
of such Person under any Hedging Agreement.

        "Hedging Policy" means the Borrower's Risk Management Policies and
Procedures Dated September 2001, as amended in accordance with Section 7.2.1.

        "herein," "hereof," "hereto," "hereunder" and similar terms contained in
this Agreement or any other Loan Document refer to this Agreement or such other
Loan Document, as the case may be, as a whole and not to any particular section,
paragraph or provision of this Agreement or such other Loan Document.

        "Hydrocarbon Interests" means leasehold and other interests in or under
oil, gas and other liquid or gaseous hydrocarbon leases with respect to Oil and
Gas Properties wherever located, mineral fee interests, overriding royalty and
royalty interests, net profit interests, production payment interests relating
to oil, gas or other liquid or gaseous hydrocarbons wherever located including
any reserved or residual interest of whatever nature.

        "include" and "including" mean including without limiting the generality
of any description preceding such term, and, for purposes of this Agreement and
each other Loan Document, the parties

14

--------------------------------------------------------------------------------


hereto agree that a general statement, which is followed by or referable to an
enumeration of specific matters, shall not be limited to matters similar to the
matters specifically mentioned.

        "Indebtedness" of any Person means, without duplication: (a) all
obligations of such Person for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments; (b) all
obligations, contingent or otherwise, relative to the face amount of all letters
of credit, whether or not drawn, and banker's acceptances issued for the account
of such Person; (c) all obligations of such Person as lessee under leases which
have been or should be, in accordance with GAAP, recorded as Capitalized Lease
Liabilities; (d) all other items which, in accordance with GAAP, would be
included as liabilities on the liability side of the balance sheet of such
Person as of the date at which Indebtedness is to be determined other than
non-cash items, such as deferred taxes, required by GAAP to be included as
liabilities on the balance sheet; (e) net liabilities of such Person under all
Hedging Obligations except for non-cash mark-to-market adjustments required by
GAAP; (f) all obligations of such Person to pay the deferred purchase price of
property or services (whether or not required to be included as liabilities in
accordance with GAAP), and indebtedness (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person; and (g) all Contingent Liabilities of such Person in respect of any of
the foregoing; provided, however, that for the purposes of this definition, a
production payment or similar transaction which is non-recourse to such Person
and payments owing by Borrower or any of its Subsidiaries in connection with the
West Shore/Basin Purchase Agreement shall not constitute "Indebtedness." For all
purposes of this Agreement, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer unless such Indebtedness is expressly
non-recourse to such general partner or joint venturer.

        "Indemnified Liabilities" is defined in Section 10.4.

        "Indemnified Parties" is defined in Section 10.4.

        "Independent Engineer" has the meaning set forth in Section 7.1.1(k).

        "Insurance Deposit Account" is defined in Section 7.1.5.

        "Intercreditor Agreement" means that certain Amended and Restated
Intercreditor Agreement dated as of even date herewith, by and among the
Administrative Agent, the Lenders hereunder, the Canadian administrative agent
under the Canadian Credit Agreement and the lenders thereunder, substantially in
the form of Exhibit K attached hereto, as amended, supplemented, restated or
otherwise modified from time to time.

        "Interest Expense" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, fees, charges and related expenses of the Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest
and including fees payable in respect of letters of credit and bankers'
acceptances) or in connection with the deferred purchase price of assets, in
each case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP; provided, however, that the issuance of PIK Notes shall not be included in
the calculation of Interest Expense. For purposes of calculating the Fixed
Charge Coverage Ratio, if, in connection with an Acquisition, any Indebtedness
is incurred or assumed by the Borrower or any of its Subsidiaries, then Interest
Expense shall be adjusted on a pro forma basis (in a manner acceptable to the
Required Lenders) for the four-Fiscal Quarter period most recently completed, as
if such Indebtedness had been incurred or assumed at the beginning of such
four-Fiscal Quarter period.

15

--------------------------------------------------------------------------------


        "Interest Period" means, relative to any LIBO Rate Loans, the period
beginning on (and including) the date on which such LIBO Rate Loan is made or
continued as, or converted into, a LIBO Rate Loan pursuant to Section 2.3 or 2.4
and shall end on (but exclude) the day which numerically corresponds to such
date one, two, three or six months thereafter (or, if such month has no
numerically corresponding day, on the last Business Day of such month), in
either case as the Borrower may select in its relevant notice pursuant to
Section 2.3 or 2.4; provided, however, that (a) the Borrower shall not be
permitted to select Interest Periods to be in effect at any one time which have
expiration dates occurring on more than eight different dates; (b) Interest
Periods commencing on the same date for Loans comprising part of the same
Borrowing shall be of the same duration; (c) if such Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next following Business Day (unless, if such Interest Period applies
to LIBO Rate Loans, such next following Business Day is the first Business Day
of a calendar month, in which case such Interest Period shall end on the
Business Day next preceding such numerically corresponding day); and (d) no
Interest Period may end later than the Stated Maturity Date, and the Borrower
shall not select Interest Periods for Loans in amounts such that the Borrower
would be obligated to prepay Loans on any date other than the last day of an
Interest Period as a result of the operation of Section 2.2.2.

        "Investment" means, relative to any Person, (a) any loan or advance made
by such Person to any other Person (excluding travel and similar advances not to
exceed $200,000 in the aggregate for all such advances to officers and employees
made in the ordinary course of business, and relocation advances made to
officers and employees in the ordinary course of business); (b) any Contingent
Liability of such Person; and (c) any ownership or similar interest held by such
Person in any other Person. The amount of any Investment shall be the original
principal or capital amount thereof less all returns of principal or equity
thereon (and without adjustment by reason of the financial condition of such
other Person) and shall, if made by the transfer or exchange of property other
than cash, be deemed to have been made in an original principal or capital
amount equal to the fair market value of such property.

        "Issuance Request" means a request and certificate duly executed by the
chief executive, accounting or financial Authorized Officer of the Borrower,
substantially in the form of Exhibit I attached hereto (with such changes
thereto as may be agreed upon from time to time by the Administrative Agent, the
Issuer and the Borrower).

        "Issuer" means any affiliate, unit or agency of BofA or any other Lender
which has agreed to issue one or more Letters of Credit at the request of the
Administrative Agent (which shall, at the Borrower's request, notify the
Borrower from time to time of the identity of such other Lender).

        "Lender Assignment Agreement" means a Lender Assignment Agreement,
substantially in the form of Exhibit D hereto.

        "Lender Hedging Agreement" means any Hedging Agreements entered into by
Borrower or any of the MarkWest Inc. Operating Subsidiaries in which a Lender or
an Affiliate of a Lender is the Hedging Counterparty.

        "Lenders" is defined in the preamble.

        "Letter of Credit" is defined in Section 2.7.

        "Letter of Credit Commitment" means, relative to any Lender, such
Lender's obligation to issue (in the case of an Issuer) or participate in (in
the case of all Lenders) Letters of Credit pursuant to Section 2.1.2.

        "Letter of Credit Outstandings" means, at any time, an amount equal to
the sum of (a) the aggregate Stated Amount at such time of all Letters of Credit
then outstanding and undrawn (as such aggregate Stated Amount shall be adjusted,
from time to time, as a result of drawings, the issuance of

16

--------------------------------------------------------------------------------


Letters of Credit, or otherwise), plus (b) the then aggregate amount of all
unpaid and outstanding Reimbursement Obligations.

        "Letter of Credit Sublimit" means $10,000,000.

        "Leverage Ratio" means, as of a date, the ratio of (a) Total Funded Debt
to (b) EBITDA for the four Fiscal Quarters most recently ended prior to such
date.

        "LIBO Rate" means, relative to any Interest Period for LIBO Rate Loans,
the rate of interest equal to the average (rounded upwards, if necessary, to the
nearest 1/16 of 1%) of the rates per annum at which Dollar deposits in
immediately available funds are offered to BofA's LIBOR Office in the interbank
eurodollar market as at or about 11:00 a.m., Central time, two Business Days
prior to the beginning of such Interest Period for delivery on the first day of
such Interest Period, and in an amount approximately equal to the amount of
BofA's LIBO Rate Loan and for a period approximately equal to such Interest
Period.

        "LIBO Rate Loan" means a Loan bearing interest, at all times during an
Interest Period applicable to such Loan, at a fixed rate of interest determined
by reference to the LIBO Rate (Reserve Adjusted).

        "LIBO Rate (Reserve Adjusted)" means, relative to any Loan to be made,
continued or maintained as, or converted into, a LIBO Rate Loan for any Interest
Period, a rate per annum (rounded upwards, if necessary, to the nearest 1/16 of
1%) determined pursuant to the following formula:

LIBO Rate
(Reserve Adjusted)   =   LIBO Rate

--------------------------------------------------------------------------------

1.00 - LIBOR Reserve Percentage

        The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate
Loans will be determined by the Administrative Agent on the basis of the LIBOR
Reserve Percentage in effect on, and the applicable LIBO Rates furnished to and
received by the Administrative Agent from BofA, two Business Days before the
first day of such Interest Period.

        "LIBOR Office" means, relative to any Lender, the office of such Lender
designated as such in the Administrative Questionnaire delivered to the
Administrative Agent or designated in the Lender Assignment Agreement or such
other office of a Lender as designated from time to time by notice from such
Lender to the Borrower and the Administrative Agent, whether or not outside the
United States, which shall be making or maintaining LIBO Rate Loans of such
Lender hereunder.

        "LIBOR Reserve Percentage" means, relative to any Interest Period for
LIBO Rate Loans, the reserve percentage (expressed as a decimal) equal to the
maximum aggregate reserve requirements (including all basic, emergency,
supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
specified under regulations issued from time to time by the F.R.S. Board and
then applicable to assets or liabilities consisting of and including
"Eurocurrency Liabilities," as currently defined in Regulation D of the F.R.S.
Board, having a term approximately equal or comparable to such Interest Period.

        "Lien" means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property to secure payment of a debt or
performance of an obligation or other priority or preferential arrangement of
any kind or nature whatsoever.

        "Loan" means a Revolving Loan of any type.

        "Loan Agreement" is defined in the third recital.

        "Loan Documents" means this Agreement, the Notes, each of the Collateral
Documents, each Guaranty, the Agreement Regarding Collateral, the Intercreditor
Agreement, and each other agreement, document or instrument delivered by the
Borrower or any of the MarkWest Inc.

17

--------------------------------------------------------------------------------


Subsidiaries from time to time in connection with this Agreement and the Notes,
each as amended, restated or otherwise modified from time to time. In addition,
references to "Loan Documents" in the Collateral Documents shall include Lender
Hedging Agreements.

        "Margin Stock" means margin stock as defined in Regulation U.

        "MarkWest 401(k) Plan" means the MarkWest Hydrocarbon, Inc. 401(k)
Savings & Profit Sharing Plan dated April 1, 1988, restated January 1, 1997 and
amended November 1, 1998, the purpose of which is to enable eligible employees
to save for retirement and to provide certain benefits in the event of death,
disability, or other termination of employment. The MarkWest 401(k) Plan is for
the exclusive benefit of eligible employees of the Borrower and their
beneficiaries.

        "MarkWest Canada Co." means MarkWest Resources Canada Corp., a
corporation organized pursuant to the laws of the province of Alberta, Canada
and a Wholly-Owned Subsidiary.

        "MarkWest Inc. Operating Subsidiary" means any Subsidiary of the
Borrower other than the MLP Parties.

        "MarkWest Inc. Subsidiary" means any Subsidiary of the Borrower other
than the Excluded MLP Entities.

        "MarkWest Michigan" means MarkWest Michigan, Inc., a Colorado
corporation.

        "MarkWest OLLC" means MarkWest Energy Operating Company, L.L.C., a
Delaware limited liability company and a wholly-owned Subsidiary of the MLP.

        "MarkWest OLLC Credit Agreement" means that certain Credit Agreement
dated as of even date herewith among MarkWest OLLC as borrower, the MLP as
guarantor, Bank of America, N.A. as administrative agent, and the financial
institutions from time to time party thereto, and all refinancings and increases
thereof.

        "MarkWest OLLC Credit Facility" is defined in the eleventh recital.

        "MarkWest OLLC Lenders" is defined in the eleventh recital.

        "MarkWest Resources" means MarkWest Resources, Inc., a Colorado
corporation.

        "Material Adverse Effect" means with respect to any matter that such
matter could reasonably be expected to materially and adversely affect the
assets, business, properties, financial condition or prospects, or results or
operations of the Borrower and the MarkWest Inc. Operating Subsidiaries taken as
a whole, or the ability of the Borrower or any other Obligor to perform in a
material respect its respective obligations under any of the Loan Documents.

        "Matrex" means Matrex, L.L.C., a Michigan limited liability company.

        "Midstream Accounts Receivable" means and includes all of the Borrower's
and the Domestic MarkWest Inc. Operating Subsidiaries' now owned or hereafter
acquired or arising accounts, as defined in the U.C.C., including any rights to
payment for the sale or lease of goods or rendition of services, whether or not
they have been earned by performance, which arise as a result of the Midstream
Business.

        "Midstream Business" means any and all operations of the Borrower and
the Domestic MarkWest Inc. Operating Subsidiaries in the United States related
to the gathering and processing of natural gas and the fractionation,
transportation, marketing, and storage of natural gas liquids.

        "Midstream Inventory" shall mean, for any of the Borrower and the
Domestic MarkWest Inc. Operating Subsidiaries, all now owned or hereafter
acquired inventory, goods and merchandise, wherever located, to be furnished
under any contract of service or held for sale or lease, all returned goods, raw
materials, work-in-process, finished goods (including embedded software), other
materials

18

--------------------------------------------------------------------------------


and supplies of any kind, nature or description which are used or consumed in
the Midstream Business or used in connection with the packing, shipping,
advertising, selling or finishing of such goods, merchandise, each valued at the
lower of cost or market, and all documents of title or other documents (as
defined in the U.C.C.) representing them.

        "Midstream Report" means a report, covering the Midstream Business, and
any related non-Oil and Gas Properties businesses, prepared in accordance with
customary and prudent practices in form and substance acceptable to the
Administrative Agent, setting forth (a) the total quantity of gas and liquids to
be gathered, processed and fractionated, (b) the estimated future net revenues
and cumulative estimated future net revenues, (c) the present discounted value
of future net revenues, and (d) such other information and data with respect to
the Midstream Business, and any related non-Oil and Gas Properties businesses,
as the Administrative Agent may reasonably request.

        "MLP" means MarkWest Energy Partners, L.P., a Delaware limited
partnership.

        "MLP Offering" means the initial sale of common units of the MLP to the
public.

        "MLP Credit Agreement Default" means a Default or Event of Default under
the MarkWest OLLC Credit Agreement or the occurrence of any event or condition
the effect of which is to cause or to permit the holder of Indebtedness under
the MarkWest OLLC Credit Agreement to cause such Indebtedness to be due.

        "MLP Offering Closing" means the consummation of the MLP Offering.

        "MLP/Parent Material Agreement" means and includes the following:
(a) the Omnibus Agreement dated as of the date of the MLP Offering Closing,
among the MLP, the Borrower and MarkWest OLLC, (b) the Contribution, Conveyance
and Assumption Agreement dated as of the date of the MLP Offering Closing, among
the Borrower, the MLP, and others, (c) the Gas Processing Agreement (Kenova,
Boldman and Cobb Plants), the Pipeline Liquids Transportation Agreement, the
Fractionation, Storage and Loading Agreement (Siloam), and the Natural Gas
Liquids Purchase Agreement, and (d) each other agreement that is material to the
business of the Borrower or a MarkWest Inc. Subsidiary, that is by and between
the Borrower (or a MarkWest Inc. Subsidiary) and an MLP Party.

        "MLP Party" means the MLP, the MLP's General Partner and the MLP's
Subsidiaries.

        "MLP Transfer" means the conveyance of assets by the Borrower and
certain of the MarkWest Inc. Subsidiaries to the MLP on the Effective Date
pursuant to the Contribution Agreement dated as of the Effective Date by and
among the Borrower, certain of its Subsidiaries and the MLP.

        "MLP's General Partner" means MarkWest Energy GP, L.L.C., a Delaware
limited liability company, a subsidiary of the Borrower, that is the general
partner of the MLP.

        "Monthly Payment Date" means the last day of each calendar month or, if
any such day is not a Business Day, the next succeeding Business Day.

        "Natural Gas Liquids Purchase Agreement" means that certain Natural Gas
Liquids Purchase Agreement by and between Appalachia and the Parent.

        "Non-Recourse" means, with reference to obligations, (a) the MLP's
General Partner shall not have any obligation or liability with respect thereto,
contingent, direct or otherwise, including, without limitation, any guaranty
obligation, and any obligation (i) to purchase or pay such obligations, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of Indebtedness or other obligation, or (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity, and (b) no assets of the MLP's General Partner shall be encumbered by
a Lien securing any such Indebtedness or other Obligation.

19

--------------------------------------------------------------------------------


        "Note" means a promissory note of the Borrower payable to any Lender, in
substantially the form of Exhibit A hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Obligations of the Borrower to such Lender resulting from outstanding
Revolving Loans and Reimbursement Obligations, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.

        "Obligations" means all obligations (monetary or otherwise) of the
Borrower and each other Obligor arising under or in connection with this
Agreement, the Notes, the Reimbursement Obligations and each other Loan
Document. In addition, all references to "Obligations" in the Collateral
Documents and in Sections 4.8, 4.9 and 10.16 shall, in addition to the
foregoing, also include all present and future indebtedness, liabilities and
obligations (and all renewals and extensions thereof or any part thereof) now or
hereafter owed by the Borrower and each other Obligor to any Lender or any
Affiliate of a Lender pursuant to a Lender Hedging Agreement.

        "Obligor" means the Borrower or any other Person (other than the
Administrative Agent or any Lender) obligated under any Loan Document.

        "Oil and Gas" means petroleum, natural gas and other related
hydrocarbons or minerals or any of them and all other substances produced or
extracted in association therewith.

        "Oil and Gas Properties" means Hydrocarbon Interests now owned or
hereafter acquired by the Borrower and the MarkWest Inc. Operating Subsidiaries
and contracts executed in connection therewith and all tenements, hereditaments,
appurtenances, and properties belonging, affixed or incidental to such
Hydrocarbon Interests, including, without limitation, any and all property, real
or personal, now owned by the Borrower and the MarkWest Inc. Operating
Subsidiaries and situated upon or to be situated upon, and used, built for use,
or useful in connection with the operating, working or developing of such
Hydrocarbon Interests, including, without limitation, any and all petroleum
and/or natural gas wells, buildings, structures, field separators, liquid
extractors, plant compressors, pumps, pumping units, field gathering systems,
tank and tank batteries, fixtures, valves, fittings, machinery and parts,
engines, boilers, liters, apparatus, equipment, appliances, tools, implements,
cables, wires, towers, taping, tubing and rods, surface leases, rights-of-way,
easements and servitudes, and all additions, substitutions, replacements for,
fixtures and attachments to any and all of the foregoing owned directly or
indirectly by the Borrower and the MarkWest Inc. Operating Subsidiaries.

        "Organic Document" means, relative to any Obligor, its certificate of
incorporation, articles of formation, operating agreement, its by-laws and all
shareholder agreements, voting trusts and similar arrangements applicable to any
of its authorized shares of capital stock or equity interests.

        "Parent Pledge and Security Agreement" means a Second Amended and
Restated Security Agreement substantially in the form attached hereto as
Exhibit H-1.

        "Participant" has the meaning assigned to such term in clause (d) of
Section 10.10.

        "PBGC" means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.

        "Pension Plan" means a "pension plan," as such term is defined in
section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in section 4001(a)(3) of ERISA), and to which the
Borrower or any corporation, trade or business that is, along with the Borrower,
a member of a Controlled Group, may have liability, including any liability by
reason of having been a substantial employer within the meaning of section 4063
of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under section 4069 of ERISA.

        "Percentage" means, relative to any Lender, the percentage set forth on
Schedule 1.1(b) hereto or set forth in a Lender Assignment Agreement, as such
percentage may be adjusted from time to time

20

--------------------------------------------------------------------------------


pursuant to Lender Assignment Agreement(s) executed by such Lender and its
Eligible Assignee(s) and delivered pursuant to Section 10.10; provided, that the
sum of all Percentages for all Lenders shall never be less than 100%.

        "Permitted Liens" has the meaning set forth in Section 7.2.3.

        "Person" means any natural person, corporation, partnership, firm,
association, trust, government, governmental agency or any other entity, whether
acting in an individual, fiduciary or other capacity.

        "PIK Notes" means Subordinated Notes that may be issued pursuant to
Subordinated Debt Documents in connection with the Borrower's exercise of its
option to elect to pay accrued and unpaid interest on Subordinated Debt by
delivery of additional Subordinated Notes.

        "Pipeline Liquids Transportation Agreement" means that certain Pipeline
Liquids Transportation Agreement by and between Appalachia and the Borrower.

        "Plan" means any Pension Plan or Welfare Plan.

        "Principal Payment Date" is defined in Section 3.1(b).

        "Purchase Price" means, with respect to any Acquisition, all direct,
indirect, and deferred cash and non-cash payments made to or for the benefit of
the Person being acquired (or whose assets are being acquired), its
shareholders, officers, directors, employees, or Affiliates in connection with
such Acquisition, including, without limitation, the amount of any Indebtedness
being assumed in connection with such Acquisition and (subject to the
limitations on Indebtedness hereunder) seller financing, payments under
non-competition or consulting agreements entered into in connection with such
Acquisition and similar agreements, all non-cash consideration and the value of
any stock, options, or warrants or other rights to acquire stock issued as part
of the consideration in such transaction.

        "Quarterly Payment Date" means the last day of each March, June,
September, and December or, if any such day is not a Business Day, the next
succeeding Business Day.

        "Quarterly Status Report" means a status report prepared quarterly by
the Borrower in form, scope and content acceptable to the Administrative Agent,
(a) detailing production from the Oil and Gas Properties, the volumes of Oil and
Gas produced and saved, the volumes of Oil and Gas sold, gross revenue, net
income, related leasehold operating expenses, severance taxes, other taxes,
capital costs and any production imbalances incurred during such period,
(b) describing the Borrower's and the MarkWest Inc. Operating Subsidiaries'
position regarding its Hedging Agreements with respect to its Oil and Gas
Properties including the amount contracted in volumes and as a percentage of
such company's total anticipated production, length of contracts, and the price
or prices hedged, and (c) setting forth such additional information with respect
to any of Borrower's and the MarkWest Inc. Operating Subsidiaries' Oil and Gas
Properties as may be reasonably requested by Administrative Agent, in each case
for such quarter then ended.

        "Redeemable Preferred Stock" means preferred stock that has, or is
convertible into any security that has, mandatory redemption or repurchase
requirements (other than those exercisable solely at the option of the issuer of
said stock) on or prior to the date set forth in the definition of Stated
Maturity Date.

        "Regulation U" means Regulation U of the Board of Governors of the
Federal Reserve System.

        "Reimbursement Obligation" is defined in Section 2.7.6.

        "Related Parties" means, with respect to the Administrative Agent and
the Lenders, such Person's Affiliates and the respective directors, officers,
employees, agents and advisors of such Person and such Person's Affiliates.

        "Release" means a "release," as such term is defined in CERCLA.

21

--------------------------------------------------------------------------------


        "Required Global Lenders" means, at any time, the Administrative Agent
and Global Lenders holding at least 66% of the then aggregate outstanding
principal amount of the Notes and the Notes under the Canadian Credit Agreement
then held by the Global Lenders, or, if no such principal amount is then
outstanding, the Administrative Agent and the Global Lenders having at least 66%
of the aggregate Commitments and the U.S. Dollar Equivalent of the Commitments
under the Canadian Credit Agreement.

        "Required Lenders" means, at any time, the Administrative Agent and two
or more Lenders holding at least 66% of the then aggregate outstanding principal
amount of the Notes then held by the Lenders, or, if no such principal amount is
then outstanding, the Administrative Agent and Lenders having at least 66% of
the aggregate Revolving Loan Commitments.

        "Reserve Report" means a report, prepared in accordance with guidelines
and requirements of the Securities and Exchange Commission in form acceptable to
the Administrative Agent, covering proved developed and proved undeveloped Oil
and Gas reserves attributable to Borrower's and the MarkWest Inc. Operating
Subsidiaries' Oil and Gas Properties, and setting forth with respect thereto
(a) the total quantity of proved developed and proved undeveloped reserves
(separately classified as to producing, shut-in, behind pipe, and undeveloped),
(b) the estimated future net revenues and cumulative estimated future net
revenues, (c) the present discounted value of future net revenues, and (d) such
other information and data with respect to the Oil and Gas Properties as the
Administrative Agent may reasonably request.

        "Resource Conservation and Recovery Act" means the Resource Conservation
and Recovery Act, 42 U.S.C. Section 690, et seq., as in effect from time to
time.

        "Revolving Facility" means the credit facility described as the
"Revolving Facility" in Section 2.1.1.

        "Revolving Loan" means a loan made pursuant to Section 2.1.1.

        "Revolving Loan Commitment" means relative to any Lender, such Lender's
obligation to continue the Existing Loans as Revolving Loans and to make
subsequent Revolving Loans pursuant to Section 2.1.1.

        "Revolving Loan Commitment Amount" means, on any date, $25,000,000, as
such amount may be increased from time to time pursuant to Section 2.1.6 and as
may be reduced from time to time pursuant to Section 2.2.

        "Revolving Loan Commitment Termination Date" means the earliest of
(a) the Stated Maturity Date, (b) the date on which the Revolving Loan
Commitment Amount is terminated in full or reduced to zero pursuant to
Section 2.2, and (c) the date on which any Commitment Termination Event occurs.
Upon the occurrence of any event described in clause (b) or (c), the Revolving
Loan Commitments shall terminate automatically and without any further action.

        "Revolving Note" means the promissory note issued to each Lender under
this Agreement to evidence the Borrower's obligations to repay the Revolving
Loans made hereunder, each such note to be substantially in the form of
Exhibit A-1.

        "rights" means rights, remedies, powers, privileges and benefits.

        "Second A&R Credit Agreement" is defined in the fifth recital.

        "Second A&R Lender Assignment" is defined in the sixth recital.

        "Second A&R Lenders" is defined in the fifth recital.

22

--------------------------------------------------------------------------------

        "Semi-Annual Borrowing Base Period" means with respect to the
Semi-Annual Borrowing Base the period from March 29, 2002, to August 31, 2002,
and each six-month period commencing September 1, 2002, and each subsequent
March 1 and September 1 thereafter.

        "Stated Amount" of each Letter of Credit means the face amount of such
Letter of Credit as such amount is in effect on the issuance date thereof.

        "Stated Expiry Date" is defined in Section 2.7.1.

        "Stated Maturity Date" means, for any Revolving Loan or Letter of
Credit, August 9, 2004.

        "Subordinated Debt" means Indebtedness of the Borrower that the Borrower
designates as "Subordinated Indebtedness" hereunder by giving written notice to
the Administrative Agent, which Indebtedness is issued upon, and that is
governed by documents containing, terms and conditions satisfactory to the
Required Lenders in their sole discretion and that is subordinated to the
Obligations upon terms and conditions satisfactory to the Required Lenders in
their sole discretion.

        "Subordinated Debt Documents" means documents executed in connection
with Subordinated Debt.

        "Subordinated Notes" means promissory notes evidencing Subordinated
Debt.

        "Subordination Agreement" means a subordination agreement or other
agreement containing the terms upon which Subordinated Debt is subordinated to
the Obligations.

        "Subsidiary" of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Borrower.

        "Subsidiary Pledge and Security Agreement" means a pledge and security
agreement substantially in the form of Exhibit H-2 attached hereto.

        "Tangible Net Worth" means the consolidated net worth of the Borrower
and its Subsidiaries (excluding any Redeemable Preferred Stock) after
subtracting therefrom the aggregate amount of any Intangible Assets of the
Borrower and its Subsidiaries. "Intangible Assets" means the amount (to the
extent reflected in determining consolidated net worth) of all unamortized debt
discount and expense (to the extent, if any, recorded as an unamortized deferred
charge), unamortized deferred charges, goodwill, franchises, licenses, patents,
trademarks, trade names, copyrights, service marks and brand names; provided,
that for purposes of this definition, consolidated net worth shall be adjusted
to exclude non-cash items, including foreign currency translation adjustments,
unrealized gains and losses, and mark-to-market adjustments relating to Hedging
Agreements, pursuant to GAAP.

        "Taxes" is defined in Section 4.6.

        "Third A&R Credit Agreement" is defined in the seventh recital.

        "Third A&R Lenders" is defined in the seventh recital.

        "Total Funded Debt" means, as of any date, the sum without duplication
of (a) the outstanding principal amount of all Indebtedness of the Borrower and
its Subsidiaries of the nature referred to in clauses (a), (b), (c) and (f) of
the definition of Indebtedness and (b) all Redeemable Preferred Stock, valued at
the redemption price thereof; provided, however, that in the event that
Borrower's "working capital" (determined in accordance with GAAP, but excluding
non-cash mark-to-market adjustments relating to Hedging Agreements required to
be made under GAAP) is greater than $0 at any time at which the Borrower's Total
Funded Debt is calculated, then Total Funded Debt for such time period

23

--------------------------------------------------------------------------------


shall equal the outstanding principal amount of all Indebtedness of the Borrower
and its Subsidiaries of the nature referred to in clauses (a), (b), (c) and (f)
of the definition of Indebtedness plus all Redeemable Preferred Stock, less cash
on hand or Cash Equivalent Investments which are free and clear of all Liens
other than Liens securing the Loans.

        "type" means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.

        "U.C.C." means the Uniform Commercial Code, as in effect in the State of
Texas.

        "Unhedged Eligible Midstream Inventory" means all Eligible Midstream
Inventory other than Hedged Eligible Midstream Inventory.

        "United States" or "U.S." means the United States of America, its fifty
states and the District of Columbia.

        "U.S. Borrowing Base" means the sum of (i) the U.S. Semi-Annual
Borrowing Base and (ii) the U.S. Monthly Borrowing Base, provided, however, in
no event shall the U.S. Borrowing Base ever exceed the Revolving Loan Commitment
Amount.

        "U.S. Commitment Portion" at any time means an amount equal to the
Revolving Loan Commitment Amount in effect at such time.

        "U.S. Dollar Equivalent" with respect to an amount denominated in CAN$,
(a) means, for purposes of the definition of the term "Canadian Commitment
Portion,' the amount of Dollars required to purchase the relevant stated amount
of CAN$ based on the Noon Rate (as defined in the Canadian Credit Agreement) in
effect on such day and (b) means, for purposes of the definitions of "Global
Borrowing Base' and "Required Global Lenders' and for purposes of
Section 2.1.3(a), the amount of Dollars required to purchase the relevant stated
amount of CAN$ based on the Noon Rate (as defined in the Canadian Credit
Agreement) in effect on the effective date of the applicable Reserve Report.

        "U.S. Effective Amount" means, on any date, the aggregate outstanding
principal amount of all Loans after giving effect to any prepayments or
repayments of Loans occurring on such date plus the Letter of Credit
Outstandings.

        "U.S. Monthly Borrowing Base" has the meaning set forth in
Section 2.1.3(b).

        "U.S. Monthly Borrowing Base Certificate" means a certificate in the
form of Exhibit J or any other form approved by the Administrative Agent,
together with all attachments contemplated thereby.

        "U.S. Semi-Annual Borrowing Base" means the amount of the Global
Semi-Annual Borrowing Base allocated to the Revolving Facility pursuant to
Section 2.1.3(a)(ii), provided, however, in no event shall the U.S. Borrowing
Base ever exceed the Revolving Loan Commitment Amount.

        "Welfare Plan" means a "welfare plan," as such term is defined in
section 3(1) of ERISA.

        "West Shore" means West Shore Processing Company, L.L.C., a Michigan
limited liability company.

        "West Shore/Basin Purchase Agreement" means that certain Purchase and
Sale Agreement dated as of November 21, 1997, between Michigan Energy Company
and MarkWest Michigan.

        "Wholly-Owned Subsidiary" means a Subsidiary of the Borrower of which
all of the equity is owned by the Borrower.

        "Working Capital Loan Agreement" is defined in the second recital.

        SECTION 1.2    Use of Defined Terms.    Unless otherwise defined or the
context otherwise requires, terms for which meanings are provided in this
Agreement shall have such meanings when used in the

24

--------------------------------------------------------------------------------


Disclosure Schedule and in each Note, Borrowing Request, Continuation/Conversion
Notice, Loan Document, notice and other communication delivered from time to
time in connection with this Agreement or any other Loan Document.

        SECTION 1.3    Cross-References.    Unless otherwise specified,
references in this Agreement and in each other Loan Document to any Article or
Section are references to such Article or Section of this Agreement or such
other Loan Document, as the case may be, and, unless otherwise specified,
references in any Article, Section or definition to any clause are references to
such clause of such Article, Section or definition.

        SECTION 1.4    Accounting and Financial Determinations.    Unless
otherwise specified, all accounting terms used herein or in any other Loan
Document shall be interpreted, all accounting determinations and computations
hereunder or thereunder (including under Section 7.2.4) shall be made, and all
financial statements required to be delivered hereunder or thereunder shall be
prepared in accordance with, those generally accepted accounting principles
("GAAP") applied in the preparation of the financial statements referred to in
Section 6.5.

ARTICLE II
COMMITMENTS, BORROWING PROCEDURES AND NOTES

        SECTION 2.1    Commitments.    On the terms and subject to the
conditions of this Agreement (including Article V), each Lender severally, to
the extent of its Percentage, agrees to make Loans pursuant to the Revolving
Loan Commitments described in this Section 2.1.

        SECTION 2.1.1    Revolving Loan Commitment.    

        (a)  On the Effective Date, all outstanding Existing Loans shall be
amended, renewed, restated, extended and converted (but shall not be deemed to
be repaid) to Revolving Loans under this Agreement.

        (b)  On the terms and subject to the conditions hereof, each Lender
severally, but not jointly, agrees to lend to the Borrower such Lender's
Percentage of one or more Borrowings under the Revolving Facility, not to exceed
such Lender's Percentage of the lesser of (i) the Revolving Loan Commitment
Amount and (ii) the U.S. Borrowing Base.

        (c)  Subject to the conditions set forth in this Agreement, Revolving
Loans under the Revolving Facility may be made during the period beginning on
the Effective Date and ending on the day prior to the Revolving Loan Commitment
Termination Date.

        (d)  On the terms and subject to the conditions hereof, the Borrower may
from time to time borrow, prepay and reborrow Revolving Loans.

        SECTION 2.1.2    Commitment to Issue Letters of Credit.    From time to
time on any Business Day prior to the Revolving Loan Commitment Termination
Date, each Issuer will issue, and each Lender will participate in, to the extent
of each Lender's Percentage, the Letters of Credit, in accordance with the terms
of Section 2.7.

        SECTION 2.1.3    Global Borrowing Base Determinations.    

        (a)  (i) Global Semi-Annual Borrowing Base Determinations. From and
after the Effective Date, the U.S. Semi-Annual Borrowing Base shall be $700,000
and the Global Semi-Annual Borrowing Base shall be $34,000,000, each until
redetermined hereunder. The Global Semi-Annual Borrowing Base shall be
redetermined for each Semi-Annual Borrowing Base Period by the Global Lenders.
The Global Semi-Annual Borrowing Base shall be determined based upon the Oil and
Gas Properties reflected in the Reserve Reports most recently delivered to the
Administrative Agent pursuant to Section 7.1.1(k) hereof and Section 7.1.1(k) of
the Canadian Credit Agreement, as applicable, and the assets reflected in

25

--------------------------------------------------------------------------------


the most recently delivered Midstream Report, and such credit and other factors
(including without limitation the assets, liabilities, cash flow, business,
properties, prospects, management and ownership of the Borrower and the
MarkWest Inc. Subsidiaries, including MarkWest Canada Co. (excluding Midstream
Accounts Receivable and Midstream Inventory) as the Global Lenders deem
relevant. The Global Lenders' determination of the Global Semi-Annual Borrowing
Base shall be in each of their sole discretion, exercised in accordance with its
standard and usual practice for determining borrowing base loans that it
generally applies to borrowers in the oil and gas business. On or before
February 15 and August 15 of each year, the Administrative Agent shall recommend
to the Global Lenders a new Global Semi-Annual Borrowing Base, a copy of which
recommendation shall be provided concurrently to the Borrower. The Global
Lenders shall, within fifteen (15) days of such recommendation (by unanimous
agreement in the case of increasing, maintaining, or decreasing the Global
Semi-Annual Borrowing Base), inform the Administrative Agent in writing as to
whether such Global Lender agrees or disagrees with the Administrative Agent's
recommendation. If a Global Lender disagrees, such notice shall contain the
highest amount such Global Lender has approved for the Global Semi-Annual
Borrowing Base. If at the end of such fifteen (15) day period any Global Lender
has not communicated its approval or disapproval, such silence shall be deemed
to be its approval. If the Administrative Agent's recommended Global Semi-Annual
Borrowing Base is not approved or deemed approved as aforesaid by all of the
Global Lenders at the end of such fifteen (15) day period, the Global
Semi-Annual Borrowing Base shall be the highest amount on which all of the
Global Lenders can agree. After such re-determined Global Semi-Annual Borrowing
Base is approved or otherwise determined as aforesaid, the Administrative Agent
will notify the Borrower and the Global Lenders of the amount of the
re-determined Global Semi-Annual Borrowing Base, and such amount shall become
effective as of the next succeeding March 1 or September 1, as applicable. If
the Borrower does not furnish the Reserve Reports or all such other information
and data by the date required, the Global Lenders may nonetheless determine a
new Global Semi-Annual Borrowing Base. It is expressly understood that the
Global Lenders shall have no obligation to determine the Global Semi-Annual
Borrowing Base at any particular amount, either in relation to the Commitment
Amount or otherwise.

        (ii)  Global Semi-Annual Borrowing Base Allocations. The Global
Semi-Annual Borrowing Base shall be comprised of the U.S. Semi-Annual Borrowing
Base and the Canadian Borrowing Base, and the sum of the U.S. Semi-Annual
Borrowing Base and the Canadian Borrowing Base shall not exceed the Global
Semi-Annual Borrowing Base. From and after the Effective Date, the U.S.
Semi-Annual Borrowing Base shall be $700,000, until redetermined hereunder.
Within three (3) Business Days of each redetermination of the Global Semi-Annual
Borrowing Base pursuant to Section 2.1.3(a)(i), the Administrative Agent shall
notify the Borrower in writing of such redetermination. Upon receipt by the
Borrower of such notice of redetermination, the Borrower shall, within ten
(10) days, allocate the Global Semi-Annual Borrowing Base between the U.S.
Semi-Annual Borrowing Base and the Canadian Borrowing Base (utilizing the
Canadian Dollar Equivalent) and notify the Administrative Agent in writing of
such allocation; provided, however, the amount of the Global Semi-Annual
Borrowing Base allocated to the Canadian Borrowing Base shall at least be equal
to the Minimum Canadian Allocation Amount. "Minimum Canadian Allocation Amount"
as used in this paragraph means the product of (i) the amount of the Global
Semi-Annual Borrowing Base multiplied by (ii) the quotient of the present worth
(discounted at ten percent) set forth in the Reserve Reports most recently
delivered to the Administrative Agent pursuant to Section 7.1.1(k) hereof and
Section 7.1.1(k) of the Canadian Credit Agreement, as applicable, of (A) the Oil
and Gas Properties located in Canada included in such Reserve Reports divided by
(B) all of the Oil and Gas Properties included in such Reserve Reports. In the
event the Borrower fails to provide the Administrative Agent such notice of
allocation, the Global Semi-Annual Borrowing Base shall be allocated by the
Administrative Agent in the same proportion as existed prior to such
redetermination. Promptly upon such allocation of the Global Semi-Annual
Borrowing Base, the Administrative Agent shall notify the Global Lenders, the
Borrower, and the Canadian Administrative Agent in writing of the amount of the
U.S. Semi-Annual Borrowing Base and

26

--------------------------------------------------------------------------------


the Canadian Borrowing Base to be in effect during the relevant Semi-Annual
Borrowing Base Period. Notwithstanding the foregoing, the Borrower may not
allocate a U.S. Dollar Equivalent amount to the Canadian Borrowing Base which is
less than the U.S. Dollar Equivalent of the Canadian Effective Amount at the
time of such allocation.

        (iii)  Special Global Semi-Annual Borrowing Base Determinations. In
addition to the Global Semi-Annual Borrowing Base determinations made pursuant
to Section 2.1.3(a)(i), the Borrower and the Administrative Agent (acting upon
the direction of the Required Global Lenders) may each request one
(1) additional Global Semi-Annual Borrowing Base redetermination during each
Semi-Annual Borrowing Base Period (each such additional determination herein
called a "Special Global Semi-Annual Borrowing Base Determination"). In the
event the Borrower requests a Special Global Semi-Annual Borrowing Base
Determination pursuant to this Section 2.1.3(a)(iii), the Borrower shall deliver
written notice of such request to the Global Lenders which shall include a
Reserve Report prepared by the Borrower as of a date not more than thirty
(30) calendar days prior to the date of such request, for the benefit of the
Global Lenders. Following receipt by the Administrative Agent of such request,
the Administrative Agent may request in writing other information and the
Borrower shall provide such information prepared as of a date not more than
thirty (30) calendar days prior to the date of such request. Each Special Global
Semi-Annual Borrowing Base Determination shall be made pursuant to the
procedures set forth in Section 2.1.3(a)(i), and the Administrative Agent shall
give the Borrower notice of the redetermined Global Semi-Annual Borrowing Base
pursuant to Section 2.1.3(a)(i), and the Borrower shall allocate the Global
Semi-Annual Borrowing Base between the Canadian Borrowing Base and the U.S.
Semi-Annual Borrowing Base pursuant to Section 2.1.3(a)(ii).

        (b)    U.S. Monthly Borrowing Base Determinations.    (i) The U.S.
Monthly Borrowing Base (the "U.S. Monthly Borrowing Base") shall be equal to the
lesser of (x) the sum of seventy-five percent (75%) of the Eligible Midstream
Accounts Receivable, seventy-five percent (75%) of the Unhedged Eligible
Midstream Inventory, and (85%) of the Hedged Eligible Midstream Inventory; and
(y) $20,000,000. The U.S. Monthly Borrowing Base shall be determined each month
by reference to the most recent U.S. Monthly Borrowing Base Certificate
delivered to the Administrative Agent (absent any error in such U.S. Monthly
Borrowing Base Certificate) which shall be effective as of the date such
certificate is required to be delivered pursuant to Section 7.1.1(m).

        (ii)  From and after the Effective Date, the U.S. Monthly Borrowing Base
will be $10,000,000 until redetermined hereunder

        SECTION 2.1.4    [Intentionally Blank].    

        SECTION 2.1.5    Lenders Not Required To Make Loans or Issue or
Participate in Letters of Credit.    No Lender shall be permitted or required to
(a) continue any Existing Loan as a Loan hereunder or to make any Revolving Loan
if, after giving effect thereto, (i) the aggregate outstanding principal amount
of all Revolving Loans of all Lenders, together with all Letter of Credit
Outstandings, would exceed the U.S. Borrowing Base, or (ii) the aggregate
outstanding principal amount of all Revolving Loans of such Lender, together
with its Percentage of all Letter of Credit Outstandings, would exceed such
Lender's Percentage of the U.S. Borrowing Base, or (b) issue (in the case of any
Issuer) or participate in (in the case of each Lender) any Letter of Credit if,
after giving effect thereto, (i) all Letter of Credit Outstandings together with
the aggregate outstanding principal amount of all Loans of all Lenders would
exceed the U.S. Borrowing Base, or (ii) such Lender's Percentage of all Letter
of Credit Outstandings together with the aggregate outstanding principal amount
of all Loans of such Lender would exceed such Lender's Percentage of the U.S.
Borrowing Base, or (iii) all Letter of Credit Outstandings would exceed the
Letter of Credit Sublimit.

27

--------------------------------------------------------------------------------


        SECTION 2.1.6    Increase in Revolving Loan Commitment Amount.    

        (a)  Through and including December 31, 2003, the Borrower may, by
written notice (the "Increase Notice") to the Administrative Agent (and the
Administrative Agent shall promptly deliver a copy of such notice to the
Lenders), request that the aggregate amount of the Revolving Loan Commitment
Amount be increased by an amount not less than $15,000,000 to $40,000,000;
provided, that the aggregate amount of the Revolving Loan Commitment Amount
hereunder plus the Canadian Commitment shall not exceed $75,000,000, minus any
amount by which the Revolving Loan Commitment Amount shall have been reduced
pursuant to Section 2.2, and minus any amount by which the Canadian Commitment
shall have been reduced pursuant to the provisions of the Canadian Credit
Agreement. The Increase Notice shall set forth the amount of the requested
increase in the Revolving Loan Commitment Amount and the date on which such
increase is requested to become effective (which shall be not less than 30 days
or more than 60 days after the date of such notice), and at the Borrower's
option, may offer to one or more existing Lenders and/or other banks or
financial institutions (any such Lender or other bank or other institution
referred to in this clause (a) being called an "Augmenting Lender") the
opportunity to extend credit hereunder or increase their existing Revolving Loan
Commitment Amount in an aggregate amount equal to the proposed increase;
provided, that no Lender shall be obligated to agree to increase its Revolving
Loan Commitment Amount and, provided further, that each Augmenting Lender, if
not already a Lender hereunder, shall be subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld) and the
Borrower and each such Augmenting Lender shall execute all such documentation as
the Administrative Agent shall reasonably specify to evidence its Revolving Loan
Commitment Amount and status as a Lender hereunder.

        (b)  On the effective date (the "Increase Effective Date") of any
increase in the Revolving Loan Commitment Amount pursuant to this Section 2.1.6
(the "Commitment Increase"), (i) the aggregate principal amount of the Loans
outstanding (the "Initial Loans") immediately prior to giving effect to the
Commitment Increase on the Increase Effective Date shall be deemed to be paid,
(ii) each Augmenting Lender that shall have been a Lender prior to the
Commitment Increase shall pay to the Administrative Agent in same day funds an
amount equal to the difference between (A) the product of (1) such Lender's
Percentage of the Revolving Loan Commitment (the "Pro Rata Share") (calculated
after giving effect to the Commitment Increase) multiplied by (2) the amount of
the Subsequent Loans (as hereinafter defined) and (B) the product of (1) such
Lender's Pro Rata Share (calculated without giving effect to the Commitment
Increase) multiplied by (2) the amount of the Initial Loans, (iii) each
Augmenting Lender that shall not have been a Lender prior to the Commitment
Increase shall pay to Administrative Agent in same day funds an amount equal to
the product of (1) such Augmenting Lender's Pro Rata Share (calculated after
giving effect to the Commitment Increase) multiplied by (2) the amount of the
Subsequent Loans, and (iv) after the Administrative Agent receives the funds
specified in clauses (ii) and (iii) above, the Administrative Agent shall pay to
each Lender whose Revolving Loan Commitment is not being increased (a
"Non-Increasing Lender") the portion of such funds that is equal to the
difference between (A) the product of (1) such Non-Increasing Lender's Pro Rata
Share (calculated without giving effect to the Commitment Increase) multiplied
by (2) the amount of the Initial Loans, and (B) the product of (1) such
Non-Increasing Lender's Pro Rata Share (calculated after giving effect to the
Commitment Increase) multiplied by (2) the amount of the Subsequent Loans,
(v) after the effectiveness of the Commitment Increase, the Borrower shall be
deemed to have made new Borrowings (the "Subsequent Loans") in an aggregate
principal amount of the Initial Loans and of the types and for the Interest
Periods specified in a Borrowing Request delivered to the Administrative Agent
in accordance with Section 2.2, (vi) each Non-Increasing Lender and each
Augmenting Lender shall be deemed to hold its Pro Rata Share of each Subsequent
Loan (each calculated after giving effect to the Commitment Increase) and
(vii) the Borrower shall pay each Augmenting Lender that shall have been a
Lender prior to the Commitment Increase and each Non-Increasing Lender any and
all accrued but unpaid interest on the Initial Loans. The deemed

28

--------------------------------------------------------------------------------


payments made pursuant to clause (i) above in respect of each LIBO Rate Loan
shall be subject to indemnification by the Borrower pursuant to the provisions
of Section 4.4 if the Increase Effective Date occurs other than on the last day
of the Interest Period relating thereto and breakage costs result.

        (c)  Increases and new Revolving Loan Commitment Amount created pursuant
to this Section 2.1.6 shall become effective on the date specified in the notice
delivered by the Borrower pursuant to the first sentence of paragraph (a) above.

        (d)  No increase in the total Revolving Loan Commitment Amount (or in
the Revolving Loan Commitment of any Lender) or addition of a new Lender shall
become effective under this section unless (i) the Borrower shall deliver a
certificate of an Authorized Officer, dated as of the Increase Effective Date,
certifying that no Default shall have occurred and be continuing and that the
representations and warranties of the Borrower contained in this Agreement are
true and correct on and as of such date, and (ii) the Administrative Agent shall
have received documents and an opinion consistent with those delivered on the
Effective Date under Sections 5.1.1 and 5.1.7 as to the corporate authority of
the Borrower to borrow hereunder after giving effect to such increase.

        (e)  Notwithstanding the foregoing, no increase in the Revolving Loan
Commitment Amount may be made pursuant to this Section 2.1.6 unless, after such
increase, the Percentage of each Lender hereunder is the same as the pro rata
share of such Lender or its Affiliate in the aggregate Commitments under and as
defined in the Canadian Credit Agreement.

        SECTION 2.2    Reduction of Revolving Loan Commitment Amounts.    The
Revolving Loan Commitment Amounts are subject to reduction from time to time
pursuant to this Section 2.2.

        SECTION 2.2.1    Optional Reductions.    The Borrower may, from time to
time on any Business Day, voluntarily reduce the Revolving Loan Commitment
Amount; provided, however, that all such reductions shall require at least three
Business Days' prior notice to the Administrative Agent and be permanent, and
any partial reduction of the Revolving Loan Commitment Amount shall be in a
minimum amount of $2,500,000, and greater integral multiples of $500,000.

        SECTION 2.2.2    [Intentionally Blank]    

        SECTION 2.3    Borrowing Procedure.    By delivering a Borrowing Request
to the Administrative Agent on or before 10:00 a.m., Central time, on a Business
Day, the Borrower may from time to time irrevocably request (a) on not less than
three nor more than five Business Days' notice, a LIBO Rate Loan, or (b) on not
less than the same day or more than five Business Days' notice, a Base Rate
Loan, in a minimum amount of $500,000, and greater integral multiples of
$500,000, or in the unused amount of the applicable Revolving Loan Commitment,
if less. On the terms and subject to the conditions of this Agreement, each
Borrowing shall be comprised of the type of Loans, and shall be made on the
Business Day specified in such Borrowing Request. On or before 11:00 a.m.,
Central time, on such specified Business Day, each Lender shall deposit with the
Administrative Agent same day funds in an amount equal to such Lender's
Percentage of the requested Borrowing. Such deposit will be made to an account
which the Administrative Agent shall specify from time to time by notice to the
Lenders. To the extent funds are received from the Lenders, the Administrative
Agent shall make such funds available to the Borrower by wire transfer to the
accounts the Borrower shall have specified in its Borrowing Request. No Lender's
obligation to make any Loan shall be affected by any other Lender's failure to
make any Loan.

        SECTION 2.4    Continuation and Conversion Elections.    By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before
10:00 a.m., Central time, on a Business Day, the Borrower may from time to time
irrevocably elect (a) on not less than three nor more than five Business Days'
notice, in connection with any LIBO Rate Loan or any Base Rate Loan, that all,
or any portion in an aggregate minimum amount of $500,000, and greater integral
multiples of $500,000, of any Loans be, in the case of Base Rate Loans,
converted into LIBO Rate Loans or, in the case of

29

--------------------------------------------------------------------------------


LIBO Rate Loans, be continued as a LIBO Rate Loan, and (b) on or before the last
day of the then current Interest Period with respect to a LIBO Rate Loan that
such Loan be converted into a Base Rate Loan (in the absence of delivery of a
Continuation/Conversion Notice with respect to any LIBO Rate Loan at least three
Business Days before the last day of the then current Interest Period with
respect thereto, such LIBO Rate Loan shall, on such last day, automatically
convert to a Base Rate Loan); provided, however, that (x) each such conversion
or continuation shall be pro rated among the applicable outstanding Loans of all
Lenders, and (y) no portion of the outstanding principal amount of any Loans may
be continued as, or be converted into, LIBO Rate Loans when any Default has
occurred and is continuing.

        SECTION 2.5    Notes.    

        (a)  The Loans made by, and the Borrower's Reimbursement Obligations to,
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error. Any failure so to record or any error
in doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Loans and Letters
of Credit. In addition to such accounts or records, each Lender's Revolving
Loans may be evidenced by a Revolving Note substantially in the form of
Exhibit A hereto. Each Lender may attach schedules to its Note(s) and endorse
thereon the date, amount and maturity of the applicable Loans and payments with
respect thereto.

        (b)  In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control.

        SECTION 2.6    Letters of Credit.    

        SECTION 2.6.1    Issuance Requests.    By delivering to the
Administrative Agent and the applicable Issuer an Issuance Request on or before
11:30 a.m., Central time, the Borrower may request, from time to time prior to
the Revolving Loan Commitment Termination Date and on not less than three nor
more than ten Business Days' notice, that such Issuer issue an irrevocable
standby letter of credit in such form as may be mutually agreed to by the
Borrower and such Issuer (each a "Letter of Credit"), in support of financial
and performance obligations of the Borrower incurred in the Borrower's ordinary
course of business and which are described in such Issuance Request. Upon
receipt of an Issuance Request, the Administrative Agent shall promptly notify
the Lenders thereof. Each Letter of Credit shall by its terms: (a) be issued in
a Stated Amount, which (i) together with all Letter of Credit Outstandings, does
not exceed the Letter of Credit Sublimit, or (ii) together with all Letter of
Credit Outstandings and all outstanding Loans, does not exceed (or would not
exceed) the Revolving Loan Commitment Amount as of such date (as such amount is
reduced and is scheduled to reduce prior to the Stated Expiry Date pursuant to
Section 2.2); and (b) be stated to expire on a date (its "Stated Expiry Date")
no later than the earlier of (i) one year from its date of issuance and (ii) the
Revolving Loan Commitment Termination Date. So long as no Default has occurred
and is continuing, by delivery to the applicable Issuer and the Administrative
Agent of an Issuance Request at least three but not more than ten Business Days
prior to the Stated Expiry Date of any Letter of Credit, the Borrower may
request such Issuer to extend the Stated Expiry Date of such Letter of Credit
for an additional period not to exceed the earlier of one year from its date of
extension and the Revolving Loan Commitment Termination Date.

        SECTION 2.6.2    Issuances and Extensions.    On the terms and subject
to the conditions of this Agreement (including Article V), the Issuer shall
issue Letters of Credit, and extend the Stated Expiry

30

--------------------------------------------------------------------------------


Dates of outstanding Letters of Credit, in accordance with the Issuance Requests
made therefor. Each Issuer will make available the original of each Letter of
Credit which it issues in accordance with the Issuance Request therefor to the
beneficiary thereof (and will promptly provide each of the Lenders and the
Borrower with a copy of such Letter of Credit) and will notify the beneficiary
under any Letter of Credit of any extension of the Stated Expiry Date thereof.

        SECTION 2.6.3    [Intentionally Blank].    

        SECTION 2.6.4    Other Lenders' Participation.    Each Letter of Credit
issued pursuant to Section 2.6.2 shall, effective upon its issuance and without
further action, be issued on behalf of all Lenders (including the Issuer
thereof) pro rata according to their respective Percentages. Each Lender shall,
to the extent of its Percentage, be deemed irrevocably to have participated in
the issuance of such Letter of Credit and shall be responsible to reimburse
promptly the Issuer thereof for Reimbursement Obligations which have not been
reimbursed by the Borrower in accordance with Section 2.6.5, or which have been
reimbursed by the Borrower but must be returned, restored or disgorged by such
Issuer for any reason, and each Lender shall, to the extent of its Percentage,
be entitled to receive from the Administrative Agent a ratable portion of the
letter of credit fees received by the Administrative Agent pursuant to
Section 3.3.3, with respect to each Letter of Credit. In the event that the
Borrower shall fail to reimburse any Issuer, or if for any reason Loans shall
not be made to fund any Reimbursement Obligation, all as provided in
Section 2.6.5 and in an amount equal to the amount of any drawing honored by
such Issuer under a Letter of Credit issued by it, or in the event such Issuer
must for any reason return or disgorge such reimbursement, such Issuer shall
promptly notify each Lender of the unreimbursed amount of such drawing and of
such Lender's respective participation therein. Each Lender shall make available
to such Issuer, whether or not any Default shall have occurred and be
continuing, an amount equal to its respective participation in same day or
immediately available funds at the office of such Issuer specified in such
notice not later than 11:30 a.m., Central time, on the Business Day (under the
laws of the jurisdiction of such Issuer) after the date notified by such Issuer.
In the event that any Lender fails to make available to such Issuer the amount
of such Lender's participation in such Letter of Credit as provided herein, such
Issuer shall be entitled to recover such amount on demand from such Lender
together with interest at the daily average Federal Funds Rate for three
Business Days (together with such other compensatory amounts as may be required
to be paid by such Lender to the Administrative Agent pursuant to the Rules for
Interbank Compensation of the council on International Banking or the
Clearinghouse Compensation Committee, as the case may be, as in effect from time
to time) and thereafter at the Alternate Base Rate plus 2%. Nothing in this
Section shall be deemed to prejudice the right of any Lender to recover from any
Issuer any amounts made available by such Lender to such Issuer pursuant to this
Section in the event that it is determined by a court of competent jurisdiction
that the payment with respect to a Letter of Credit by such Issuer in respect of
which payment was made by such Lender constituted gross negligence or wilful
misconduct on the part of such Issuer. Each Issuer shall distribute to each
other Lender which has paid all amounts payable by it under this Section with
respect to any Letter of Credit issued by such Issuer such other Lender's
Percentage of all payments received by such Issuer from the Borrower in
reimbursement of drawings honored by such Issuer under such Letter of Credit
when such payments are received.

        SECTION 2.6.5    Disbursements.    Each Issuer will notify the Borrower
and the Administrative Agent promptly of the presentment for payment of any
Letter of Credit, together with notice of the date (the "Disbursement Date")
such payment shall be made. Subject to the terms and provisions of such Letter
of Credit, the applicable Issuer shall make such payment to the beneficiary (or
its designee) of such Letter of Credit. Prior to 11:30 a.m., Central time, on
the Disbursement Date, the Borrower will reimburse the applicable Issuer for all
amounts which it has disbursed under the Letter of Credit. In the event the
applicable Issuer is not reimbursed by the Borrower on the Disbursement Date, or
if such Issuer must for any reason return or disgorge such reimbursement, the
Lenders (including such

31

--------------------------------------------------------------------------------


Issuer) shall, on the terms and subject to the conditions of this Agreement,
fund the Reimbursement Obligation therefor by making, on the next Business Day,
Loans which are Base Rate Loans as provided in Section 2.3 (the Borrower being
deemed to have given a timely Borrowing Request therefor for such amount);
provided, however, that for the purpose of determining the availability of the
Revolving Loan Commitments to make Loans immediately prior to giving effect to
the application of the proceeds of such Loans, such Reimbursement Obligation
shall be deemed not to be outstanding at such time. To the extent the applicable
Issuer is not reimbursed in full in accordance with the preceding sentences, the
Borrower's Reimbursement Obligation shall accrue interest at a fluctuating rate
equal to the Alternate Base Rate, plus the Applicable Margin plus a margin of 2%
per annum, payable on demand.

        SECTION 2.6.6    Reimbursement.    The Borrower's obligation (a
"Reimbursement Obligation") under Section 2.6.5 to reimburse an Issuer with
respect to each Disbursement (including interest thereon), and each Lender's
obligation to make participation payments in each drawing which has not been
reimbursed by the Borrower, shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim, or defense to
payment which the Borrower may have or have had against any Lender or any
beneficiary of a Letter of Credit, including any defense based upon the
occurrence of any Default, any draft, demand or certificate or other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient, the failure of any disbursement to conform to the terms of the
applicable Letter of Credit (if, in the applicable Issuer's good faith opinion,
such disbursement is determined to be appropriate) or any non-application or
misapplication by the beneficiary of the proceeds of such disbursement, or the
legality, validity, form, regularity, or enforceability of such Letter of
Credit; provided, however, that nothing herein shall adversely affect the right
of the Borrower or any Lender to commence any proceeding against the applicable
Issuer for any wrongful disbursement made by such Issuer under a Letter of
Credit as a result of acts or omissions constituting gross negligence or wilful
misconduct on the part of such Issuer.

        SECTION 2.6.7    Deemed Disbursements.    Upon either (a) the occurrence
and during the continuation of an Event of Default pursuant to Section 8.1.9 or
the occurrence of the Revolving Loan Commitment Termination Date, or (b) the
declaration by the Administrative Agent of all or any portion of the outstanding
principal amount of the Loans and other Obligations to be due and payable and/or
the Revolving Loan Commitments (if not theretofore terminated) to be terminated
as provided in Section 8.3, an amount equal to that portion of Letter of Credit
Outstandings attributable to outstanding and undrawn Letters of Credit shall, at
the election of the applicable Issuer acting on instructions from the Required
Lenders, and without demand upon or notice to the Borrower, be deemed to have
been paid or disbursed by such Issuer under such Letters of Credit
(notwithstanding that such amount may not in fact have been so paid or
disbursed), and, upon notification by such Issuer to the Administrative Agent
and the Borrower of its obligations under this Section, the Borrower shall be
immediately obligated to reimburse such Issuer the amount deemed to have been so
paid or disbursed by such Issuer. Any amounts so received by such Issuer from
the Borrower pursuant to this Section shall be held as collateral security for
the repayment of the Borrower's obligations in connection with the Letters of
Credit issued by such Issuer. All amounts on deposit pursuant to this
Section 2.6.7 shall, until their application to any Obligation or their return
to the Borrower, as the case may be, at the Borrower's written request, be
invested in high grade short-term liquid investments acceptable to
Administrative Agent and designated by the Borrower, which investments shall be
held by the Administrative Agent as additional collateral security for the
repayment of the Borrower's Obligations under and in connection with the Letters
of Credit and all other Obligations. Any losses, net of earnings, and reasonable
fees and expenses of such investments shall be charged against the principal
amount invested. The Administrative Agent and the Lenders shall not be liable
for any loss resulting from any investment made by the Administrative Agent at
the Borrower's request. The Administrative Agent is not obligated hereby, or by
any other Loan Document, to make or maintain any investment, except upon written
request by the Borrower. At any time when such Letters of Credit

32

--------------------------------------------------------------------------------


shall terminate and all Obligations to each Issuer are either terminated or paid
or reimbursed to such Issuer in full, the Obligations of the Borrower under this
Section shall be reduced accordingly (subject, however, to reinstatement in the
event any payment in respect of such Letters of Credit is recovered in any
manner from such Issuer), and such Issuer will return to the Borrower the
excess, if any, of (x) the aggregate amount held by such Issuer and not
theretofore applied by such Issuer to any Reimbursement Obligation over (y) the
aggregate amount of all Reimbursement Obligations to such Issuer pursuant to
this Section, as so adjusted. At such time when all Events of Default shall have
been cured or waived, if the Revolving Loan Commitment Termination Date shall
not have occurred for any reason, each Issuer shall return to the Borrower all
amounts then on deposit with such Issuer pursuant to this Section.

        SECTION 2.6.8    Nature of Reimbursement Obligations.    The Borrower
shall assume all risks of the acts, omissions, or misuse of any Letter of Credit
by the beneficiary thereof. Neither any Issuer nor any Lender (except to the
extent of its own gross negligence or wilful misconduct) shall be responsible
for: (a) the form, validity, sufficiency, accuracy, genuineness, or legal effect
of any Letter of Credit or any document submitted by any party in connection
with the application for and issuance of a Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent, or forged; (b) the form, validity, sufficiency, accuracy,
genuineness, or legal effect of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof in whole or in part, which may prove to be
invalid or ineffective for any reason; (c) failure of the beneficiary to comply
fully with conditions required in order to demand payment under a Letter of
Credit; (d) errors, omissions, interruptions, or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, facsimile or
otherwise; or (e) any loss or delay in the transmission or otherwise of any
document or draft required in order to make a Disbursement under a Letter of
Credit or of the proceeds thereof. None of the foregoing shall affect, impair,
or prevent the vesting of any of the rights or powers granted any Issuer or any
Lender hereunder. In furtherance and extension, and not in limitation or
derogation, of any of the foregoing, any action taken or omitted to be taken by
any Issuer in good faith shall be binding upon the Borrower and shall not put
such Issuer under any resulting liability to the Borrower.

        SECTION 2.6.9    Increased Costs; Indemnity.    If by reason of (a) any
change in applicable law, regulation, rule, decree or regulatory requirement or
any change in the interpretation or application by any judicial or regulatory
authority of any law, regulation, rule, decree or regulatory requirement, or
(b) compliance by any Issuer or any Lender with any direction, or requirement of
any governmental or monetary authority, including Regulation D of the F.R.S.
Board: (i) any Issuer or any Lender shall be subject to any tax (other than
taxes on net income and franchises), levy, charge or withholding of any nature
or to any variation thereof or to any penalty with respect to the maintenance or
fulfillment of its obligations under this Section 2.6, whether directly or by
such being imposed on or suffered by such Issuer or such Lender; (ii) any
reserve, deposit or similar requirement is or shall be applicable, increased,
imposed or modified in respect of any Letters of Credit issued by any Issuer or
participations therein purchased by any Lender; or (iii) there shall be imposed
on any Issuer or any Lender any other condition regarding this Section 2.6, any
Letter of Credit or any participation therein, and the result of the foregoing
is directly to increase the cost to such Issuer or such Lender of issuing or
maintaining any Letter of Credit or of purchasing or maintaining any
participation therein, or to reduce any amount receivable in respect thereof by
such Issuer or such Lender, then and in any such case such Issuer or such Lender
may, at any time after the additional cost is incurred or the amount received is
reduced, notify the Administrative Agent and the Borrower thereof, and the
Borrower shall pay within 10 days of demand such amounts as such Issuer or
Lender may in good faith specify to be necessary to compensate such Issuer or
Lender for such additional cost or reduced receipt, together with interest on
such amount from the date demanded until payment in full thereof at a rate equal
at all times to the Alternate Base Rate plus the Applicable Margin per annum.
The determination by such Issuer or Lender, as the case may be, of any amount
due pursuant to this Section, as set forth in a statement setting forth the
calculation thereof in reasonable detail, shall be rebuttable presumptive
evidence of such amounts.

33

--------------------------------------------------------------------------------

        In addition to amounts payable as elsewhere provided in this
Section 2.6, the Borrower hereby indemnifies, exonerates and holds each Issuer,
the Administrative Agent and each Lender harmless from and against any and all
actions, causes of action, suits, losses, costs, liabilities and damages, and
expenses incurred in connection therewith (irrespective of whether such Issuer,
the Administrative Agent or such Lender is a party to the action for which
indemnification is sought), including reasonable attorneys' fees and
disbursements, which such Issuer, the Administrative Agent or such Lender may
incur or be subject to as a consequence, direct or indirect, of the issuance of
the Letters of Credit, other than as a result of the gross negligence or wilful
misconduct of such Issuer as determined by a court of competent jurisdiction, or
the failure of such Issuer to honor a drawing under any Letter of Credit as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or governmental authority.

ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

        SECTION 3.1    Repayments and Prepayments.    

        The Borrower shall repay in full the unpaid principal amount of each
Loan upon the Stated Maturity Date therefor. Each prepayment of any Loans made
pursuant to this Section shall be without premium or penalty, except as may be
required by Section 4.4. No voluntary prepayment of principal of any Revolving
Loan shall cause a reduction in the Revolving Loan Commitment Amount, except as
provided in Section 2.2.1.

        SECTION 3.1.1    Optional Prepayment.    At any time prior to the Stated
Maturity Date, the Borrower may, from time to time on any Business Day, make a
voluntary prepayment, in whole or in part, of the outstanding principal amount
of any Loans; provided, however, that (a) any such prepayment shall be made pro
rata among Loans of the same type and, if applicable, having the same Interest
Period of all Lenders, (b) no such prepayment of any LIBO Rate Loan may be made
on any day other than the last day of the Interest Period for such Loan, (c) all
such voluntary prepayments (i) of LIBO Rate Loans shall require at least three
(3) Business Days' prior written notice to the Administrative Agent, and (ii) of
Base Rate Loans shall require prior written notice on the date of prepayment to
the Administrative Agent, and (d) all such voluntary partial prepayments shall
be in a minimum amount of $500,000, and greater integral multiples of $500,000.

        SECTION 3.1.2    Mandatory Prepayment.    

        (a)    Mandatory Prepayments by Reason of Change in Borrowing
Base.    On any date (i) the U.S. Effective Amount shall exceed the U.S.
Borrowing Base or (ii) the sum of the U.S. Effective Amount and the U.S. Dollar
Equivalent of the Canadian Effective Amount shall exceed the Global Borrowing
Base, then the Borrower shall make mandatory prepayments of Revolving Loans
equal to such excess, and if any such excess remains after such prepayments, to
the extent of such excess the Borrower shall immediately Cash Collateralize the
Reimbursement Obligations in an amount equal to the aggregate Stated Amount of
all Letters of Credit outstanding and undrawn. Notwithstanding the foregoing,
the Borrower may, with the consent of the Required Lenders and the Issuer,
prepay the outstanding Loans under the Canadian Facility equal to the amount of
the remaining excess prior to Cash Collateralizing the Reimbursement
Obligations. The Borrower shall (A) make fifty percent (50%) of such prepayments
within ninety (90) days following its receipt of the written notice of the
Global Borrowing Base redetermination in accordance with Section 2.1.3(a)(i) or
Section 2.1.3.(a)(iii) and the remaining fifty percent (50%) of such prepayments
within one hundred eighty (180) days following its receipt of the notice of the
Global Borrowing Base redetermination, (B) make such prepayment within thirty
(30) days following its delivery of the U.S. Monthly Borrowing Base Certificate
pursuant to Section 7.1.1(m), or (C) make such prepayment on the date of any
Sale which results in a reduction in the U.S. Semi-Annual Borrowing Base
pursuant to Section 7.2.9(b). Subject to the last sentence of

34

--------------------------------------------------------------------------------


Section 2.1.3(a)(i), Revolving Loans prepaid pursuant to this Section 3.1.2(a)
may be reborrowed to the extent the Global Borrowing Base subsequently is
redetermined to a level that would allow such reborrowing and the other
conditions to Borrowing have been satisfied.

        (b)    Mandatory Prepayments: Annual Clean Down.    At least once each
calendar year, the Borrower shall make mandatory prepayments as provided in this
Subsection (b) so that the U.S. Effective Amount equals the U.S. Semi-Annual
Borrowing Base plus $5,000,000 for one Business Day (the "Annual Clean Down").
Such prepayments shall be applied first, to repay Revolving Loans and then to
Cash Collateralize Letters of Credit.

        SECTION 3.1.3    Mandatory Prepayment on Acceleration.    The Borrower
shall, immediately upon any acceleration of the Stated Maturity Date of any
Loans pursuant to Section 8.2 or Section 8.3, repay all Loans, unless, pursuant
to Section 8.3, only a portion of all Loans is so accelerated.

        SECTION 3.1.4    [Intentionally Blank].    

        SECTION 3.2    Interest Provisions.    Interest on the outstanding
principal amount of Loans shall accrue and be payable in accordance with this
Section 3.2.

        SECTION 3.2.1    Rates.    Pursuant to an appropriately delivered
Borrowing Request or Continuation/Conversion Notice, the Borrower may elect that
Loans comprising a Borrowing accrue interest at a rate per annum: (a) on that
portion maintained from time to time as a Base Rate Loan, equal to the Alternate
Base Rate plus the Applicable Margin from time to time in effect; and (b) on
that portion maintained as a LIBO Rate Loan, during each Interest Period
applicable thereto, equal to the sum of the LIBO Rate (Reserve Adjusted) for
such Interest Period plus the Applicable Margin.

        All LIBO Rate Loans shall bear interest from and including the first day
of the applicable Interest Period to (but not including) the last day of such
Interest Period at the interest rate determined as applicable to such LIBO Rate
Loan.

        SECTION 3.2.2    Default Rate.    While any Event of Default exists or
after acceleration, the Borrower shall pay upon demand interest (after as well
as before judgment) on the principal amount of all outstanding Obligations at a
fluctuating rate per annum equal to the Alternate Base Rate plus the Applicable
Margin plus 2%; provided, however, that with respect to a LIBO Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, but in
any event not to exceed the maximum rate permitted by applicable law.

        SECTION 3.2.3    Payment Dates.    Interest accrued on each Loan shall
be payable, without duplication: (a) on the Stated Maturity Date therefor;
(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan; (c) with respect to Base Rate Loans, on each Quarterly
Payment Date occurring after the Effective Date; (d) with respect to LIBO Rate
Loans, the last day of each applicable Interest Period (and, if such Interest
Period shall exceed 90 days, on the 90th day of such Interest Period); (e) with
respect to any Base Rate Loans converted into LIBO Rate Loans, on a day when
interest would not otherwise have been payable pursuant to clause (c), on the
date of such conversion; and (f) on that portion of any Loans the Stated
Maturity Date of which is accelerated pursuant to Section 8.2 or Section 8.3,
immediately upon such acceleration. Interest accrued on Loans or other monetary
Obligations arising under this Agreement or any other Loan Document after the
date such amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.

        SECTION 3.3    Fees.    The Borrower agrees to pay the fees set forth in
this Section 3.3. All such fees shall be non-refundable.

        SECTION 3.3.1    Commitment Fee.    The Borrower agrees to pay to the
Administrative Agent for the account of each Lender, for the period (including
any portion thereof when any of its Revolving

35

--------------------------------------------------------------------------------


Loan Commitments are suspended by reason of the Borrower's inability to satisfy
any condition of Article V) commencing on the Effective Date and continuing
through the Revolving Loan Commitment Termination Date, a Commitment Fee on such
Lender's Percentage of the sum of the average daily unused portion of the
Revolving Loan Commitment Amount (outstanding Loans and Letters of Credit being
deemed to be usage hereunder). Such Commitment Fee shall be payable by the
Borrower in arrears, on each Quarterly Payment Date, commencing with the first
such day following the Effective Date, and on the Revolving Loan Commitment
Termination Date.

        SECTION 3.3.2    Administrative Agent's Fee.    (a) The Borrower agrees
to pay the fees provided in the fee letter dated August 10, 2001, between the
Borrower, the Administrative Agent and Banc of America Securities LLC.

        (b)  The Borrower agrees to pay to the Administrative Agent an annual
engineering fee equal to $5,000 on each March 1, commencing March 1, 2003, until
the Stated Maturity Date.

        SECTION 3.3.3    Letter of Credit Fees.    (a) The Borrower agrees to
pay to the Administrative Agent, for the account of each Lender, a fee for each
Letter of Credit for the period from and including the date of the issuance of
such Letter of Credit to (but not including) the date upon which such Letter of
Credit expires, at a per annum rate equal to the Applicable Margin on the
outstanding face amount of each Letter of Credit. Such fee shall be payable by
the Borrower in arrears on each Quarterly Payment Date, and on the Revolving
Loan Commitment Termination Date for any period then ending for which such fee
shall not theretofore have been paid, commencing on the first such date after
the issuance of such Letter of Credit.

        (b)  The Borrower agrees to pay to the Administrative Agent, for the
account of the Issuer, (i) a Letter of Credit fronting fee for each Letter of
Credit upon the issuance of each Letter of Credit in an amount equal to the
greater of (A) $500 or (B) one-eight of one percent (1/8 of 1%) calculated on
the face amount thereof, and (ii) such Issuer's standard drawing fees and other
processing fees upon any drawing under such Letter of Credit.

ARTICLE IV
CERTAIN LIBO RATE AND OTHER PROVISIONS

        SECTION 4.1    Fixed Rate Lending Unlawful.    If any Lender shall
determine (which determination shall, upon notice thereof to the Borrower and
the Lenders, be conclusive and binding on the Borrower) that the introduction of
or any change in or in the interpretation of any law makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
such Lender to make, continue or maintain any Loan as, or to convert any Loan
into, a LIBO Rate Loan of a certain type, the obligations of all Lenders to
make, continue, maintain or convert any such Loans shall, upon such
determination, forthwith be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and all LIBO Rate Loans of such type shall automatically convert into
Base Rate Loans at the end of the then current Interest Periods with respect
thereto or sooner, if required by such law or assertion.

        SECTION 4.2    Deposits Unavailable.    If the Administrative Agent
shall have determined that (a) Dollar deposits in the relevant amount and for
the relevant Interest Period are not available to the Lenders in their relevant
markets; or (b) by reason of circumstances affecting BofA's relevant market,
adequate means do not exist for ascertaining the interest rate applicable
hereunder to LIBO Rate Loans, then, upon notice from the Administrative Agent to
the Borrower and the Lenders, the obligations of all Lenders under Section 2.3
and Section 2.4 to make or continue any Loans as, or to convert any Loans into,
LIBO Rate Loans shall forthwith be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

36

--------------------------------------------------------------------------------


        SECTION 4.3    Increased LIBO Rate Loan Costs, etc.    The Borrower
agrees to reimburse each Lender for any increase in the cost to such Lender of,
or any reduction in the amount of any sum receivable by such Lender in respect
of, making, continuing or maintaining (or of its obligation to make, continue or
maintain) any Loans as, or of converting (or of its obligation to convert) any
Loans into, LIBO Rate Loans. Such Lender shall promptly notify the
Administrative Agent and the Borrower in writing of the occurrence of any such
event, such notice to state, in reasonable detail, the reasons therefor and the
additional amount required fully to compensate such Lender for such increased
cost or reduced amount; provided, that no Lender shall give such notice unless
it is generally charging borrowers similarly situated to the Borrower with
similar agreements with such Lender such amounts. Such additional amounts shall
be payable by the Borrower directly to such Lender within five days of its
receipt of such notice, and such notice shall be rebuttable presumptive evidence
of such amounts.

        SECTION 4.4    Funding Losses.    In the event any Lender shall incur
any loss, cost or expense as a result of (a) any conversion or repayment or
prepayment of the principal amount of any LIBO Rate Loans on a date other than
the scheduled last day of the Interest Period applicable thereto, whether
pursuant to Section 3.1 or otherwise; (b) any Loans not being made as LIBO Rate
Loans in accordance with the Borrowing Request therefor; or (c) any Loans not
being continued as, or converted into, LIBO Rate Loans in accordance with the
Continuation/ Conversion Notice therefor, then, upon the written notice of such
Lender to the Borrower (with a copy to the Administrative Agent), the Borrower
shall, within five days of its receipt thereof, pay directly to such Lender such
amount as will (in the reasonable determination of such Lender) reimburse such
Lender for such loss, cost or expense. Such written notice (which shall include
calculations in reasonable detail) and shall be rebuttable presumptive evidence
of such amounts. The amounts calculated pursuant to this Section 4.4 shall
include any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make,
continue or maintain any portion of the principal amount of any Loan as, or to
convert any portion of the principal amount of any Loan into, a LIBO Rate Loan.

        SECTION 4.5    Increased Capital Costs.    If any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request of
any court, central bank, regulator or other governmental authority affects or
would affect the amount of capital required or expected to be maintained by any
Lender or any Person controlling such Lender, and such Lender determines (in its
discretion exercised in good faith) that the rate of return on its or such
controlling Person's capital as a consequence of its Revolving Loan Commitment
or the Loans made by such Lender is reduced to a level below that which such
Lender or such controlling Person could have achieved but for the occurrence of
any such circumstance, then, in any such case upon notice from time to time by
such Lender to the Borrower, the Borrower shall immediately pay directly to such
Lender additional amounts sufficient to compensate such Lender or such
controlling Person for such reduction in rate of return. A statement of such
Lender as to any such additional amount or amounts shall be furnished to
Borrower including calculations thereof in reasonable detail and shall be
rebuttable presumptive evidence of such amounts. In determining such amount,
such Lender may use any method of averaging and attribution that it (in its
discretion exercised in good faith) shall deem applicable.

        SECTION 4.6    Taxes.    All payments by the Borrower of principal of,
and interest on, the Loans, all payments in respect of the Reimbursement
Obligations and all other amounts payable hereunder shall be made free and clear
of and without deduction for any present or future excise, stamp or franchise
taxes and other taxes, fees, duties, withholdings or other charges of any nature
whatsoever imposed by any taxing authority, but excluding franchise taxes and
taxes imposed on or measured by any Lender's net income or receipts by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Lender is organized or maintains an office from which Loans are funded (such
non-excluded items being called "Taxes"). In the event that any withholding or
deduction from any

37

--------------------------------------------------------------------------------


payment to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any applicable law, rule or regulation, then the Borrower will
(a) pay directly to the relevant authority the full amount required to be so
withheld or deducted; (b) promptly forward to the Administrative Agent an
official receipt or other documentation satisfactory to the Administrative Agent
evidencing such payment to such authority; and (c) pay to the Administrative
Agent for the account of the Lenders such additional amount or amounts as is
necessary to ensure that the net amount actually received by each Lender will
equal the full amount such Lender would have received had no such withholding or
deduction been required. Moreover, if any Taxes are directly asserted against
the Administrative Agent or any Lender with respect to any payment received by
the Administrative Agent or such Lender hereunder, the Administrative Agent or
such Lender may pay such Taxes and the Borrower will promptly pay such
additional amounts (including, if incurred as a result of the Borrower's action,
omission or delay, any penalties, interest or expenses) as is necessary in order
that the net amount received by such person after the payment of such Taxes
(including any Taxes on such additional amount) shall equal the amount such
person would have received had not such Taxes been asserted.

        If the Borrower fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to the Administrative Agent, for the account
of the respective Lenders, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Lenders for any incremental Taxes,
interest or penalties that may become payable by any Lender as a result of any
failure of Borrower to pay the taxing authorities directly where required. For
purposes of this Section 4.6, a distribution hereunder by the Administrative
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

        Each Lender that is a "foreign corporation, partnership or trust" within
the meaning of the Code (a "Foreign Lender") shall, prior to the due date of any
payments under the Notes, execute and deliver to the Borrower and the
Administrative Agent, on or about the first scheduled payment date in each
Fiscal Year, one or more (as the Borrower or the Administrative Agent may
reasonably request) United States Internal Revenue Service Forms 4224 or Forms
1001 or such other forms or documents (or successor forms or documents),
appropriately completed, as may be applicable to establish the extent, if any,
to which a payment to such Lender is exempt from withholding or deduction of
Taxes.

        SECTION 4.7    Payments, Computations, etc.    Unless otherwise
expressly provided, all payments by the Borrower pursuant to this Agreement, the
Notes or any other Loan Document shall be made by the Borrower to the
Administrative Agent for the pro rata account of the Lenders entitled to receive
such payment. All such payments required to be made to the Administrative Agent
shall be made, without setoff, deduction or counterclaim, not later than
11:00 a.m., Central time, on the date due, in same day or immediately available
funds, to such account as the Administrative Agent shall specify from time to
time by notice to the Borrower. Funds received after that time shall be deemed
to have been received by the Administrative Agent on the next succeeding
Business Day. The Administrative Agent shall promptly remit in same day funds to
each Lender its share, if any, of such payments received by the Administrative
Agent for the account of such Lender. All interest and fees shall be computed on
the basis of the actual number of days (including the first day but excluding
the last day) occurring during the period for which such interest or fee is
payable over a year comprised of 360 days (or, in the case of interest on a Base
Rate Loan, 365 days or, if appropriate, 366 days). Whenever any payment to be
made shall otherwise be due on a day which is not a Business Day, such payment
shall (except as otherwise required by clause (c) of the definition of the term
"Interest Period" with respect to LIBO Rate Loans) be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest and fees, if any, in connection with such payment.

        SECTION 4.8    Sharing of Payments.    If any Lender shall obtain any
payment or other recovery (whether voluntary, involuntary, by application of
setoff or otherwise) on account of any Loan, any Reimbursement Obligation or any
other Obligation (other than pursuant to the terms of Sections 4.3, 4.4 and 4.5)
in excess of its pro rata share of payments then or therewith obtained by all
Lenders, such

38

--------------------------------------------------------------------------------


Lender shall purchase from the other Lenders such participations as shall be
necessary to cause such purchasing Lender to share the excess payment or other
recovery ratably with each of them; provided, however, that if all or any
portion of the excess payment or other recovery is thereafter recovered from
such purchasing Lender, the purchase shall be rescinded and each Lender which
has sold a participation to the purchasing Lender shall repay to the purchasing
Lender the purchase price to the ratable extent of such recovery together with
an amount equal to such selling Lender's ratable share (according to the
proportion of (a) the amount of such selling Lender's required repayment to the
purchasing Lender (b) the total amount so recovered from the purchasing Lender)
of any interest or other amount paid or payable by the purchasing Lender in
respect of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section may, to
the fullest extent permitted by law, exercise all its rights of payment
(including pursuant to Section 4.9) with respect to such participation as fully
as if such Lender were the direct creditor of the Borrower in the amount of such
participation. If under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders entitled under this Section to share in the benefits of any
recovery on such secured claim.

        SECTION 4.9    Setoff.    Upon the occurrence of an Event of Default,
each Lender shall be entitled to exercise (for the benefit of all Lenders
pursuant to Section 4.8) any right of offset or bankers' lien against each and
every account and other property or interest therein that the Borrower or any
Obligor may now or hereafter have with, or which is now or hereafter in the
possession of, such Lender, to the extent of the full amount of the Obligations.
To secure the Obligations, the Borrower hereby grants to each Lender a
continuing security interest in any and all balances, credits, deposits,
accounts or moneys of the Borrower then or thereafter maintained with such
Lender; provided, however, that any exercise of such security interest shall be
subject to the provisions of Section 4.8. Each Lender agrees promptly to notify
the Borrower and the Administrative Agent after any such setoff and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff under applicable law or otherwise) which such
Lender may have.

ARTICLE V
CONDITIONS TO EFFECTIVENESS

        SECTION 5.1    Conditions to Effectiveness and Initial
Borrowing.    This Agreement shall be effective upon, and the obligations of the
Lenders to continue the Borrowing and to continue Letters of Credit hereunder,
shall be subject to, the prior or concurrent satisfaction of each of the
conditions precedent set forth in this Section 5.1. All certificates,
agreements, opinions and other documents delivered shall be in form and
substance satisfactory to the Administrative Agent.

        SECTION 5.1.1    Resolutions, etc.    The Administrative Agent shall
have received from each Obligor a certificate, dated the Effective Date, of its
secretary, assistant secretary, manager or general partner as applicable as to
(a) resolutions of its Board of Directors, Managers, or their equivalent then in
full force and effect authorizing the execution, delivery and performance of
this Agreement, the Notes and each other Loan Document to be executed by it,
(b) any amendments to the articles or certificate of incorporation or
organization for such Obligor, and the bylaws, operating agreements, or
partnership agreement of such Obligor, in each case as previously delivered to
the Administrative Agent pursuant to the Existing Credit Agreement, and (c) the
incumbency and signatures of those of its officers authorized to act with
respect to this Agreement, the Notes and each other Loan Document executed by
it, upon which certificate each Lender may conclusively rely until it shall have
received a further certificate of the secretary, manager or general partner as
applicable of such Obligor canceling

39

--------------------------------------------------------------------------------


or amending such prior certificate. The Administrative Agent shall have received
from each Obligor certificates of existence and good standing provided by the
appropriate governmental officer in its jurisdiction of incorporation.

        SECTION 5.1.2    Delivery of this Agreement.    The Administrative Agent
shall have received this Agreement and the Notes issued pursuant hereto.

        SECTION 5.1.3    Guaranty Agreements.    MarkWest Michigan, MarkWest
Resources and Matrex, as Guarantors under the Second Amended and Restated
Guaranty Agreements dated as of the date of the Existing Credit Agreement, each
shall have ratified their obligations under such Guaranties by executing this
Agreement.

        SECTION 5.1.4    Collateral Documents.    The Administrative Agent shall
have received (a) executed counterparts of the Parent Pledge and Security
Agreement, a Subsidiary Pledge and Security Agreement executed by each
MarkWest Inc. Subsidiary and the other Collateral Documents described on
Schedule 5.1.4, together with the other related documentation therein described,
and (b) to the extent not previously delivered to Agent, certificates evidencing
all of the issued and outstanding shares of capital stock, partnership
interests, or membership interests pledged pursuant thereto, which certificates
shall in each case be accompanied by undated stock powers duly executed in
blank, or, if any securities pledged pursuant thereto are uncertificated
securities, confirmation and evidence satisfactory to the Administrative Agent
that the security interest in such uncertificated securities has been
transferred to and perfected by the Administrative Agent for the benefit of the
Lenders in accordance with the Uniform Commercial Code.

        SECTION 5.1.5    Intercreditor Agreements.    Administrative Agent shall
have received executed counterparts of the Intercreditor Agreement and the
Agreement Regarding Collateral.

        SECTION 5.1.6    Repayment of Existing Loans and the Existing Term Loan
with Proceeds of MarkWest OLLC Credit Facility and MLP Offering.    The Borrower
shall have repaid the Existing Term Loan and a portion of the Existing Loans
under the Existing Credit Agreement in an amount such that the U.S. Effective
Amount shall be equal to or less than the lesser of (i) the U.S. Borrowing Base,
or the (ii) Revolving Loan Commitment Amount hereunder.

        SECTION 5.1.7    Closing of the Canadian Facility and the MarkWest OLLC
Credit Facility.    The Administrative Agent shall have received evidence that
the Effective Date hereunder is the "Effective Date" under the Canadian Credit
Agreement and is the "Conditions Effective Date" under the MarkWest OLLC Credit
Agreement.

        SECTION 5.1.8    Agreements with MarkWest.    The Administrative Agent
shall have received a certificate from an Authorized Officer of the Borrower,
together with copies of the MLP/Parent Material Agreements set forth in clauses
(a), (b), and (c) of the definition thereof certifying such attached agreements
are true and correct.

        SECTION 5.1.9    Closing Certificate.    The Administrative Agent shall
have received a certificate signed by an Authorized Officer certifying that, as
of the Effective Date (a) the conditions specified in Article V have been
satisfied, (b) no Default or Event of Default exists hereunder or under the
Existing Credit Agreement, (c) except as set forth in Item 6.7 on
Schedule 1.1(a) hereto, no default under any material contract or agreement
exists, (d) except as set forth in Item 6.7 on Schedule 1.1(a) to this
Agreement, no litigation or action exists or is pending or threatened which
could reasonably be expected to have a Material Adverse Effect, (e) since
December 31, 2001, there has occurred no event or circumstance which could
reasonably be expected to have a Material Adverse Effect, and (f) the
representations and warranties set forth in Article VI and in each of the other
Loan Documents are true and correct in all material respects.

40

--------------------------------------------------------------------------------


        SECTION 5.1.10    Opinions of Counsel.    The Administrative Agent shall
have received the following, each dated the Effective Date and addressed to the
Administrative Agent and all Lenders: legal opinions from Davis, Graham & Stubbs
LLP and from Barry Spector, counsel to the Borrower and its Subsidiaries,
substantially in the form of Exhibit E-1 and Exhibit E-2 hereto.

        SECTION 5.1.11    Closing Fees, Expenses, etc.    All fees and expenses
to be paid on or before the Effective Date shall have been paid, including
attorneys' fees and expenses to the extent invoiced prior to the Effective Date.

        SECTION 5.1.12    Evidence of Insurance.    The Administrative Agent
shall have received certificates of insurance satisfactory to it evidencing the
existence of all insurance required to be maintained by the Borrower by this
Agreement and the other Loan Documents, which insurance shall list
Administrative Agent as additional insured and sole loss payee and be
satisfactory to the Administrative Agent.

        SECTION 5.1.13    Hedging Policy.    The Administrative Agent shall have
received a copy of the Hedging Policy.

        SECTION 5.1.14    Other.    The Administrative Agent shall have received
such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or the Required Lenders may require.

        SECTION 5.2    All Borrowings.    The obligation of each Lender to fund
any Loan on the occasion of any Borrowing (including the continuation of the
Existing Loans) and to issue any Letter of Credit shall be subject to the
satisfaction of each of the conditions precedent set forth in this Section 5.2.

        SECTION 5.2.1    Compliance with Warranties, No Default, etc.    Both
before and after giving effect to any Borrowing or Letter of Credit (but, if any
Default of the nature referred to in Section 8.1.5 shall have occurred with
respect to any other Indebtedness, without giving effect to the application,
directly or indirectly, of the proceeds thereof) the following statements shall
be true and correct in all material respects (a) the representations and
warranties set forth in Article VI and in each Loan Document shall be true and
correct with the same effect as if then made (unless stated to relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date); (b) except as disclosed by the Borrower to
the Administrative Agent and the Lenders pursuant to Section 6.7 (i) no labor
controversy, litigation, arbitration or governmental investigation or proceeding
shall be pending or, to the knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which purports to affect the legality, validity or
enforceability of this Agreement, the Notes or any other Loan Document, and
(ii) no development shall have occurred in any labor controversy, litigation,
arbitration, environmental or governmental investigation or proceeding disclosed
pursuant to Section 6.7 which could reasonably be expected to have a Material
Adverse Effect; and (c) no Default shall have then occurred and be continuing,
and neither the Borrower, any other Obligor, nor any of their Subsidiaries are
in violation of any law or governmental regulation or court order or decree,
which would have a Material Adverse Effect.

        SECTION 5.2.2    Borrowing Request; Compliance Certificate.    (a) The
Administrative Agent shall have received a Borrowing Request for such Borrowing
or Issuance Request for such Letter of Credit, as the case may be. Each of the
delivery of a Borrowing Request or Issuance Request for such Letter of Credit,
as the case may be, and the acceptance by the Borrower of the proceeds of such
Borrowing or such Letter of Credit shall constitute a representation and
warranty by the Borrower that on the date of such Borrowing (both immediately
before and after giving effect to such Borrowing and the application of the
proceeds thereof) the statements made in Section 5.2.1 are true and correct.

        (b)  In addition, if Borrower is unable to make the representations and
warranties set forth in paragraph 5 of the form of Borrowing Request attached
hereto as Exhibit B, then Borrower shall

41

--------------------------------------------------------------------------------


deliver to the Administrative Agent, not less than ten (10) days prior to the
date of requested Borrowing or Issuance Request, a certificate (a "Regulation U
Compliance Certificate") in form and substance satisfactory to the
Administrative Agent setting forth calculations demonstrating compliance with
Regulation U and, if required by the Administrative Agent, an opinion of counsel
(a "Regulation U Opinion") in form and substance satisfactory to the
Administrative Agent stating that the Lenders and the Borrowers are, and after
the requested Borrowing or Issuance will be, in compliance with Regulation U.

        SECTION 5.2.3    Satisfactory Legal Form.    All documents executed or
submitted pursuant hereto by or on behalf of the Borrower or any of the
MarkWest Inc. Subsidiaries or any other Obligors shall be satisfactory in form
and substance to the Administrative Agent and its counsel (which satisfaction is
acknowledged with respect to any documents conforming to the respective exhibit
attached hereto); and the Administrative Agent and its counsel shall have
received all information, approvals, opinions, documents or instruments as the
Administrative Agent or its counsel may reasonably request.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

        In order to induce the Lenders and the Administrative Agent to enter
into this Agreement and to make Loans hereunder, the Borrower represents and
warrants unto the Administrative Agent and each Lender as set forth in this
Article VI, except as otherwise indicated on the Disclosure Schedule:

        SECTION 6.1    Organization, etc.    The Borrower and each of the
MarkWest Inc. Subsidiaries is a corporation or limited liability company validly
incorporated or organized and existing and in good standing under the laws of
the state of its incorporation or formation, is duly qualified to do business
and is in good standing as a foreign corporation or limited liability company in
each jurisdiction where the nature of its business requires such qualification,
and has full power and authority and holds all requisite governmental licenses,
permits and other approvals to enter into and perform its Obligations under this
Agreement, the Notes and each other Loan Document to which it is a party and to
own and hold under lease its property and to conduct its business substantially
in accordance with the first recital.

        SECTION 6.2    Due Authorization, Non-Contravention, etc.    The
execution, delivery and performance by the Borrower of this Agreement, the Notes
and each other Loan Document executed or to be executed by it, and the
execution, delivery and performance by each other Obligor of each Loan Document
executed or to be executed by it, are within the Borrower's and each such
Obligor's corporate powers, have been duly authorized by all necessary corporate
action, and do not (a) contravene the Borrower's or any such Obligor's Organic
Documents; (b) contravene any contractual restriction, law or governmental
regulation or court decree or order binding on or affecting the Borrower or any
such Obligor; or (c) result in, or require the creation or imposition of, any
Lien on any of any Obligor's properties.

        SECTION 6.3    Government Approval, Regulation, etc.    No authorization
or approval or other action by, and no notice to or filing with, any
governmental authority or regulatory body or other Person is required for the
due execution, delivery or performance by the Borrower of this Agreement, the
Notes or any other Loan Document to which it is a party, except for the filings
of mortgages and lien notices in connection with the granting of security
interests pursuant to the Collateral Documents. The Borrower and the
MarkWest Inc. Subsidiaries possess all authorizations, approvals, permits and
licenses necessary to operate their respective businesses as currently operated
and as anticipated to be operated. Neither the Borrower nor any of the
Subsidiaries is an "investment company" within the meaning of the Investment
Company Act of 1940, as amended, or a "holding company," or a "subsidiary
company" of a "holding company," or an "affiliate" of a "holding company" or of
a

42

--------------------------------------------------------------------------------


"subsidiary company" of a "holding company," within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

        SECTION 6.4    Validity, etc.    This Agreement constitutes, and the
Notes and each other Loan Document executed by the Borrower will, on the due
execution and delivery thereof, constitute, the legal, valid and binding
obligations of the Borrower enforceable in accordance with their respective
terms; and each Loan Document executed pursuant hereto by each other Obligor
will, on the due execution and delivery thereof by such Obligor, be the legal,
valid and binding obligation of such Obligor enforceable in accordance with its
terms.

        SECTION 6.5    Financial Information; Projections.    The consolidated
balance sheets of the Borrower and each of its Subsidiaries as at December 31,
2001, and the related consolidated statements of earnings and cash flow of the
Borrower and each of its Subsidiaries, copies of which have been furnished to
the Administrative Agent and each Lender, have been prepared in accordance with
GAAP consistently applied, and present fairly the consolidated financial
condition of the entities covered thereby as at the dates thereof and the
results of their operations for the periods then ended. The Borrower and each of
the MarkWest Inc. Subsidiaries are in compliance with all of their existing
financial obligations.

        SECTION 6.6    No Material Adverse Change.    Since December 31, 2001,
there has not been any Material Adverse Effect.

        SECTION 6.7    Litigation, Labor Controversies, etc.    To the knowledge
of the Borrower, there is no threatened litigation, action, proceeding or labor
controversy affecting the Borrower or any of its Subsidiaries, or any of their
respective properties, businesses, assets or revenues, which could reasonably be
expected to have a Material Adverse Effect or which purports to affect the
legality, validity or enforceability of this Agreement, the Notes or any other
Loan Document.

        SECTION 6.8    Subsidiaries.    The Borrower has no MarkWest Inc.
Subsidiaries, except those Subsidiaries (a) which are identified in Item 6.8
("Existing MarkWest Inc. Subsidiaries") of the Disclosure Schedule; or (b) which
are permitted to have been acquired in accordance with Section 7.2.5 or 7.2.8.
Each Domestic MarkWest Inc. Operating Subsidiary has executed a Guaranty.

        SECTION 6.9    Ownership of Properties.    The Borrower and each of the
MarkWest Inc. Subsidiaries owns good and defensible title to all of its
properties and assets, real and personal, tangible and intangible, of any nature
whatsoever (including patents, trademarks, trade names, service marks and
copyrights), free and clear of all Liens, charges or claims (including
infringement claims with respect to patents, trademarks, copyrights and the
like) except as permitted pursuant to Section 7.2.3.

        SECTION 6.10    Taxes.    The Borrower and each of the MarkWest Inc.
Subsidiaries has filed all tax returns and reports required by law to have been
filed by it and has paid all taxes and governmental charges thereby shown to be
owing, except any such taxes or charges which are being diligently contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books.

        SECTION 6.11    Pension and Welfare Plans.    During the
twelve-consecutive-month period prior to the date of the execution and delivery
of this Agreement and prior to the date of any Borrowing hereunder, no steps
have been taken to terminate any Pension Plan, and no contribution failure has
occurred with respect to any Pension Plan sufficient to give rise to a Lien
under section 302(f) of ERISA. No condition exists or event or transaction has
occurred with respect to any Pension Plan which might result in the incurrence
by the Borrower or any member of the Controlled Group of any material liability,
fine or penalty. Except as disclosed in Item 6.11 ("Employee Benefit Plans") of
the Disclosure Schedule, neither the Borrower nor any member of the Controlled
Group has any contingent liability with respect to any post-retirement benefit
under a Welfare Plan, other than liability for continuation coverage described
in Part 6 of Title I of ERISA.

43

--------------------------------------------------------------------------------

        SECTION 6.12    Compliance with Law.    Neither the Borrower nor any of
its Subsidiaries (a) is in violation of any law, statute, ordinance, decree,
requirement, order, judgment, rule, regulation (or any interpretation of the
foregoing) of, or the terms of any license or permit issued by, any governmental
authority; or (b) has failed to obtain any license, permit, franchise or other
governmental authorization necessary to ownership of any of their respective
properties or the conduct of their respective business; which violation or
failure could reasonably be expected to have a Material Adverse Effect.

        SECTION 6.13    Claims and Liabilities.    Except as disclosed to the
Lenders in the Disclosure Schedule, neither the Borrower nor any of its
Subsidiaries has accrued any liabilities under gas purchase contracts for gas
not taken, but for which it is liable to pay if not made up and which, if not
paid, would have a Material Adverse Effect. Except as disclosed to the Lenders
in the Disclosure Schedule, no claims exist against the Borrower or its
Subsidiaries for gas imbalances which claims if adversely determined would have
a Material Adverse Effect. Except as disclosed to the Lenders in the Disclosure
Schedule, no purchaser of product supplied by the Borrower or any of its
Subsidiaries has any claim against the Borrower or any of its Subsidiaries for
product paid for, but for which delivery was not taken as and when paid for,
which claim if adversely determined would have a Material Adverse Effect.

        SECTION 6.14    No Prohibition on Perfection of Collateral
Documents.    None of the terms or provisions of any indenture, mortgage, deed
of trust, agreement or other instrument to which the Borrower or any of the
MarkWest Inc. Operating Subsidiaries is a party or by which the Borrower or any
of the MarkWest Inc. Operating Subsidiaries or the property of the Borrower or
any of the MarkWest Inc. Operating Subsidiaries is bound (other than
documentation governing Permitted Liens described in clauses (a), (c), (q) and
(r)) prohibit the filing or recordation of any of the Loan Documents or any
other action which is necessary or appropriate in connection with the perfection
or maintenance of the Liens on material assets evidenced and created by any of
the Loan Documents.     Notwithstanding the foregoing, (i) documents governing a
Capitalized Lease Liability or a purchase money Lien permitted by
Section 7.2.3(q) and (r) may prohibit other Liens on the asset encumbered by
such Lien, and (ii) the Lenders acknowledge the real estate leases described in
Schedule 6.14 entered into by Borrower or the MarkWest Inc. Subsidiaries prior
to the Effective Date restrict or prohibit Liens on the Borrower's or such
MarkWest Inc. Subsidiary's leasehold interest.

        SECTION 6.15    Solvency.    

        (a)  None of (i) the Borrower, (ii) the Borrower and the MarkWest Inc.
Operating Subsidiaries, on a consolidated basis, or (iii) the Borrower and its
Subsidiaries, on a consolidated basis, is "insolvent," as such term is used and
defined in the United States Bankruptcy Code, 11 U.S.C. §101, et seq.

        (b)  Immediately after the making of each Loan, if any, and issuance of
any Letter of Credit, if any, made or issued, as the case may be, and after
giving effect to the application of the proceeds of such Loans and Letters of
Credit, (i) the value of the assets of the Borrower and the MarkWest Inc.
Operating Subsidiaries on a consolidated basis, at a fair valuation, will exceed
the debts and liabilities, subordinated, contingent or otherwise, of the
Borrower and the MarkWest Inc. Operating Subsidiaries on a consolidated basis;
(ii) the present fair saleable value of the property of the Borrower and the
MarkWest Inc. Operating Subsidiaries on a consolidated basis will be greater
than the amount that will be required to pay the probable liability of the
Borrower and the MarkWest Inc. Operating Subsidiaries on a consolidated basis on
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) the Borrower
and the MarkWest Inc. Operating Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and the MarkWest Inc. Operating Subsidiaries on a consolidated basis will not
have unreasonably small capital with which to conduct the businesses in which
they are engaged as such businesses are now conducted and are proposed to be
conducted after the date hereof.

44

--------------------------------------------------------------------------------


        (c)  Immediately after the making of each Loan, if any, and issuance of
any Letter of Credit, if any, made or issued, as the case may be, and after
giving effect to the application of the proceeds of such Loans and Letters of
Credit, (i) the value of the assets of the Borrower and its Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
subordinated, contingent or otherwise, of the Borrower and its Subsidiaries on a
consolidated basis; (ii) the present fair saleable value of the property of the
Borrower and the Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of the Borrower and
its Subsidiaries on a consolidated basis on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Borrower and its Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrower and its Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted after the date hereof.

        (d)  The Borrower does not intend to, or to permit any of the
MarkWest Inc. Operating Subsidiaries to, and does not believe that it or any of
the MarkWest Inc. Operating Subsidiaries will, incur debts beyond its ability to
pay such debts as they mature, taking into account the timing of and amounts of
cash to be received by it or any such MarkWest Inc. Operating Subsidiary and the
timing of the amounts of cash to be payable on or in respect of its Indebtedness
or the Indebtedness of any such MarkWest Inc. Operating Subsidiary.

        SECTION 6.16    Environmental Warranties.    In the ordinary course of
its business, the Borrower conducts an ongoing review of the effect of
Environmental Laws on the business, operations and properties of the Borrower
and its Subsidiaries, in the course of which it identifies and evaluates
associated liabilities and costs (including any capital or operating
expenditures required for clean-up or closure of properties presently owned or
operated, any capital or operating expenditures required to achieve or maintain
compliance with environmental protection standards imposed by law or as a
condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat and any actual or potential liabilities to third parties,
including employees, and any related costs and expenses). On the basis of this
review, the Borrower has reasonably concluded that, except as set forth in
Schedule 1.1(a) hereto, to the best of its knowledge after due inquiry:

        (a)  all facilities and property (including underlying groundwater)
owned, leased or operated by the Borrower or any of the MarkWest Inc.
Subsidiaries are owned, leased or operated by the Borrower and its Subsidiaries
in material compliance with all Environmental Laws;

        (b)  there are no pending or threatened, and to Borrower's knowledge,
there have been no past, continuing (i) claims, complaints, notices or inquiries
to, or requests for information received by, the Borrower or any of its
Subsidiaries with respect to any alleged violation of any Environmental Law,
that, singly or in the aggregate, have or may reasonably be expected to have a
Material Adverse Effect, or (ii) claims, complaints, notices or inquiries to, or
requests for information received by, the Borrower or any of its Subsidiaries
regarding potential liability under any Environmental Law or under any common
law theories relating to operations or the condition of any facilities or
property (including underlying groundwater) owned, leased or operated by the
Borrower and its Subsidiaries that, singly or in the aggregate, have, or may
reasonably be expected to have, a Material Adverse Effect;

        (c)  there have been no Releases of Hazardous Materials at, on or under
any property now or previously owned or leased by the Borrower or any of its
Subsidiaries that, singly or in the aggregate, have, or may reasonably be
expected to have, a Material Adverse Effect;

45

--------------------------------------------------------------------------------




        (d)  the Borrower and the MarkWest Inc. Subsidiaries have been issued
and are in material compliance with all permits, certificates, approvals,
licenses and other authorizations relating to environmental matters and
necessary or desirable for their businesses;

        (e)  no property now or previously owned, leased or operated by the
Borrower or any of its Subsidiaries is listed or proposed for listing on the
"National Priorities List" pursuant to CERCLA, or, to the extent that such
listing may, singly or in the aggregate, have, or may reasonably be expected to
have, a Material Adverse Effect, on the CERCLIS or on any other federal or state
list of sites requiring investigation or clean-up;

        (f)    there are no underground storage tanks, active or abandoned,
including petroleum storage tanks, on or under any property now or previously
owned, leased or operated by the Borrower or any of its Subsidiaries that,
singly or in the aggregate, have, or may reasonably be expected to have, a
Material Adverse Effect;

        (g)  none of the Borrower or any of its Subsidiaries has directly
transported or directly arranged for the transportation of any Hazardous
Material to any location which is listed or proposed for listing on the
"National Priorities List" pursuant to CERCLA or on the CERCLIS or on any
federal or state list or which is the subject of federal, state or local
enforcement actions or other investigations which may lead to claims against the
Borrower or any of its Subsidiaries for any remedial work, damage to natural
resources or personal injury, including claims under CERCLA, to the extent that
such listing or claims may, singly or in the aggregate, have, or may reasonably
be expected to have a Material Adverse Effect;

        (h)  there are no polychlorinated biphenyls, radioactive materials or
friable asbestos present at any property now or previously owned or leased by
the Borrower or any of its Subsidiaries that, singly or in the aggregate, have,
or may reasonably be expected to have, a Material Adverse Effect; and

        (i)    no condition exists at, on or under any property now or
previously owned or leased by the Borrower or any of its Subsidiaries which,
with the passage of time, or the giving of notice or both, would give rise to
material liability under any Environmental Law that, singly or in the aggregate
have, or may reasonably be expected to have, a Material Adverse Effect.

        SECTION 6.17    Regulations T, U and X.    The Borrower is not engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock, and no proceeds of any Loans
will be used for a purpose which violates, or would be inconsistent with, F.R.S.
Board Regulation T, U or X. Terms for which meanings are provided in F.R.S.
Board Regulation T, U or X or any regulations substituted therefor, as from time
to time in effect, are used in this Section with such meanings. As of the
Effective Date, the Borrower does not own any Margin Stock.

        SECTION 6.18    Accuracy of Information.    All material factual
information heretofore or contemporaneously furnished by or on behalf of the
Borrower in writing to the Administrative Agent or any Lender for purposes of or
in connection with this Agreement or any transaction contemplated hereby is, and
all other such factual information hereafter furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender will be, true and accurate in
all material respects on the date as of which such information is dated or
certified, and except as amended or superseded by any such information
subsequently provided prior to the date of execution and delivery of this
Agreement, as of the date of execution and delivery of this Agreement, by the
Administrative Agent and such Lender, and such information is not, or shall not
be, as the case may be, incomplete by omitting to state any material fact
necessary to make such information not misleading. All estimates and projections
delivered to the Administrative Agent or any Lender were based upon information
that was available at the time such estimates or projections were prepared and
believed to be correct and upon assumptions

46

--------------------------------------------------------------------------------


believed to be reasonable; however the Borrower does not warrant that such
estimates and projections will ultimately prove to have been accurate.

        SECTION 6.19    Default.    No Default or Event of Default has occurred
and is continuing.

        SECTION 6.20    [Intentionally Blank].    

        SECTION 6.21    Other Plants.    All assets of the Borrower in
Lynchburg, Virginia, Lordstown, Ohio, and Church Hill, Tennessee, including,
without limitation, the plants, terminals and storage facilities there located,
(i) constitute "Goods" as defined in Article 9 of the U.C.C., (ii) are not
affixed to the Land and are considered mobile Goods, and (iii) may be moved from
the land on which they are located to another location and reinstalled without
extraordinary cost and effort.

        SECTION 6.22    Oil and Gas Reserves.    The Borrower and each
MarkWest Inc. Operating Subsidiary is and will hereafter be, in all material
respects, the owner of the Hydrocarbon Interests that it purports to own from
time to time in and under its Oil and Gas Properties, together with the right to
produce the same. The Hydrocarbon Interests are not subject to any Lien other
than Permitted Liens. All Oil and Gas have been and will hereafter be produced,
sold and delivered in accordance in all material respects with all applicable
laws and regulations; each of the Borrower and the MarkWest Inc. Operating
Subsidiaries has complied in all material respects and will hereafter use
commercially reasonable efforts to comply with all material terms of each oil,
gas and mineral lease comprising its Hydrocarbon Interests; and all such oil,
gas and mineral leases have been and will hereafter be maintained in full force
and effect; provided, however, that nothing in this Section 6.22 shall prevent
the Borrower or the MarkWest Inc. Operating Subsidiaries from (a) selling or
otherwise disposing of assets as permitted by Section 7.2.9 or (b) abandoning
any well or forfeiting, surrendering, releasing or defaulting under any lease in
the ordinary course of business and which, in the opinion of the Borrower or the
MarkWest Inc. Operating Subsidiaries, is in its best interest, provided, that
the Borrower and the MarkWest Inc. Operating Subsidiaries is and will hereafter
be in compliance with all obligations hereunder. To the best of the knowledge of
the Borrower all agreements pursuant to which Borrower and the MarkWest Inc.
Operating Subsidiaries own their Hydrocarbon Interests are and will hereafter be
enforceable in all material respects in accordance with their terms except as
such may be modified by applicable bankruptcy law or an order of a court in
equity.

        SECTION 6.23    Reserve Report.    The Borrower has heretofore delivered
to the Administrative Agent a true and complete copy of the Reserve Report
effective January 1, 2002, covering certain of the Borrower's Oil and Gas
Properties located in Canada, Michigan, New Mexico, and Colorado relating to an
evaluation of the Oil and Gas attributable to certain of the Oil and Gas
Properties described therein. To the best knowledge of the Borrower, (a) the
assumptions stated or used in the preparation of such Reserve Report are
reasonable, (b) all information furnished by the Borrower to the Independent
Engineer for use in the preparation of such Reserve Report was accurate in all
material respects and (c) there has been no material adverse change in the
amount of the estimated Oil and Gas shown in such Reserve Report since the date
thereof, except for changes which have occurred as a result of production in the
ordinary course of business.

ARTICLE VII
COVENANTS

        SECTION 7.1    Affirmative Covenants.    The Borrower agrees with the
Administrative Agent and each Lender that, until the Revolving Loan Commitment
has terminated and all Obligations have been paid and performed in full, the
Borrower will perform the obligations set forth in this Section 7.1.

47

--------------------------------------------------------------------------------

        SECTION 7.1.1    Financial Information, Reports, Notices, etc.    The
Borrower will furnish, or will cause to be furnished, to the Administrative
Agent sufficient copies of the following financial statements, reports, notices
and information to provide one to each Lender:

        (a)  as soon as available and in any event within (i) (A) 30 days after
the end of each month (other than December), and (B) within 45 days after the
end of each December, a consolidated and consolidating balance sheet of the
Borrower and its Subsidiaries as of the end of such month and consolidated and
consolidating statements of earnings and cash flow of the Borrower and its
Subsidiaries for such month and for the period commencing at the end of the
previous Fiscal Year and ending with the end of such month, certified by the
chief financial officer of the Borrower (ii) within 45 days after the end of
each of the first three quarters of each year, the Borrower's form 10-Q for such
quarter, in each case together with a report, in form and substance satisfactory
to the Administrative Agent and the Required Lenders, reconciling the Borrower's
and its Subsidiaries' actual performance to the most recent budgets and
forecasts delivered pursuant to Section 7.1.1(h)(i) or (ii), as the case may be,
certified by the chief financial officer of the Borrower and containing an
explanation in reasonable detail for any significant negative variances;

        (b)  (i) as soon as available and in any event within 90 days after the
end of each Fiscal Year of the Borrower, a copy of the annual audit report for
such Fiscal Year for the Borrower and its Subsidiaries, including therein
consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such Fiscal Year and consolidated statements of earnings and cash flow of the
Borrower and its Subsidiaries for such Fiscal Year, certified (without any
"going concern" or other qualification) in a manner acceptable to the
Administrative Agent and the Required Lenders by PriceWaterhouseCoopers LLP or
other independent public accountants acceptable to the Administrative Agent and
the Required Lenders, together with certificates from such accountants
containing (x) a report on management's assertion about compliance (together
with management's computation of, and showing compliance) with each of the
financial ratios and restrictions contained in Section 7.2.4 and (y) to the
effect that, in making the examination necessary for the signing of such annual
report by such accountants, they have not become aware of any Default or Event
of Default that has occurred and is continuing, or, if they have become aware of
such Default or Event of Default, describing such Default or Event of Default
and the steps, if any, being taken to cure it; timely delivery of the Borrower's
Form 10-K pursuant to clause (f) below shall be deemed to satisfy this
clause (b); and

        (ii)  as soon as available and in any event within 90 days after the end
of each Fiscal Year of the Borrower, unaudited, consolidating balance sheets of
the Borrower and the MarkWest Inc. Subsidiaries as of the end of such Fiscal
Year and unaudited, consolidating statements of earnings and cash flow of the
Borrower and the MarkWest, Inc. Subsidiaries for such Fiscal Year, certified by
the chief financial officer of the Borrower.

        (c)  as soon as available and in any event within 45 days after the end
of each Fiscal Quarter, a certificate in the form of Exhibit F, executed by the
chief financial officer of the Borrower, showing (in reasonable detail and with
appropriate calculations and computations in all respects satisfactory to the
Administrative Agent) compliance with the financial covenants set forth in
Section 7.2.4 and setting forth such information as is required in such form;

        (d)  as soon as possible and in any event within three Business Days
after the Borrower obtains knowledge of the occurrence of each Default, a
statement of the chief financial officer of the Borrower setting forth details
of such Default and the action which the Borrower has taken and proposes to take
with respect thereto;

        (e)  as soon as possible and in any event within three (3) Business Days
after the Borrower obtains knowledge of any of the following if it could
reasonably be expected to result in a Material Adverse Effect if adversely
determined: (i) the occurrence of any adverse development with respect

48

--------------------------------------------------------------------------------




to any litigation, action, proceeding, or labor controversy described in
Section 6.7, (ii) the commencement of any labor controversy, litigation, action,
proceeding of the type described in Section 6.7, notice thereof and copies of
all documentation relating thereto, (iii) any adverse development involving, or
material default by any party under, or breach by any party of any material
contract or agreement to which the Borrower or any Subsidiary is a party or by
which it is bound, or (iv) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority;

        (f)    promptly after the sending or filing thereof, copies of all
reports which the Borrower sends to any of its security holders, and all reports
and registration statements (without exhibits) which the Borrower or any of its
Subsidiaries files with the Securities and Exchange Commission or any national
securities exchange;

        (g)  within three (3) Business Days upon becoming aware of the
institution of any steps by the Borrower or any other Person to terminate any
Pension Plan, or the failure to make a required contribution to any Pension Plan
if such failure is sufficient to give rise to a Lien under section 302(f) of
ERISA, or the taking of any action with respect to a Pension Plan which could
result in the requirement that the Borrower furnish a bond or other security to
the PBGC or such Pension Plan, or the occurrence of any event with respect to
any Pension Plan which could result in the incurrence by the Borrower of any
material liability, fine or penalty, or any material increase in the contingent
liability of the Borrower with respect to any post-retirement Welfare Plan
benefit, notice thereof and copies of all documentation relating thereto;

        (h)  (i) annually, on or before January 31 of each year and
(ii) promptly upon request of the Administrative Agent or the Required Lenders
(which requests may not be more frequent than once each quarter), a budget for
the year commencing the preceding January 1 and a five-year forecast for the
Borrower and its Subsidiaries in form and substance satisfactory to the
Administrative Agent and the Required Lenders and based upon information that is
then currently available and believed to be correct and upon assumptions
believed to be reasonable;

        (i)    the Borrower shall deliver to the Administrative Agent, promptly
upon sending or receipt, copies of any and all management letters and
correspondence relating to management letters, sent or received by the Borrower
or any of the MarkWest Inc. Operating Subsidiaries to or from
PriceWaterhouseCoopers LLP or other independent public accountants acceptable to
the Administrative Agent and the Required Lenders;

        (j)    as soon as available, but not later than 60 days after the close
of each of the first three Fiscal Quarters of each year, beginning with the
Fiscal Quarter ending March 31, 2002, and not later than 90 days after the close
of each Fiscal Quarter ending on December 31, a Quarterly Status Report as of
the last day of the immediately preceding quarter;

        (k)  (i) on or before February 1 of each year, a Reserve Report,
effective January 1 of such year, prepared by an independent petroleum engineer
acceptable to the Required Global Lenders (the "Independent Engineer"), and
annually commencing August 1, 2002, effective as of July 1 of each year, a
Reserve Report prepared by personnel of the Borrower, (ii) together with each
Reserve Report, a certificate from an officer of the Borrower with principal
responsibility for reserve engineering certifying that, to the best of his
knowledge: (A) the information contained in the Reserve Report has been prepared
in accordance with customary and prudent practices in the petroleum engineering
industry and Financial Accounting Standards Board Statement 69, (B) attached to
the certificate is a schedule of the Oil and Gas Properties evaluated by such
Reserve Report that are subject to the Lien of the Collateral Documents; and
(C) attached to the certificate is a list of all marketing agreements not
cancelable on 60 days or less notice (without penalty or detriment) for the sale
of production at a fixed price from the Borrower's or the MarkWest Inc.
Operating Subsidiaries' Oil and Gas Properties (including, without limitation,
calls

49

--------------------------------------------------------------------------------




on, or other rights to purchase, production whether or not the same are
currently being exercised), and (iii) on or before February 1 and August 1 of
each year, effective as of January 1 and July 1, respectively, a Midstream
Report prepared by personnel of the Borrower and accompanied by a certificate of
a technical officer of the Borrower certifying that, to the best of his
knowledge, the information contained in the Midstream Report has been prepared
in accordance with customary and prudent practices in the petroleum engineering
industry.

        (l)    promptly upon the request of the Administrative Agent, such
copies of all geological, engineering and related data contained in the
Borrower's files or readily accessible to the Borrower relating to its and the
MarkWest Inc. Operating Subsidiaries' Oil and Gas Properties as may reasonably
be requested; and

        (m)  within ten (10) Business Days after the end of each calendar month,
(i) a completed Borrowing Base Certificate calculating and certifying the U.S.
Monthly Borrowing Base as of the last day of such calendar month, certified as
complete and correct and signed on behalf of the Borrower by its chief financial
officer, and (ii) such other supporting documentation and additional reports
with respect to the U.S. Monthly Borrowing Base as the Administrative Agent
shall request; and

        (n)  such other information respecting the condition or operations,
financial or otherwise, or properties or assets of the Borrower or any of its
Subsidiaries as any Lender through the Administrative Agent may from time to
time reasonably request in writing.

        SECTION 7.1.2    Compliance with Laws, etc.    The Borrower will, and
will cause each of its Subsidiaries to, comply with all applicable laws, rules,
regulations and orders (including Environmental Laws), such compliance to
include, without limitation, (a) the maintenance and preservation of its
corporate, partnership or limited liability company existence and qualification
as a foreign corporation, partnership or limited liability company; and (b) the
payment, before the same become delinquent, of all taxes, assessments and
governmental charges imposed upon it or upon its property except to the extent
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books, except where the failure to so comply with the terms of this
Section 7.1.2 shall not reasonably be expected to have a Material Adverse
Effect.

        SECTION 7.1.3    Maintenance of Properties.    The Borrower will, and
will cause each of the MarkWest Inc. Subsidiaries to, maintain, preserve,
protect and keep its properties in good repair, working order and condition in
all material respects, and make necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times unless the Borrower determines in good faith
that the continued maintenance of any of its properties is no longer economical.

        SECTION 7.1.4    Use of Proceeds.    The proceeds of the Loans under the
Revolving Facility shall be used to continue the existing indebtedness of the
Borrower under the Existing Credit Agreement and for general corporate and
working capital purposes of the Borrower and the MarkWest Inc. Subsidiaries.

        SECTION 7.1.5    Insurance.    (a) The Borrower will, and will cause
each of the MarkWest Inc. Subsidiaries to, maintain or cause to be maintained
with responsible insurance companies insurance with respect to its properties
and business (including business interruption insurance) against such casualties
and contingencies and of such types and in such amounts as is customary in the
case of similar businesses and which is satisfactory to the Administrative Agent
and the Required Lenders and will (i) furnish to the Administrative Agent on
each anniversary of the Effective Date a certificate or certificates of
insurance from Borrower's insurance companies evidencing the existence of all
insurance required to be maintained by the Borrower by this Agreement and the
other Loan Documents and that

50

--------------------------------------------------------------------------------


Administrative Agent is listed as additional insured and sole loss payee (except
with respect to property insurance on properties owned by the MLP Parties, to
which the administrative agent for the OLLC Credit Agreement may be named sole
loss payee), and (ii) upon request of the Administrative Agent, furnish to each
Lender at reasonable intervals a certificate of an Authorized Officer of the
Borrower setting forth the nature and extent of all insurance maintained by the
Borrower and its Subsidiaries in accordance with this Section.

        (b)  Except as the Administrative Agent may otherwise consent to in
writing, Borrower will, and will cause each of the MarkWest Inc. Operating
Subsidiaries to, forthwith upon receipt, transmit and deliver to the
Administrative Agent, in the form received, all cash, checks, drafts, chattel
paper and other instruments or writings for the payment of money in excess of
$250,000 (properly endorsed, where required, so that such items may be collected
by the Administrative Agent) that may be received by the Borrower at any time in
full or partial payment of amounts due under any such insurance policy. Except
as the Administrative Agent may otherwise consent in writing, any such items
which may be received by the Borrower will not be commingled with any other of
its funds or property, but will be held separate and apart from its own funds or
property and upon express trust for the Administrative Agent until delivery is
made to the Administrative Agent. Borrower will comply with the terms and
conditions of any consent given by the Administrative Agent pursuant to the
provisions of this paragraph.

        (c)  All items or amounts which are delivered by the Borrower or by any
insurance company to the Administrative Agent on account of partial or full
payment of amounts due under any insurance policy with respect to the property
of the Borrower or any MarkWest Inc. Operating Subsidiary shall be deposited to
the credit of a deposit account (herein called the "Insurance Deposit Account")
of the Borrower with the Administrative Agent, as security for payment of the
Obligations. Borrower shall have no right to withdraw any funds deposited in the
Insurance Deposit Account. Administrative Agent will apply all or any of the
then balance in the Insurance Deposit Account toward payment of the Obligations,
in such order of application as the Administrative Agent may determine.
Administrative Agent may, from time to time, in its reasonable discretion and
with the consent of the Required Lenders, release all or any of such balance
representing collected funds to the Borrower. Administrative Agent is authorized
to endorse, in the name of the Borrower, any item, howsoever received by the
Administrative Agent, representing any payment under any such insurance policy.

        (d)  The Borrower hereby grants to the Administrative Agent, for the
benefit of the Lenders, a lien on and security interest in and to such account
and all monies, cash, checks, drafts, certificates of deposit, instruments,
investment property, and other items ever received by Administrative Agent for
deposit therein and held therein, as security for the Obligations. The rights
granted by this Section 7.1.5 shall be in addition to the rights of the
Administrative Agent under any statutory banker's Lien or the common law right
of setoff.

        SECTION 7.1.6    Books and Records.    The Borrower will, and will cause
each of its Subsidiaries to, keep books and records which accurately reflect all
of its business affairs and transactions and permit the Administrative Agent and
each Lender or any of their respective representatives, at reasonable times and
intervals, to visit all of its offices and properties, to discuss its financial
matters with its officers and independent public accountant (and the Borrower
hereby authorizes such independent public accountant to discuss the Borrower's
financial matters with each Lender or its representatives with a representative
of the Borrower present) and to examine (and, at the expense of the Borrower,
photocopy extracts from) any of its books or other corporate records. The
Borrower shall pay any fees of such independent public accountant incurred in
connection with the Administrative Agent's or any Lender's exercise of its
rights pursuant to this Section.

        SECTION 7.1.7    Environmental Covenant.    The Borrower will, and will
cause each of its Subsidiaries to, (a) use and operate all of its facilities and
properties in compliance with all

51

--------------------------------------------------------------------------------


Environmental Laws, keep all necessary permits, approvals, certificates,
licenses and other authorizations relating to environmental matters in effect
and remain in compliance therewith, and handle all Hazardous Materials in
compliance with all applicable Environmental Laws, except where the failure to
so comply shall not reasonably be expected to have a Material Adverse Effect;
and (b) provide such information and certifications which the Administrative
Agent may reasonably request from time to time to evidence compliance with this
Section 7.1.7; provided, that neither the Administrative Agent nor any Lender
shall have any obligation to make any inquiries pursuant to this Section 7.1.7.

        SECTION 7.1.8    Further Assurances; Additional Collateral.    (a) The
Borrower shall cause each Domestic MarkWest Inc. Operating Subsidiary, from time
to time, to become an Obligor with respect to, and jointly and severally liable
with all other Obligors for, all the Obligations under this Agreement and the
Notes and the other Loan Documents by promptly executing and delivering to the
Lenders a Guaranty substantially in the form of Exhibit G hereto, with
appropriate insertions, and by causing each Domestic MarkWest Inc. Operating
Subsidiary's, as the case may be, capital stock, partnership, joint venture or
membership interest to be pledged pursuant to a pledge agreement in form
satisfactory to the Administrative Agent.

        (b)  The Borrower shall and shall cause each of the MarkWest Inc.
Operating Subsidiaries to take such actions and to execute and deliver a
Subsidiary Pledge and Security Agreement and such other documents and
instruments as the Administrative Agent shall require to ensure that the
Administrative Agent on behalf of the Lenders shall, at all times, have received
currently effective duly executed Loan Documents encumbering substantially all
of the assets of the Borrower and its Domestic MarkWest Inc. Operating
Subsidiaries, including (i) 100% of the stock or other equity interest in each
Domestic MarkWest Inc. Operating Subsidiary, (ii) 65% of the stock or other
equity interest in each Foreign MarkWest Inc. Operating Subsidiary, (iii) 75% of
the total value of all of the Borrower's and its Domestic Mark West Inc.
Operating Subsidiaries' Oil and Gas Properties evaluated in the most recent
Reserve Report, and (iv) all of the Borrower's and its Domestic MarkWest Inc.
Operating Subsidiaries' other material assets and properties, both tangible and
intangible, both personal and real, other than (A) assets encumbered by Liens
permitted by Section 7.2.3(q), (r), and (s), and (B)  partnership interests in
the MLP.

        (c)  (i) In connection with the actions required pursuant to the
foregoing subsections (a) and (b), the Borrower shall and shall cause the
MarkWest Inc. Operating Subsidiaries to execute and deliver such stock
certificates, blank stock powers, evidence of corporate authorization, opinions
of counsel, current valuations, evidence of title, title opinions, title
insurance and other documents, and shall use commercially reasonable efforts to
obtain landlord and mortgagee waivers and third party consents, as shall be
requested by the Administrative Agent, in each case in form and substance
satisfactory to the Administrative Agent.

        (ii)  On or before the delivery of each Reserve Report required by
Section 7.1.1(k), the Borrower shall deliver to the Administrative Agent such
title information as the Administrative Agent may require setting forth the
status of title acceptable to the Administrative Agent covering enough of the
Oil and Gas Properties included in such Reserve Report so that the
Administrative Agent shall have received, together with the title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 75% of the value of the Borrower's and the MarkWest Inc. Operating
Subsidiaries' Oil and Gas Properties included in such Reserve Reports.

        (d)  The liens required by this Section 7.1.8 shall be first priority
perfected liens in favor of the Administrative Agent, subject to no other liens
except Permitted Liens. If the Administrative Agent shall determine that, as of
any date, the Borrower shall have failed to comply with this Section 7.1.8, the
Administrative Agent may (and at the direction of the Required Lenders, shall)
notify the Borrower in writing of such failure and, within 30 days from and
after receipt of such written notice by

52

--------------------------------------------------------------------------------


the Borrower, the Borrower shall execute and deliver to the Administrative Agent
supplemental or additional Loan Documents, in form and substance satisfactory to
the Administrative Agent and its counsel, securing payment of the Notes and the
other Obligations and covering additional assets and properties not then
encumbered by any Loan Documents (together with such current valuations,
engineering reports, appraisals, and title opinions or insurance applicable to
the additional assets and properties collaterally assigned, as may be requested
by the Administrative Agent, each of which shall be in form and substance
satisfactory to the Administrative Agent) such that the Administrative Agent
shall have received currently effective duly executed and perfected Collateral
Documents encumbering substantially all of the material assets and properties of
the Borrower and its Domestic MarkWest Inc. Operating Subsidiaries as required
by Section 7.1.8(b).

        SECTION 7.1.9    Compliance with Hedging Policy; Hedging
Agreements.    (a) Borrower shall at all times comply in all material respects
with, and perform any and all obligations and actions set forth in, the terms
and provisions of the Hedging Policy. No changes shall be made to the Hedging
Policy except in compliance with Section 7.2.1.

        (b)  The Borrower shall maintain the commodity price protection
agreements described in Schedule 7.1.9 covering the Borrower's and the
MarkWest Inc. Subsidiaries' Canadian Oil and Gas Properties, during the period
from the Effective Date and ending on December 31, 2004. The Borrower shall
maintain the hedged position required by this Section 7.1.9(b) during the period
and in accordance with the terms specified herein.

        SECTION 7.1.10    Hedging Agreements.    Borrower shall, and shall cause
each of the MarkWest Inc. Subsidiaries to, (a) as soon as available and in any
event within (i) 30 days after the end of each month (other than December), and
(ii) within 45 days after the end of each December, deliver to the
Administrative Agent a summary of all existing Hedging Agreements entered into
by Borrower or any of the MarkWest Inc. Subsidiaries for its own account,
including, without limitation, the amount of the Hedging Obligation, the
quantity of hedged volumes and the hedged price relating to each such Hedging
Agreement, and the Counterparty for each such Hedging Agreement, and (b) at the
request of the Administrative Agent, provide the Administrative Agent with a
copy of such Hedging Agreement, any related confirmations and/or any similar
documentation for each such Hedging Agreement.

        SECTION 7.1.11    Performance of Obligations.    The Borrower shall (and
shall cause its Subsidiaries to, comply in all material respects with all of its
(and their) obligations under all material contracts including, but not limited
to, contracts relating to the properties of the Borrower or its Subsidiaries or
by which the Borrower (or such Subsidiaries, as applicable) are bound except to
the extent such non-compliance could reasonably be expected to have a Material
Adverse Effect.

        SECTION 7.1.12    Payment of Taxes and Claims.    The Borrower will and
will cause each of its Subsidiaries to file all tax returns required to be filed
in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies imposed on them or any of their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent and all claims for which sums have become
due and payable that have or might become a Lien on properties or assets of the
Borrower or any MarkWest Inc. Subsidiary, provided, that neither the Borrower
nor any Subsidiary need pay any such tax or assessment or claims if (a) the
amount, applicability or validity thereof is contested by the Borrower or such
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
the Borrower or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Borrower or such Subsidiary or (b) the
nonpayment of all such taxes and assessments in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

53

--------------------------------------------------------------------------------


        SECTION 7.1.13    ERISA Information and Compliance.    The Borrower will
promptly furnish and will cause the MarkWest Inc. Subsidiaries and any ERISA
Affiliate to promptly furnish to the Administrative Agent (a) promptly after the
filing thereof with the United States Secretary of Labor, the Internal Revenue
Service or the PBGC, copies of each annual and other report with respect to each
Plan or any trust created thereunder, (b) immediately upon becoming aware of the
occurrence of any ERISA Event or of any "prohibited transaction," as described
in section 406 of ERISA or in section 4975 of the Code, in connection with any
Plan or any trust created thereunder, a written notice signed by a Authorized
Officer specifying the nature thereof, what action the Borrower, the
MarkWest Inc. Subsidiary or the ERISA Affiliate is taking or proposes to take
with respect thereto, and, when known, any action taken or proposed by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto, and (c) immediately upon receipt thereof, copies of any notice of the
PBGC's intention to terminate or to have a trustee appointed to administer any
Plan. With respect to each Plan (other than a Multiemployer Plan), the Borrower
will, and will cause each MarkWest Inc. Subsidiary and ERISA Affiliate to,
(x) satisfy in full and in a timely manner, without incurring any late payment
or underpayment charge or penalty and without giving rise to any lien, all of
the contribution and funding requirements of section 412 of the Code (determined
without regard to sections 303, 304 and 306 of ERISA), and (y) pay, or cause to
be paid, to the PBGC in a timely manner, without incurring any late payment or
underpayment charge or penalty, all premiums required pursuant to sections 4006
and 4007 of ERISA.

        SECTION 7.2    Negative Covenants.    The Borrower agrees with the
Administrative Agent and each Lender that, until all Revolving Loan Commitments
have terminated, all Obligations have been paid and performed in full, and no
Letters of Credit remain outstanding, the Borrower will perform the obligations
set forth in this Section 7.2.

        SECTION 7.2.1    Business Activities; Changes to Hedging
Policy.    (a) The Borrower will not, and will not permit any of its
Subsidiaries to, engage in any business activity, except those described in the
first recital and such activities as may be incidental or related thereto;

        (b)  Prior to making any material change after the date hereof in the
Borrower's natural gas, natural gas liquids and crude oil marketing business or
Hedging Policy (including any net open position), the Borrower will give ten
(10) Business Days advance notice to Administrative Agent and the Lenders.

        (c)  The business activity of the MLP's General Partner shall be limited
to the business of owning the general partnership interests of the MLP and
operating the MLP.

        SECTION 7.2.2    Indebtedness.    The Borrower will not, and will not
permit any of the MarkWest Inc. Operating Subsidiaries to, create, incur, assume
or suffer to exist or otherwise become or be liable in respect of any
Indebtedness, other than, without duplication, the following: (a) Indebtedness
in respect of the Loans and other Obligations; (b) Indebtedness under the
Canadian Credit Agreement; (c) unsecured Indebtedness of the Borrower and the
MarkWest Inc. Operating Subsidiaries incurred in the ordinary course of business
consisting of open accounts extended by suppliers and customers on normal trade
terms in connection with purchases or sales of goods and services not overdue by
more than 60 days, but excluding Indebtedness incurred through the borrowing of
money or Contingent Liabilities; (d) (i) at any time that the Canadian Facility
is not in place, other Indebtedness of the Borrower and its Domestic
MarkWest Inc. Operating Subsidiaries in an aggregate amount not to exceed
$5,000,000, and (ii) at any time that the Canadian Facility is in place,
(A) Indebtedness of the Borrower's Canadian MarkWest Inc. Operating Subsidiaries
in an aggregate principal amount not greater than the Canadian Ratio times
$5,000,000, and (B) Indebtedness of the Borrower and its Domestic MarkWest Inc.
Operating Subsidiaries which, when aggregated with the principal amount of
Indebtedness outstanding pursuant to the preceding clause (A), does not exceed
$5,000,000 at any time outstanding; (e) Indebtedness owed by a MarkWest Inc.
Operating Subsidiary to

54

--------------------------------------------------------------------------------


the Borrower or to a Wholly-Owned MarkWest Inc. Operating Subsidiary, or by the
Borrower to a Wholly-Owned MarkWest Inc. Operating Subsidiary, provided, that in
each such case such Indebtedness is evidenced by a promissory note which has
been pledged to secure the Obligations and is in the possession of the
Administrative Agent, and such Indebtedness is subordinated to the Obligations
upon terms and conditions satisfactory to the Administrative Agent;
(f) Indebtedness of the Borrower and the MarkWest Inc. Operating Subsidiaries
resulting from any Hedging Obligations provided that (i) such obligations are
(or were) entered into in the ordinary course of business for the purpose of
directly mitigating risks associated with the business of the Borrower or the
MarkWest Inc. Operating Subsidiaries and not for purposes of speculation; and
(ii) the agreements documenting such Hedging Obligations do not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party; and
(g) Indebtedness of the Borrower and the MarkWest Inc. Operating Subsidiaries
arising in respect of the West Shore/Basin Purchase Agreement; provided, further
that, notwithstanding the foregoing, (i) the Borrower will not, and will not
permit any of the MarkWest Inc. Operating Subsidiaries to, create, incur,
assume, or otherwise become or be liable in respect of any additional
Indebtedness otherwise permitted by clause (d), if, after giving effect to the
incurrence thereof, any Default shall have occurred and be continuing; and
(ii) the Borrower shall cause the MarkWest OLLC Credit Agreement and any and all
refinancings thereof to be Non-Recourse to the MLP's General Partner.

        SECTION 7.2.3    Liens.    The Borrower will not, and will not permit
any of MarkWest Inc. Operating Subsidiaries to, create, incur, assume or suffer
to exist any Lien upon any of its property, revenues or assets, whether now
owned or hereafter acquired, except the following ("Permitted Liens"):

        (a)  Liens in existence on the date hereof listed on the Disclosure
Schedule, provided, that no such Lien shall be extended to cover any additional
property after the date of this Agreement and that the amount of Indebtedness
secured thereby is not increased;

        (b)  Liens securing payment of the Obligations, granted pursuant to any
Loan Document, which Liens may also secure on a pari passu basis, obligations
under the Canadian Credit Agreement;

        (c)  Liens on property of Canadian Subsidiaries of the Borrower securing
payment of the "Obligations" as defined in the Canadian Credit Agreement;

        (d)  [Intentionally Blank];

        (e)  Liens for taxes, assessments or other governmental charges or
levies not at the time delinquent or thereafter payable without penalty or being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books;

        (f)    Liens of carriers, warehousemen, mechanics, materialmen,
landlords and other similar statutory or equitable Liens incurred in the
ordinary course of business for sums not overdue or being diligently contested
in good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books;

        (g)  Liens incurred in the ordinary course of business in connection
with workmen's compensation, unemployment insurance or other forms of
governmental insurance or benefits, other than ERISA, or to secure performance
of tenders, statutory obligations, leases and contracts (other than for borrowed
money) entered into in the ordinary course of business or to secure obligations
on surety or appeal bonds, in each case as such Liens arise in the ordinary
cause of business and in each case provided, that the obligations secured
thereby are not at the time delinquent or thereafter payable without penalty or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;

55

--------------------------------------------------------------------------------




        (h)  judgment Liens which do not constitute an Event of Default that are
in existence less than 30 days after the entry thereof or with respect to which
execution has been stayed or the payment of which is covered in full (subject to
a customary deductible) by insurance maintained with responsible insurance
companies;

        (i)    hydrocarbon or natural gas sales contracts liens reserved in
customary oil and gas leases for bonus or rental payments, royalties, overriding
royalties and joint operating agreements, provided, that such Liens secure
claims which either are not delinquent or are being contested in good faith by
the Borrower or a Subsidiary by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;

        (j)    covenants, restrictions, easements, servitudes, permits,
conditions, exceptions, reservations, minor rights, minor encumbrances, minor
irregularities in title or conventional rights of reassignment prior to
abandonment which do not materially interfere with the occupation, use and
enjoyment by the Borrower or any of its Subsidiaries of its respective assets in
the ordinary course of business as presently conducted, or materially impair the
value thereof for the purpose of such business;

        (k)  Liens reserved in or exercisable under any lease or sublease to
which any Borrower or Subsidiary is a lessee which secure the payment of rent or
compliance with the terms of such lease or sublease; provided, that the rent
under such lease or sublease is not then overdue and the Borrower or Subsidiary
is in material compliance with the terms and conditions thereof;

        (l)    Liens in favor of any Person (other than the Borrower or any
Affiliate of the Borrower) under any pooling, unit, development, farmout,
participation, overriding royalty, net profits interest, carried interest,
reversionary interest, operating agreement or similar agreement affecting the
property which is the subject of such agreement, provided, that (i) such
agreement is entered into in the ordinary course of business in accordance with
standard industry practice, (ii) such Liens have not become subject to
enforcement proceeding that have not been dismissed or stayed or (iii) the
obligations secured thereby are not overdue, or if overdue, are being contested
by the Borrower or Subsidiary diligently and in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;

        (m)  Liens incurred or created in the ordinary course of business and in
accordance with customary oil and gas industry practice as security in favor of
a Person (other than the Borrower or any Affiliate of the Borrower) conducting
the development or operation of any Oil and Gas Properties or to secure
Borrower's or any Subsidiary's proportionate share of costs and expenses of such
development or operations, which amounts are not overdue, or if overdue, are
being contested by the Borrower or Subsidiary diligently and in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books;

        (n)  Liens on Oil and Gas or the proceeds of Oil and Gas pursuant to a
processing or transmission arrangement, with a Person other than the Borrower or
an Affiliate of the Borrower, entered into or assumed by the Borrower or a
Subsidiary in the ordinary course of its business, securing the payment of its
obligations in respect of the fees, costs and expenses attributable to the
processing or transmission (as the case may be) of any such Oil and Gas under
any agreement or arrangement; provided, that the obligations secured thereby are
not overdue, are being contested by the Borrower or Subsidiary diligently and in
good faith by appropriate proceedings; and for which adequate reserves in
accordance with GAAP shall have been set aside on its books;

        (o)  any interest or title of a lessor under any lease entered into by
the Borrower or any Subsidiary in the ordinary course of its business and
covering only the assets so leased;

56

--------------------------------------------------------------------------------






        (p)  Liens incurred in the ordinary course of business in connection
with margin requirements under Hedging Agreements of the Borrower and the
MarkWest Inc. Operating Subsidiaries not to exceed in the aggregate $8,500,000
at any time outstanding;

        (q)  Liens securing Capitalized Lease Obligations provided that such
Capitalized Lease Obligations are permitted under Section 7.2.2(d);

        (r)  Purchase money Liens upon or in any property acquired by Borrower
or any of its Subsidiaries to secure the deferred portion of the purchase price
of such property or to secure Indebtedness incurred to finance the acquisition
of such property, provided that (i) no such Lien shall be extended to cover
property other than the property being acquired, and (ii) the Indebtedness
thereby secured is permitted by Section 7.2.2(d); and

        (s)  any Lien existing on any asset (other than stock of a Subsidiary)
prior to acquisition thereof by the Borrower or a Subsidiary, and not created in
contemplation of such acquisition, provided that (i) no such Lien shall be
extended to cover property other than the asset being acquired, (ii) such Lien
was not created in contemplation of or in connection with such acquisition,
(iii) the Indebtedness thereby secured is permitted by Section 7.2.2(d), and
(iv) the fair market value of such asset shall at no time exceed 150% of the
Indebtedness thereby secured.

        SECTION 7.2.4    Financial Covenants.    The Borrower will not permit:

        (a)  As of the end of any Fiscal Quarter, its Tangible Net Worth to be
less than $45,400,000 plus 50% of Consolidated Net Income of the Borrower and
its Subsidiaries, if positive, for the period from July 1, 2001 through such
Fiscal Quarter-end date plus 75% of the aggregate increases in shareholders'
equity (determined in accordance with GAAP) of the Borrower and its subsidiaries
after July 1, 2001 by reason of the issuance and sale of capital stock of the
Borrower (including the conversion of any debt securities of the Borrower into
capital stock).

        (b)  Its Current Ratio to be less than 1:1 as of the end of any Fiscal
Quarter.

        (c)  Its Leverage Ratio to be greater than the amounts set forth below
as of the last day of each Fiscal Quarter ending during the following periods:

Maximum Leverage Ratio

--------------------------------------------------------------------------------

  As of the Date of
each Fiscal Quarter Ending
as Set Forth Below

--------------------------------------------------------------------------------

3.75   3/31/02 3.50   6/30/02 3.25   9/30/02 3.00   12/31/02 and Fiscal Quarters
ending thereafter

        (d)  Its Fixed Charge Coverage Ratio to be less than 3.5 as of the last
day of each Fiscal Quarter.

        SECTION 7.2.5    Investments.    (a) The Borrower will not, and will not
permit any of the MarkWest Inc. Operating Subsidiaries to, make, incur, assume
or suffer to exist any Investment in any other Person, except: (i) Investments
existing on the Effective Date and identified in Item 7.2.5(a) ("Ongoing
Investments") of the Disclosure Schedule; (ii) Cash Equivalent Investments;
(iii) without duplication, Investments permitted as Indebtedness pursuant to
Section 7.2.2; (iv) in the ordinary course of business, Investments by the
Borrower or any of the MarkWest Inc. Operating Subsidiaries in any Subsidiaries,
by way of contributions to capital or loans or advances, subject to
Section 7.2.2 in the case of loans or advances, provided, the Borrower and the
MarkWest Inc. Operating Subsidiaries shall not make Investments in the Excluded
MLP Entities if an MLP Credit Agreement Default has occurred and is continuing,
except that the Borrower may continue to make Investments in the MLP's General

57

--------------------------------------------------------------------------------

Partner to be used solely for the purpose of maintaining its two percent (2%)
general partnership interest in the MLP even if an MLP Credit Agreement Default
has occurred and is continuing; (v) Investments incurred in order to consummate
Acquisitions, provided, that no Default or Event of Default exists or would
occur as a result thereof, and such Acquisition shall have been approved or
consented to by the board of directors or similar governing entity of the Person
being acquired; (vi) acquisition of not more than 5% of the outstanding equity
securities of any Person (other than the Borrower and the MLP); and (vii) trade
accounts receivable which are for goods furnished or services rendered in the
ordinary course of business; provided, however, that (A) any Investment which
when made complies with the requirements of the definition of the term "Cash
Equivalent Investment" may continue to be held notwithstanding that such
Investment if made thereafter would not comply with such requirements; (B) no
Investment otherwise permitted by clause (vi) shall be permitted to be made if,
immediately before or after giving effect thereto, any Default shall have
occurred and be continuing; (C) any Investment otherwise permitted by clauses
(iv), (v), or (vi) in an entity engaged in or to be engaged in the natural gas,
natural gas liquids or crude oil or other energy marketing business shall be
structured in a manner acceptable to the Required Lenders; and (D) the aggregate
amount of Investments made after August 10, 2001 in Foreign MarkWest Inc.
Subsidiaries or in assets located outside the United States shall not exceed an
amount equal to ten percent (10%) of the Borrower's consolidated assets at the
time that the Investment is made.

        (b)  The Borrower will not permit the MLP's General Partner to make,
incur, assume, or suffer to exist any Investment in any other Person except
Investments by the MLP's General Partner in the two percent (2%) general
partnership interests of the MLP. Nothing in this Section 7.2.5(b) shall prevent
the MLP's General Partner from maintaining its two percent (2%) general
partnership interest in the MLP even if an MLP Credit Agreement Default has
occurred and is continuing.

        SECTION 7.2.6    Restricted Payments, etc.    On and at all times after
the Effective Date, neither the Borrower nor any of the MarkWest Inc.
Subsidiaries will declare, pay or make any dividend or distribution (in cash,
property or obligations) on any shares of any class of capital stock or other
equity interests (now or hereafter outstanding) of the Borrower or on any
warrants, options or other rights with respect to any shares of any class of
capital stock or other equity interests (now or hereafter outstanding) of the
Borrower or any of the MarkWest Inc. Subsidiaries ("Restricted Payments") other
than (a) dividends or distributions payable in its common stock or warrants to
purchase its common stock or splitups or reclassifications of its stock into
additional or other shares of its common stock; (b) each Subsidiary of the
Borrower may make Restricted Payments to the Borrower and to Wholly-Owned
Subsidiaries of the Borrower (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary of the Borrower, to the Borrower and any Subsidiary
of the Borrower and to each other owner of equity interests of such Subsidiary
on a pro rata basis based on their relative ownership interests); (c) provided
that no Default or Event of Default exists, the Borrower may declare or pay cash
dividends to its stockholders and purchase, redeem or otherwise acquire shares
of its capital stock or warrants, rights or options to acquire any such shares
for cash, provided, that the aggregate amount of such dividends, distributions
and acquisitions for the current and the preceding three Fiscal Quarters does
not exceed the lesser of (i) 50% of consolidated net income of the Borrower and
its Subsidiaries for the current and the preceding three Fiscal Quarters or
(ii) $2,000,000; and (d) with respect to activities required or permitted under
the MarkWest 401(k) Plan, Borrower shall be permitted to purchase or redeem up
to $1,000,000 in the aggregate per annum of shares of any class of capital stock
(now or hereafter outstanding) of the Borrower on the open-market or held in
Borrower's 401(k). The Borrower will not, and will not permit any MarkWest Inc.
Subsidiary to, make any deposit for any purchase, redemption, distribution or
other payment that would be prohibited by this Section.

        SECTION 7.2.7    Rental Obligations.    The Borrower will not, and will
not permit any of the MarkWest Inc. Operating Subsidiaries to, enter into at any
time any arrangement ("Leases") (excluding oil and gas leases entered into in
the ordinary course of business and Leases which create Capitalized

58

--------------------------------------------------------------------------------


Lease Liabilities permitted under Section 7.2.2) which involves the leasing by
the Borrower or any of the MarkWest Inc. Operating Subsidiaries from any lessor
of any real or personal property (or any interest therein), including, without
limitation, pursuant to any sale-leaseback transaction, except for:

        (a)  at any time the Canadian Facility is not in place, (i) Leases for
the Borrower's Foreign MarkWest Inc. Operating Subsidiaries which will not
require the payment of an aggregate amount of rentals during the full remaining
term of such Leases in excess of (excluding escalations resulting from a rise in
the consumer price or similar index) $1,350,000, and (ii) Leases for the
Borrower and its Domestic MarkWest Inc. Operating Subsidiaries which, together
with all other such Leases which shall then be in effect and together with the
Leases described in the preceding clause (i), will not require the payment of an
aggregate amount of rentals during the full remaining term of such Leases in
excess of (excluding escalations resulting from a rise in the consumer price or
similar index) $7,500,000, exclusive of expenses for maintenance, repairs,
insurance, taxes, and assessments and similar charges; and

        (b)  at any time the Canadian Facility is in place, Leases for the
Borrower and the MarkWest Inc. Operating Subsidiaries which will not require the
payment of an aggregate amount of rentals during the full remaining term of such
Leases in excess of (excluding escalations resulting from a rise in the consumer
price or similar index) $7,500,000, exclusive of expenses for maintenance,
repairs, insurance, taxes, and assessments and similar charges, in each case
during the full remaining term of such Leases.

provided, however, that any calculation made for purposes of this Section for
any period shall exclude any payments relating to office rentals arising in
connection with the Borrower's sale of the building located at 155 Inverness in
Englewood, Colorado which do not exceed the sum of (i) $540,000 per Fiscal Year
plus (ii) the Borrower's pro rata share of the amount of the increase in the
"operating expenses" for each Fiscal Year as set forth in the applicable lease;
and provided further that any calculation made for purposes of this Section
shall exclude any amounts required to be expended for maintenance and repairs,
insurance, taxes, assessments, and other similar charges.

        SECTION 7.2.8    Consolidation, Merger, etc.    The Borrower will not
and will not permit any of the MarkWest Inc. Operating Subsidiaries to merge or
consolidate with or into any Person, except that, so long as no Default or Event
of Default exists or would result therefrom:

        (a)  any Person may merge into the Borrower provided that the Borrower
is the surviving entity;

        (b)  any MarkWest Inc. Operating Subsidiary may merge with (A) the
Borrower, provided that the Borrower shall be the continuing or surviving
Person, or (B) any one or more MarkWest Inc. Operating Subsidiaries, provided
that when any Wholly-Owned MarkWest Inc. Operating Subsidiary is merging with
another MarkWest Inc. Operating Subsidiary, a Wholly-Owned MarkWest Inc.
Operating Subsidiary shall be the continuing or surviving Person; and

        (c)  any Person (other than the Borrower or a MarkWest Inc. Operating
Subsidiary) may merge into any MarkWest Inc. Operating Subsidiary provided that
such MarkWest Inc. Operating Subsidiary is the surviving entity.

        SECTION 7.2.9    Asset Dispositions, etc.    (a) The Borrower will not,
and will not permit any of the MarkWest Inc. Operating Subsidiaries to, sell,
transfer, lease, contribute or otherwise convey, or grant options, warrants or
other rights with respect to, all or any substantial part of its assets
(including capital stock of Subsidiaries) to any Person.

        (b)  The Borrower will not, and will not permit any of the MarkWest Inc.
Operating Subsidiaries to, sell, convey, contribute or transfer any asset
(including, without limitation, any sale or assignment with or without recourse
of any receivable) except: (i) retirement of assets in the ordinary course of

59

--------------------------------------------------------------------------------


business; (ii) the MLP Transfer, (iii) the sale of Oil and Gas production and
sale of inventory in the ordinary course of business, including in connection
with hedge agreements or pursuant to long-term contracts; (iv) any conveyance or
transfer by a MarkWest Inc. Operating Subsidiary of the Borrower to the
Borrower, or by the Borrower or a MarkWest Inc. Operating Subsidiary of the
Borrower to a Wholly-Owned MarkWest Inc. Operating Subsidiary; (v) transfers by
the Borrower to a MarkWest Inc. Operating Subsidiary permitted by Section 7.2.5;
(vi) sale or transfer by the Borrower or any MarkWest Inc. Operating Subsidiary
of interests in the MLP, provided, that the Borrower shall continue to own,
directly or indirectly, at least 51% of the general partnership interests and at
least 331/3% of the limited partnership interests in the MLP, and the Borrower
shall continue to control the management of the MLP and the management of
MarkWest OLLC, and (vii) any other sale, conveyance, contribution or transfer by
the Borrower and the MarkWest Inc. Operating Subsidiaries of any asset or assets
other than accounts receivable (the transfers permitted pursuant to this
clause (vii) being referred to as a "Sale"), provided, any such Sales made since
the date of the most recent U.S. Semi-Annual Borrowing Base redetermination
exceeding, individually or in the aggregate, ten percent (10%) of the U.S.
Semi-Annual Borrowing Base then in effect, shall result in a review of the U.S.
Semi-Annual Borrowing Base as provided in this Section. The Borrower shall give
the Administrative Agent and the Global Lenders notice of any such proposed Sale
not less than twenty (20) Business Days prior to the anticipated closing date of
the proposed Sale. The Administrative Agent shall, within ten (10) Business Days
and utilizing the Reserve Report and Midstream Report delivered in connection
with the most recent redetermination of the U.S. Semi-Annual Borrowing Base, and
any other information deemed relevant by the Administrative Agent, propose to
the Global Lenders the amount of the U.S. Semi-Annual Borrowing Base to be in
effect after such Sale. Thereafter, the Global Lenders shall have eight
(8) Business Days to approve or object to such proposed amount; and any failure
to object shall be deemed to be an approval. In the event there is no approval
or deemed approval, the Administrative Agent shall poll the Global Lenders to
ascertain the greatest amount of the U.S. Semi-Annual Borrowing Base then
acceptable to all of the Global Lenders and such amount shall be the amount of
the U.S. Semi-Annual Borrowing Base. The Administrative Agent shall give the
Borrower and the Global Lenders notice of the amount of the revised U.S.
Semi-Annual Borrowing Base, and the Borrower may reallocate the sum of the
revised U.S. Semi-Annual Borrowing Base and the Canadian Borrowing Base as
provided in Section 2.1.3(a)(ii). Notwithstanding the foregoing, the Borrower
shall not, nor shall the Borrower permit any MarkWest Inc. Operating Subsidiary
to, transfer any assets, other than the sale of Oil and Gas production and
inventory and payment of trade payables in the ordinary course of business
pursuant to Section 7.2.9(b)(iii), to any Person pursuant to this Section 7.2.9
if a Default shall have occurred and be continuing or would otherwise be
existing after, or result from, any such transfer.

        SECTION 7.2.10    Subordinated Debt Documents.    The Borrower will not
amend any Subordinated Debt Document unless approved in writing by the Required
Lenders (other than ministerial amendments and amendments to extend the time or
times for payment). The Borrower shall not make any payments of interest or any
other amounts in respect of the Subordinated Debt if a Default shall have
occurred and be continuing or would result from such payment. The Borrower will
not prepay any principal, interest or other indebtedness in respect of
Subordinated Debt, or make any redemption or acquisition for value or
defeasance, refinancing or exchange (other than for PIK Notes) thereof or
therefor, or make any payments in contravention of the Subordination Agreement.
Any PIK Notes shall have the same terms as the related Subordinated Notes,
except as otherwise approved by the Required Lenders, and shall be considered
Subordinated Notes for purposes of this Agreement and the Subordination
Agreement.

        SECTION 7.2.11    Transactions with Affiliates.    The Borrower will
not, and will not permit any of its Subsidiaries to, enter into, or cause,
suffer or permit to exist any arrangement or contract with any of its other
Affiliates unless such arrangement or contract is fair and equitable to the
Borrower or such Subsidiary and is an arrangement or contract of the kind which
would be entered into by a prudent

60

--------------------------------------------------------------------------------


Person in the position of the Borrower or such Subsidiary with a Person which is
not one of its Affiliates. This Section 7.2.11 will not apply to transactions
among the MLP Parties and their Affiliates which do not involve the Borrower or
the MarkWest Inc. Operating Subsidiaries or the Investor Notes as such term is
defined on Schedule 1.1(a) .

        SECTION 7.2.12    Negative Pledges, Restrictive Agreements,
etc.    (a) The Borrower will not, and will not permit any of the MarkWest Inc.
Subsidiaries to, enter into any agreement (excluding this Agreement, any other
Loan Document, and Loan Documents as defined in the Canadian Credit Agreement)
prohibiting or restricting the creation or assumption of any Lien upon its
properties, revenues or assets, whether now owned or hereafter acquired, or the
ability of the Borrower, the MLP's General Partner, or any other Obligor to
amend or otherwise modify this Agreement or any other Loan Document or the
ability of any MarkWest Inc. Subsidiary to make any payments, directly or
indirectly, to the Borrower by way of dividends, advances, repayments of loans
or advances, reimbursements of management and other intercompany charges,
expenses and accruals or other returns on investments, or any other agreement or
arrangement which restricts the ability of any such Subsidiary to make any
payment, directly or indirectly, to the Borrower. Notwithstanding the foregoing,
(i) documents governing a Capitalized Lease Liability or a purchase money Lien
permitted by Section 7.2.3(q) and (r) may prohibit other Liens on the asset
encumbered by such Lien and (ii) the Lenders acknowledge that the real estate
leases described on Schedule 7.2.12 entered into by Borrower or MarkWest Inc.
Subsidiaries prior to the Effective Date restrict or prohibit Liens on the
Borrower's or MarkWest Inc. Subsidiary's leasehold interest.

        (b)  The Borrower will not, and will not permit any of the MarkWest Inc.
Operating Subsidiaries to, enter into any agreement governing Indebtedness if
such agreement contains covenants or events of default that are more restrictive
than those contained in this Agreement; provided, however, that the foregoing
restriction shall not apply to the documents governing the Canadian Credit
Agreement.

        SECTION 7.2.13    Limitation On Hedging Agreements.    Neither the
Borrower nor any of the Domestic MarkWest Inc. Operating Subsidiaries will enter
into any Hedging Agreements in respect of commodities if the notional volumes
thereof (when aggregated with other commodity Hedging Agreements of the Borrower
and other Domestic MarkWest Inc. Operating Subsidiaries then in effect) exceed,
as of the date such Hedging Agreement is executed, 75% of the projected
production from Oil and Gas Properties for the period during which such Hedging
Agreement is in effect.

        SECTION 7.2.14    Use of Proceeds.    No proceeds of any Loan will be
used to acquire any equity security of a class which is publicly traded or is
registered pursuant to Section 12 of the Securities Exchange Act of 1934 or any
"margin stock," as defined in Regulation U except in connection with
transactions (a) authorized by the board of directors of the Borrower, (b) (i)
authorized by the board of directors or other governing body of the Person whose
stock is being acquired or (ii) involving less than 5% of the stock of any
Person (except the Borrower) or (iii) where the Borrower or any of its
Subsidiaries invest in the equity of the MLP, and (c) which would not cause the
Borrower to fail to be in compliance with Section 6.17 and which would not cause
the Loans or the Lenders to be in violation of Regulation U.

        SECTION 7.2.15    Gas Imbalances, Take-or-Pay or Other
Prepayments.    The Borrower will not allow net gas imbalances in excess of
200,000 MMBTU of gas, take-or-pay or other prepayments with respect to the Oil
and Gas Properties of the Borrower or the MarkWest Inc. Subsidiaries that would
require the Borrower or the MarkWest Inc. Subsidiaries to deliver Oil and Gas
produced on Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor.

61

--------------------------------------------------------------------------------


ARTICLE VIII
EVENTS OF DEFAULT

        SECTION 8.1    Listing of Events of Default.    Each of the following
events or occurrences described in this Section 8.1 shall constitute an "Event
of Default".

        SECTION 8.1.1    Non-Payment of Obligations.    The Borrower shall
default in the payment or prepayment when due of any principal of or interest on
any Loan, or the Borrower shall default (and such default shall continue
unremedied for a period of five days) in the payment when due of any Commitment
Fee or of any other Obligation.

        SECTION 8.1.2    Breach of Warranty.    Any representation or warranty
of the Borrower or any other Obligor made or deemed to be made hereunder or in
any other Loan Document executed by it or any other writing or certificate
furnished by or on behalf of the Borrower or any other Obligor to the
Administrative Agent or any Lender for the purposes of or in connection with
this Agreement or any such other Loan Document (including any certificates
delivered pursuant to Article V) is or shall be incorrect when made in any
material respect.

        SECTION 8.1.3    Non-Performance of Certain Covenants and
Obligations.    The Borrower shall default in the due performance and observance
of any of its obligations under Section 7.1.1(d) or Section 7.2 which default
continues unremedied for ten (10) days.

        SECTION 8.1.4    Non-Performance of Other Covenants and
Obligations.    Any Obligor shall default in the due performance and observance
of any other agreement contained herein or in any other Loan Document executed
by it, and such default shall continue unremedied for a period of thirty
(30) days after notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender.

        SECTION 8.1.5    Default on Other Indebtedness.    (a) The Borrower or
any of the MarkWest Inc. Operating Subsidiaries (i) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) in respect of any Indebtedness (other than Indebtedness
hereunder) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $3,500,000, or
(ii) fails to observe or perform any other agreement or condition relating to
any such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or a trustee or agent on behalf of such holder or holders to cause,
with the giving of notice if required, such Indebtedness to be demanded or to
become due or to be repurchased or redeemed (automatically or otherwise) prior
to its stated maturity; or (b) an Event of Default occurs as defined in the
Canadian Agreement.

        SECTION 8.1.6    Judgments.    

        (a)  Any final judgment or order for the payment of money in excess of
$3,500,000 shall be rendered against the Borrower or any of the MarkWest Inc.
Operating Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order; or (ii) there shall be
any period of 15 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect.

        (b)  Any non-monetary final judgment shall be rendered that has, or
would reasonably be expected to have, a Material Adverse Effect and, in either
case, (i) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (ii) there is a period of 15 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect.

        SECTION 8.1.7    Pension Plans.    Any of the following events shall
occur with respect to any Pension Plan (a) the institution of any steps by the
Borrower, any member of its Controlled Group or any other Person to terminate a
Pension Plan if, as a result of such termination, the Borrower or any

62

--------------------------------------------------------------------------------


such member could be required to make a contribution to such Pension Plan, or
could reasonably expect to incur a liability or obligation to such Pension Plan,
in excess of $3,500,000; or (b) a contribution failure occurs with respect to
any Pension Plan sufficient to give rise to a Lien under section 302(f) of
ERISA.

        SECTION 8.1.8    Control of the Borrower.    Any Change in Control shall
occur.

        SECTION 8.1.9    Bankruptcy, Insolvency, etc.    The Borrower or any of
the MarkWest Inc. Operating Subsidiaries shall (a) become insolvent or generally
fail to pay, or admit in writing its inability or unwillingness to pay, debts as
they become due; (b) apply for, consent to, or acquiesce in, the appointment of
a trustee, receiver, sequestrator or other custodian for the Borrower or any of
the MarkWest Inc. Operating Subsidiaries or any property of any thereof, or make
a general assignment for the benefit of creditors; (c) in the absence of such
application, consent or acquiescence, permit or suffer to exist the appointment
of a trustee, receiver, sequestrator or other custodian for the Borrower or any
of the MarkWest Inc. Operating Subsidiaries or for a substantial part of the
property of any thereof, and such trustee, receiver, sequestrator or other
custodian shall not be discharged within 60 days, provided, that the Borrower,
each MarkWest Inc. Operating Subsidiary hereby expressly authorizes the
Administrative Agent and each Lender to appear in any court conducting any
relevant proceeding during such 60-day period to preserve, protect and defend
their rights under the Loan Documents; (d) permit or suffer to exist the
commencement of any bankruptcy, reorganization, debt arrangement or other case
or proceeding under any bankruptcy or insolvency law, or any dissolution,
winding up or liquidation proceeding, in respect of the Borrower or any of the
MarkWest Inc. Operating Subsidiaries or any other Obligor, and, if any such case
or proceeding is not commenced by the Borrower or such Subsidiary, such case or
proceeding shall be consented to or acquiesced in by the Borrower or such
Subsidiary or shall result in the entry of an order for relief or shall remain
for 60 days undismissed, provided, that the Borrower and each MarkWest Inc.
Operating Subsidiary hereby expressly authorizes the Administrative Agent and
each Lender to appear in any court conducting any such case or proceeding during
such 60-day period to preserve, protect and defend their rights under the Loan
Documents; or (e) take any corporate or partnership action authorizing, or in
furtherance of, any of the foregoing.

        SECTION 8.1.10    Impairment of Security, etc.    Except as a direct
result of the acts or omissions of the Administrative Agent or any Lender, any
Loan Document, or any Lien granted thereunder, shall (except in accordance with
its terms), in whole or in part, terminate, cease to be effective or cease to be
the legally valid, binding and enforceable obligation of any Obligor party
thereto; the Borrower, any other Obligor or any other party shall, directly or
indirectly, contest in any manner such effectiveness, validity, binding nature
or enforceability; or for a period of ten days following the earlier of the date
the Borrower has knowledge thereof or the Borrower receives notice from the
Administrative Agent or any Lender thereof, any Lien securing any Obligation
shall, in whole or in part, cease to be a perfected first priority Lien, subject
only to those exceptions expressly permitted by such Loan Document.

        SECTION 8.1.11    Default Under Material Agreement.    The Borrower or
any of its Subsidiaries shall default in or breach the performance or observance
of any provision of any material contract or agreement to which it is a party or
it or its property is bound if such default or breach could result in the
opinion of the Administrative Agent and the Required Lenders in a Material
Adverse Effect and if such default or breach is not cured within the time period
set forth for cure in the relevant material agreement or, if no cure period is
specified, within thirty (30) days of the Borrower's knowledge of such breach or
default.

        SECTION 8.1.12    MLP/Parent Material Agreements.    (a) Any MLP/Parent
Material Agreement, or any material portion thereof, ceases to be in full force
and effect if not replaced (prior to such cessation) in a manner satisfactory to
the Required Lenders, if such cessation could reasonably be expected to have a
Material Adverse Effect; or (b) default by any Person in the performance or

63

--------------------------------------------------------------------------------


observance of any material term of any MLP/Parent Material Agreement, if such
default could reasonably be expected to have a Material Adverse Effect; or
(c) any event or condition occurs or exists which in the opinion of the Required
Lenders is reasonably likely to have a material adverse effect on the ability of
the Borrower or any Subsidiary or any MLP Party to perform its obligations under
an MLP/Parent Material Agreement.

        SECTION 8.1.13    Invalidity of Loan Documents.    Any Loan Document, at
any time after its execution and delivery and for any reason other than the
agreement of the requisite percentage of Lenders or satisfaction in full of all
the Obligations, ceases to be in full force and effect, or is declared by a
court of competent jurisdiction to be null and void, invalid or unenforceable in
any respect; or any Obligor denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate, rescind or
invalidate any Loan Document in whole or in part.

        SECTION 8.2    Action if Bankruptcy.    If any Event of Default
described in clauses (a) through (d) of Section 8.1.9 shall occur with respect
to the Borrower or any Obligor, the Revolving Loan Commitments (if not
theretofore terminated) shall automatically terminate and the outstanding
principal amount of all outstanding Loans and all other Obligations shall
automatically be and become immediately due and payable, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration, notice
of any other kind or demand.

        SECTION 8.3    Action if Other Event of Default.    If any Event of
Default (other than any Event of Default described in clauses (a) through (d) of
Section 8.1.9 with respect to the Borrower or any other Obligor) shall occur for
any reason, whether voluntary or involuntary, and be continuing, the
Administrative Agent shall, upon the direction of, or may, with the consent of,
the Required Lenders, by notice to the Borrower (a) declare all or any portion
of the outstanding principal amount of the Loans and other Obligations to be due
and payable and/or the Revolving Loan Commitments (if not theretofore
terminated) to be terminated, whereupon the full unpaid amount of such Loans and
other Obligations which shall be so declared due and payable shall be and become
immediately due and payable, without notice of intent to accelerate, notice of
acceleration, notice of any other kind, protest, demand or presentment, and/or,
as the case may be, the Revolving Loan Commitments shall terminate; (b) require
that the Borrower Cash Collateralize its Obligations in respect of Letters of
Credit in an amount equal to 110% of the then aggregate Stated Amount of all
Letters of Credit outstanding and undrawn; and (c) exercise on behalf of itself
and the Lenders all rights and remedies available to it and the Lenders under
the Loan Documents or applicable law.

ARTICLE IX
THE AGENT

        SECTION 9.1    Actions.    Each Lender hereby appoints BofA as its
Administrative Agent and Collateral Agent under and for purposes of this
Agreement, the Notes and each other Loan Document. Each Lender authorizes the
Administrative Agent to act on behalf of such Lender under this Agreement, the
Notes and each other Loan Document and, in the absence of other written
instructions from the Required Lenders received from time to time by the
Administrative Agent (with respect to which the Administrative Agent agrees that
it will comply, except as otherwise provided in this Section or as otherwise
advised by counsel), to exercise such powers hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof, together with such powers as may be reasonably incidental
thereto. Each Lender hereby indemnifies (which indemnity shall survive any
termination of this Agreement) the Administrative Agent, pro rata according to
such Lender's Percentage, from and against any and all liabilities, obligations,
losses, damages, claims, costs or expenses of any kind or nature whatsoever
which may at any time be imposed on, incurred by, or asserted against, the
Administrative Agent in any way relating to or arising out of this Agreement,
the Notes and any other Loan Document, including reasonable attorneys' fees, and
as to which the Administrative Agent is not reimbursed by the Borrower; WHETHER
OR NOT ARISING

64

--------------------------------------------------------------------------------

OUT OF THE NEGLIGENCE OF THE ADMINISTRATIVE AGENT, provided, however, that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, claims, costs or expenses which are determined by
a court of competent jurisdiction in a final proceeding to have resulted solely
from the Administrative Agent's gross negligence or wilful misconduct. The
Administrative Agent shall not be required to take any action hereunder, under
the Notes or under any other Loan Document, or to prosecute or defend any suit
in respect of this Agreement, the Notes or any other Loan Document, unless it is
indemnified hereunder to its satisfaction. If any indemnity in favor of the
Administrative Agent shall be or become, in the Administrative Agent's
determination, inadequate, the Administrative Agent may call for additional
indemnification from the Lenders and cease to do the acts indemnified against
hereunder until such additional indemnity is given.

        SECTION 9.2    Funding Reliance, etc.    (a) Unless the Administrative
Agent shall have been notified by telephone, confirmed in writing, by any Lender
by 10:30 p.m., Central time, on the day of a Borrowing that such Lender will not
make available the amount which would constitute its Percentage of such
Borrowing on the date specified therefor, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent and,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If and to the extent that such Lender shall not have made such amount
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date the
Administrative Agent made such amount available to the Borrower to the date such
amount is repaid to the Administrative Agent, at the Federal Funds Rate
applicable at the time.

        (b)  Unless the Administrative Agent shall have been notified by
telephone, confirmed in writing, by the Borrower prior to the date any payment
to be made by it hereunder is due, that it does not intend to remit such
payment, the Administrative Agent may, in its sole and absolute discretion,
assume that the Borrower has timely remitted such payment and may, in its sole
and absolute discretion and in reliance thereon, make available such payment to
the Person entitled thereto. If such payment is not in fact remitted to the
Administrative Agent in immediately available funds, then each Lender shall
forthwith on demand repay to the Administrative the amount of such assumed
payment made available to such Lender, together with interest thereon in respect
of each day from and including the date such amount was made by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent at the Federal Funds Rate.

        SECTION 9.3    Exculpation.    Neither the Administrative Agent nor any
of its directors, officers, employees or agents shall be liable to any Lender
for any action taken or omitted to be taken by it under this Agreement or any
other Loan Document, or in connection herewith or therewith, except for its own
wilful misconduct or gross negligence, nor responsible for any recitals or
warranties herein or therein, nor for the effectiveness, enforceability,
validity or due execution of this Agreement or any other Loan Document, nor for
the creation, perfection or priority of any Liens purported to be created by any
of the Loan Documents, or the validity, genuineness, enforceability, existence,
value or sufficiency of any collateral security, nor to make any inquiry
respecting the performance by the Borrower of its obligations hereunder or under
any other Loan Document. Any such inquiry which may be made by the
Administrative Agent shall not obligate it to make any further inquiry or to
take any action. The Administrative Agent shall be entitled to rely upon advice
of counsel concerning legal matters and upon any notice, consent, certificate,
statement or writing which the Administrative Agent believes to be genuine and
to have been presented by a proper Person.

        SECTION 9.4    Successor.    The Administrative Agent may resign as such
at any time upon at least 30 days' prior notice to the Borrower and all Lenders.
If the Administrative Agent at any time shall resign, the Required Lenders may
appoint another Lender as a successor Administrative Agent which shall thereupon
become the Administrative Agent hereunder. If no successor Administrative Agent

65

--------------------------------------------------------------------------------


shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent's
giving notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
one of the Lenders or a commercial banking institution organized under the laws
of the U.S. (or any State thereof) or a U.S. branch or agency of a commercial
banking institution, and having a combined capital and surplus of at least
$500,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall be entitled to receive from the retiring Administrative Agent such
documents of transfer and assignment as such successor Administrative Agent may
reasonably request, and shall thereupon succeed to and become vested with all
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Administrative Agent's
resignation hereunder as the Administrative Agent, the provisions of (a) this
Article IX shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement; and
(b) Section 10.3 and Section 10.4 shall continue to inure to its benefit.

        SECTION 9.5    Loans by BofA.    BofA shall have the same rights and
powers with respect to (x) the Loans made by it or any of its Affiliates, and
(y) the Notes held by it or any of its Affiliates as any other Lender and may
exercise the same as if it were not the Administrative Agent. BofA and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or Affiliate of the
Borrower as if BofA were not the Administrative Agent hereunder.

        SECTION 9.6    Credit Decisions.    Each Lender acknowledges that it
has, independently of the Administrative Agent and each other Lender, and based
on such Lender's review of the financial information of the Borrower, this
Agreement, the other Loan Documents (the terms and provisions of which being
satisfactory to such Lender) and such other documents, information and
investigations as such Lender has deemed appropriate, made its own credit
decision to extend its Revolving Loan Commitment. Each Lender also acknowledges
that it will, independently of the Administrative Agent and each other Lender,
and based on such other documents, information and investigations as it shall
deem appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under this Agreement or any other Loan Document.

        SECTION 9.7    Copies, etc.    The Administrative Agent shall give
prompt notice to each Lender of each notice or request required or permitted to
be given to the Administrative Agent by the Borrower pursuant to the terms of
this Agreement (unless concurrently delivered to the Lenders by the Borrower).
The Administrative Agent will distribute to each Lender each document or
instrument received for its account and copies of all other communications
received by the Administrative Agent from the Borrower for distribution to the
Lenders by the Administrative Agent in accordance with the terms of this
Agreement.

        SECTION 9.8    Default; Collateral.    

        (a)  Upon the occurrence and continuance of a Default, the Lenders agree
to promptly confer in order that Required Lenders or the Lenders, as the case
may be, may agree upon a course of action for the enforcement of the rights of
the Lenders; and the Administrative Agent shall be entitled to refrain from
taking any action (without incurring any liability to any Person for so
refraining) unless and until the Administrative Agent shall have received
instructions from Required Lenders. All rights of action under the Loan
Documents and all right to the Collateral, if any, hereunder may be enforced by
the Administrative Agent and any suit or proceeding instituted by the
Administrative Agent in furtherance of such enforcement shall be brought in its
name as the Administrative Agent without the necessity of joining as plaintiffs
or defendants any other Lender, and the recovery of any judgment

66

--------------------------------------------------------------------------------


shall be for the benefit of the Lenders (and, with respect to Lender Hedging
Agreements, Affiliates, if applicable) subject to the expenses of the
Administrative Agent. In actions with respect to any property of the Borrower or
any other Obligor, the Administrative Agent is acting for the ratable benefit of
each Lender (and, with respect to Lender Hedging Agreement, Affiliates, if
applicable). Any and all agreements to subordinate (whether made heretofore or
hereafter) other indebtedness or obligations of Borrower to the Obligation shall
be construed as being for the ratable benefit of each Lender (and, with respect
to Lender Hedging Agreement, Affiliates, if applicable).

        (b)  Each Lender authorizes and directs the Administrative Agent to
enter into the Collateral Documents for the benefit of the Lenders (and, with
respect to Lender Hedging Agreement, Affiliates, if applicable). Except to the
extent unanimity (or other percentage set forth in Section 10.1) is required
hereunder, each Lender agrees that any action taken by the Required Lenders in
accordance with the provisions of the Loan Documents, and the exercise by the
Required Lenders of the power set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.

        (c)  The Administrative Agent is hereby authorized on behalf of all of
the Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time to take any action with respect to any Collateral or
Collateral Documents which may be necessary to perfect and maintain perfected
the Liens upon the collateral granted pursuant to the Collateral Documents.

        (d)  The Administrative Agent shall have no obligation whatsoever to any
Lender or to any other Person to assure that the Collateral exists or is owned
by any Obligor or is cared for, protected, or insured or has been encumbered or
that the Liens granted to the Administrative Agent herein or pursuant thereto
have been properly or sufficiently or lawfully created, perfected, protected, or
enforced, or are entitled to any particular priority, or to exercise at all or
in any particular manner or under any duty of care, disclosure, or fidelity, or
to continue exercising, any of the Rights granted or available to the
Administrative Agent in this Section 9.8 or in any of the Collateral Documents;
it being understood and agreed that in respect of the Collateral, or any act,
omission, or event related thereto, the Administrative Agent any act in any
manner it may deem appropriate, in its sole discretion, given the Administrative
Agent's own interest in the Collateral as one of the Lenders and that the
Administrative Agent shall have no duty or liability whatsoever to any Lender,
other than to act without gross negligence or wilful misconduct.

        (e)  The Lenders hereby irrevocably authorize the Administrative Agent,
at its option and in its discretion, to release any Lien granted to or held by
the Administrative Agent upon any Collateral: (i) constituting property in which
no Obligor owned an interest at the time the Lien was granted or at any time
thereafter; (ii) constituting property leased to an Obligor under a lease which
has expired or been terminated in a transaction permitted under the Loan
Document or is about to expire and which has not been, and is not intended by
such Obligor to be, renewed; and (iii) consisting of an instrument evidencing
Indebtedness pledged to the Administrative Agent (for the benefit of the
Lenders), if the Indebtedness evidenced thereby has been paid in full. In
addition, the Lenders irrevocably authorize the Administrative Agent to release
Liens upon collateral as contemplated in Section 10.1(b), (c) or (d), or if
approved, authorized, or ratified in writing by the requisite Lenders. Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent's authority to release particular types or
items of Collateral pursuant to this Section 9.8.

        (f)    In furtherance of the authorizations set forth in this
Section 9.8, each Lender hereby irrevocably appoints the Administrative Agent
its attorney-in-fact, with full power of substitution, for and on behalf of and
in the name of each such Lender, (i) to enter into Collateral Documents
(including, without limitation, any appointments of substitute trustees under
any Collateral Documents), (ii) to take action with respect to the Collateral
and Collateral Documents to perfect, maintain, and preserve Lenders' Liens, and
(iii) to execute instruments of release or to take other action necessary to

67

--------------------------------------------------------------------------------


release Liens upon any Collateral to the extent authorized in paragraph (e)
hereof. This power of attorney shall be liberally, not restrictively, construed
so as to give the greatest latitude to the Administrative Agent's power, as
attorney, relative to the Collateral matters described in this Section 9.8. The
powers and authorities herein conferred on the Administrative Agent may be
exercised by the Administrative Agent through any Person who, at the time of the
execution of a particular instrument, is an officer of the Administrative Agent.
The power of attorney conferred by this Section 9.8(f) is granted for valuable
consideration and is coupled with an interest and is irrevocable so long as the
Obligations, or any part thereof, shall remain unpaid or the Lenders are
obligated to make any Borrowings under the Loan Documents.

        SECTION 9.9    Lender Hedging Agreements.    To the extent any Lender or
any Affiliate of a Lender is a party to a Lender Hedging Agreement in accordance
with the requirements of the Loan Documents and accepts the benefits of the
Liens in the Collateral arising pursuant to the Collateral Documents, such
Lender (for itself and on behalf of any such Affiliates) shall be deemed (i) to
appoint Bank of America, N.A., as its nominee and agent, to act for and on
behalf of such Lender or Affiliate thereof in connection with the Collateral
Documents and (ii) to be bound by the terms of this Article IX.

ARTICLE X
MISCELLANEOUS PROVISIONS

        SECTION 10.1    Waivers, Amendments, Release of Collateral,
etc.    (a) The provisions of this Agreement and of each other Loan Document may
from time to time be amended, modified or waived, if such amendment,
modification or waiver is in writing and consented to by the Borrower and the
Required Lenders; provided, however, that no such amendment, modification or
waiver which would: (a) modify any requirement hereunder that any particular
action be taken by all the Lenders or by the Required Lenders shall be effective
unless consented to by each Lender; (b) modify this Section 10.1, change the
definition of "Required Lenders," increase the Revolving Loan Commitment Amount
(except as set forth in Section 2.5.1) or the Percentage of any Lender, reduce
any fees described in Article III, change the schedule of reductions to the
Revolving Loan Commitment provided for in Section 2.2.2, release any material
portion of the Collateral, except as set forth in Section 9.8 and Sections
10.1(b), (c) and (d) or otherwise specifically provided in any Loan Document,
release any material Guarantor (except as provided in Section 10.1(d)), or
extend the Revolving Loan Commitment Termination Date, shall be made without the
consent of each Lender and each holder of a Note; (c) extend the due date for,
or reduce the amount of, any scheduled repayment or prepayment of principal of
or interest on any Loan (or reduce the principal amount of or rate of interest
on any Loan) shall be made without the consent of the holder of that Note
evidencing such Loan; (d) affect adversely the interests, rights or obligations
of the Administrative Agent, shall be made without consent of the Administrative
Agent; (e) affect adversely the interests, rights or obligations of an Issuer in
its capacity as such, shall be made without consent of such Issuer or
(f) increase, maintain, or decrease the Global Borrowing Base pursuant to
Section 2.1.3 without consent of the Global Lenders. No failure or delay on the
part of the Administrative Agent, any Lender or the holder of any Note in
exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by the Administrative Agent, any Lender or
the holder of any Note under this Agreement or any other Loan Document shall,
except as may be otherwise stated in such waiver or approval, be applicable to
subsequent transactions. No waiver or approval hereunder shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.

68

--------------------------------------------------------------------------------

        (b)  Upon any sale, transfer, or disposition of Collateral which is
permitted pursuant to the Loan Documents, and upon ten (10) Business Days' prior
written request by the Borrower (which request must be accompanied by (a) true
and correct copies of all material documents of transfer or disposition,
including any contract of sale, (ii) a preliminary closing statement and
instructions to the title company, if any, and (iii) all requested release
instruments in form and substance satisfactory to the Administrative Agent), the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of Liens
granted to the Administrative Agent for the benefit of the Lenders pursuant
hereto in such Collateral. In addition, if the Borrower or any of the
MarkWest Inc. Operating Subsidiaries own any Margin Stock at the time of the
requested release, then together with such request for release, the Borrower
shall present a certificate in form and substance satisfactory to the
Administrative Agent, setting forth calculations demonstrating compliance with
Regulation U and, if required by the Administrative Agent, an opinion of counsel
stating that the requested release, if made, will not result in the Lenders
being in violation of Regulation U. The Administrative Agent shall not be
required to execute any release instruments on terms which, in the
Administrative Agent's opinion, would expose the Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of liens without recourse or warranty. No such release shall impair the
Administrative Agent's lien on the proceeds of sale of such Collateral.

        (c)  If all outstanding Loans and other Obligations have been
indefeasibly paid in full and no Letters of Credit are outstanding, the
Commitments have terminated or have been reduced to zero pursuant to
Section 2.2, and, subject to Section 10.1(d), all Lender Hedging Agreements have
terminated, the Administrative Agent agrees to, and the Lenders hereby instruct
the Administrative Agent to, at the Borrower's expense, execute such releases of
the Collateral Documents as the Borrower shall reasonably request and this
Agreement shall be deemed terminated except that such termination shall not
relieve the Borrower of any obligation to make any payments to the
Administrative Agent or any Lender required by any Loan Document to the extent
accruing, or relating to an event occurring, prior to such termination.
Notwithstanding the foregoing, if such Liens also secure the obligations under
the Canadian Credit Agreement, such Liens may not be released unless permitted
by the terms of the Canadian Credit Agreement.

        (d)  Notwithstanding any provision herein to the contrary, if the
Commitments as herein defined and the Commitments as defined in the Canadian
Credit Agreement have been terminated, no Letters of Credit hereunder or under
the Canadian Credit Agreement are outstanding, and the only outstanding
Obligations as herein defined and as defined in the Canadian Credit Agreement
are amounts owed pursuant to one or more Lender Hedging Agreements, the
Administrative Agent will, and is hereby authorized to, (A) release the Liens
created under the Loan Documents and (B) release all Guaranties executed by
MarkWest Inc. Operating Subsidiaries, provided, that contemporaneously with such
release, (i) the Borrower (and, if applicable, the MarkWest Inc. Operating
Subsidiary that is a party to such Lender Hedging Agreements) (A) executes a
margin agreement in form and substance acceptable to such Lender(s) (or its
Affiliates) that are parties to such Lender Hedging Agreements (the "Lender
Counterparties") and (B) provides collateral in the form of cash or a letter of
credit having an aggregate value acceptable to such Lender Counterparties, and
(ii) if such Lender Hedging Agreement is executed by a MarkWest Inc. Operating
Subsidiary but the Borrower is not a party thereto, the Borrower executes a
guaranty covering such MarkWest Inc. Operating Subsidiary's obligations
thereunder, such guaranty to be in form and substance satisfactory to the Lender
Counterparties; and provided further the Borrower acknowledges that if such
liens and/or Guaranties also secure the obligations under the Canadian Credit
Agreement, such Liens and Guaranties may not be released unless permitted by the
terms of the Canadian Credit Agreement. Any release under this Section 10.1(d)
must be in writing and signed by the Administrative Agent.

69

--------------------------------------------------------------------------------


        SECTION 10.2    Notices.    All notices and other communications
provided to any party hereto under this Agreement or any other Loan Document
shall be in writing or by facsimile and addressed, delivered or transmitted to
such party at its address, Telex or facsimile number set forth, with respect to
Borrower and Administrative Agent, below its signature hereto, and with respect
to any Lender, set forth in its Administrative Questionnaire provided to the
Administrative Agent hereto or set forth in the Lender Assignment Agreement, or
at such other address or facsimile number as may be designated by such party in
a notice to the other parties. Any notice, if mailed and properly addressed with
postage prepaid or if properly addressed and sent by pre-paid courier service,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted.

        SECTION 10.3    Payment of Costs and Expenses.    The Borrower agrees to
pay within 10 days of demand all reasonable expenses of the Administrative Agent
(including the fees and out-of-pocket expenses of counsel to the Administrative
Agent and of local counsel, if any, who may be retained by counsel to the
Administrative Agent) in connection with the negotiation, preparation, execution
and delivery of this Agreement and of each other Loan Document, including
schedules and exhibits, and any amendments, waivers, consents, supplements or
other modifications to this Agreement or any other Loan Document as may from
time to time hereafter be required, whether or not the transactions contemplated
hereby are consummated, the filing, recording, refiling or rerecording of any
mortgage, any pledge agreement and any Security Agreement and/or any Uniform
Commercial Code financing statements relating thereto and all amendments,
supplements and modifications to any thereof and any and all other documents or
instruments of further assurance required to be filed or recorded or refiled or
rerecorded by the terms hereof or of any mortgage, any pledge agreement or any
security agreement, and the preparation and review of the form of any document
or instrument relevant to this Agreement or any other Loan Document.

        The Borrower further agrees to pay, and to save the Administrative Agent
and the Lenders harmless from all liability for, any stamp or other similar
taxes which may be payable in connection with the execution or delivery of this
Agreement, the borrowings hereunder, or the issuance of the Notes or any other
Loan Documents. The Borrower also agrees to reimburse the Administrative Agent
and each Lender upon demand for all reasonable out-of-pocket expenses (including
attorneys' fees and legal expenses) incurred by the Administrative Agent or such
Lender in connection with the enforcement of any Obligations.

        SECTION 10.4    Indemnification.    In consideration of the execution
and delivery of this Agreement by each Lender and the extension of the
Commitments, the Borrower hereby indemnifies, exonerates and holds the
Administrative Agent and any of its Affiliates and each Lender and each of their
respective officers, directors, employees, attorneys and agents (collectively,
the "Indemnified Parties") free and harmless from and against any and all
actions, causes of action, suits, losses, costs, liabilities and damages, and
expenses incurred in connection therewith (irrespective of whether any such
Indemnified Party is a party to the action for which indemnification hereunder
is sought), including reasonable attorneys' fees and disbursements and
settlement costs INCLUDING INDEMNIFIED LIABILITIES ARISING OUT OF THE NEGLIGENCE
OF AN INDEMNIFIED PARTY (collectively, the "Indemnified Liabilities"), incurred
by the Indemnified Parties or any of them as a result of, or arising out of, or
relating to (a) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Loan; (b) the entering into and
performance of this Agreement and any other Loan Document by any of the
Indemnified Parties; (c) any investigation, litigation or proceeding related to
any acquisition or proposed acquisition by the Borrower or any of the
MarkWest Inc. Subsidiaries of all or any portion of the stock or assets of any
Person, whether or not the Administrative Agent or such Lender is party thereto;
(d) any investigation, litigation or proceeding related to any environmental
cleanup, audit, compliance or other matter relating to the protection of the
environment or the Release by the Borrower or any of the MarkWest Inc.
Subsidiaries of any Hazardous Material; or (e) the presence on or under, or the
escape, seepage,

70

--------------------------------------------------------------------------------


leakage, spillage, discharge, emission, discharging or releases from, any real
property owned or operated by the Borrower or any MarkWest Inc. Subsidiary of
any Hazardous Material (including any losses, liabilities, damages, injuries,
costs, expenses or claims asserted or arising under any Environmental Law),
regardless of whether caused by, or within the control of, the Borrower or such
MarkWest Inc. Subsidiary, except for any such Indemnified Liabilities arising
for the account of a particular Indemnified Party by reason of the relevant
Indemnified Party's gross negligence or wilful misconduct.

        SECTION 10.5    Survival.    The obligations of the Borrower under
Sections 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4, and the obligations of the Lenders
under Section 9.1, shall in each case survive any termination of this Agreement,
the payment in full of all Obligations and the termination of all Revolving Loan
Commitments. The representations and warranties made by each Obligor in this
Agreement and in each other Loan Document shall survive the execution and
delivery of this Agreement and each such other Loan Document.

        SECTION 10.6    Severability.    Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such provision and such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement or such Loan Document or affecting the validity or
enforceability of such provision in any other jurisdiction.

        SECTION 10.7    Headings.    The various headings of this Agreement and
of each other Loan Document are inserted for convenience only and shall not
affect the meaning or interpretation of this Agreement or such other Loan
Document or any provisions hereof or thereof.

        SECTION 10.8    Execution in Counterparts.    This Agreement may be
executed by the parties hereto in several counterparts, each of which shall be
executed by the Borrower and the Administrative Agent and be deemed to be an
original and all of which shall constitute together but one and the same
agreement.

        SECTION 10.9    Governing Law; Entire Agreement.    THIS AGREEMENT, THE
NOTES AND EACH OTHER LOAN DOCUMENT SHALL EACH BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF TEXAS AND APPLICABLE
U.S. FEDERAL LAW. This Agreement, the Notes and the other Loan Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and supersede any prior agreements, written or oral, with
respect thereto.

        SECTION 10.10    Successors and Assigns.    (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of paragraph (b)
of this Section, (ii) by way of participation in accordance with the provisions
of paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

        (b)  Any Lender may at any time assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Revolving Loan

71

--------------------------------------------------------------------------------


Commitment and the Loans at the time owing to it) provided however, that any
such assignments by a Lender shall be pro rata with any assignment by such
Lender or an Affiliate of such Lender of its interests in the Canadian Facility;
provided further that (i) except in the case of an assignment of the entire
remaining amount of the assigning Lender's Revolving Loan Commitment and the
Loans at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Revolving Loan Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Loan
Commitment is not then in effect, the principal outstanding balance of the Loan
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if "Trade Date" is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); (ii) each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender's
rights and obligations under this Agreement and the Canadian Credit Agreement
with respect to the Loan or the Revolving Loan Commitment assigned; (iii) any
assignment of a Revolving Loan Commitment must be approved by the Administrative
Agent and the L/C Issuing Lender unless the Person that is the proposed assignee
is itself a Lender with a Revolving Loan Commitment (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and (iv) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire. Subject to acceptance
and recording thereof by the Administrative Agent pursuant to paragraph (c) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 4.4, 4.5 and 4.6 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.

        (c)  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Dallas, Texas (or
such other location as may be specified by the Administrative Agent) a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the "Register"). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

        (d)  Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower's Affiliates
or Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Loan Commitment and/or the Loans owing to it); provided that
(i) such Lender's obligations under this

72

--------------------------------------------------------------------------------


Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, take any actions of the
type described in clause (b) or (c) of Section 10.1. Subject to paragraph (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.4, 4.5, and 4.6 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 4.9 as though it were a Lender, provided such
Participant agrees to be subject to Section 4.8 as though it were a Lender.

        (e)  A Participant shall not be entitled to receive any greater payment
under Sections 4.5 and 4.6 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower's
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 4.6 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 4.6 as though it
were a Lender.

        (f)    Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

        SECTION 10.11    Other Transactions.    Nothing contained herein shall
preclude the Administrative Agent or any other Lender from engaging in any
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, with the Borrower or any of its Affiliates in which the Borrower
or such Affiliate is not restricted hereby.

        SECTION 10.12    Forum Selection and Consent to Jurisdiction.    ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE
AGENT, THE LENDERS OR THE BORROWER MAY BE BROUGHT AND MAINTAINED IN THE COURTS
OF THE STATE OF TEXAS OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF TEXAS. THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF TEXAS AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT
RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION. THE BORROWER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF TEXAS AND HEREBY IRREVOCABLY APPOINTS CT CORPORATION
SYSTEM, WITH AN ADDRESS AT 350 N. ST. PAUL STREET, DALLAS, TEXAS 75201 (THE
"TEXAS PROCESS AGENT") AS PROCESS AGENT IN ITS NAME, PLACE AND STEAD TO RECEIVE
AND FORWARD SERVICE OF ANY AND ALL WRITS, SUMMONSES AND OTHER LEGAL PROCESS IN
ANY SUIT, ACTION OR PROCEEDING BROUGHT IN THE STATE OF TEXAS, AGREES THAT SUCH
SERVICE IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE MADE UPON THE TEXAS
PROCESS AGENT, AND AGREES TO TAKE ALL SUCH ACTION AS MAY BE NECESSARY TO
CONTINUE SAID

73

--------------------------------------------------------------------------------


APPOINTMENT IN FULL FORCE AND EFFECT. THE BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

        SECTION 10.13    Waiver of Jury Trial.    THE ADMINISTRATIVE AGENT, THE
LENDERS AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS
OR THE BORROWER. THE BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL
AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF
EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE LENDERS ENTERING INTO
THIS AGREEMENT AND EACH SUCH OTHER LOAN DOCUMENT.

        SECTION 10.14    Confidentiality.    Each Lender and the Administrative
Agent agrees to use reasonable commercial efforts not to disclose without the
prior written consent of the Borrower (other than to their employees, auditors
or counsel or to another Lender if the Lender or such Lender's holding or parent
company or the Administrative Agent in its sole discretion determines that any
such party should have access to such information) any confidential information
with respect to the Borrower or any Subsidiary which is furnished pursuant to
this Agreement, provided, that any Lender and the Administrative Agent may
disclose any such information (a) as has become generally available to the
public, (b) as may be required or appropriate in any report, statement or
testimony submitted to any municipal, provincial, state or Federal regulatory
body having or claiming to have jurisdiction over such Lender or the
Administrative Agent or to the Federal Reserve Board, Bank of Canada, the Office
of the Superintendent of Financial Institutions, Canada Deposit Insurance
Corporation, the Federal Deposit Insurance Corporation, National Association of
Insurance Commissioners or similar organizations (whether in the United States
or elsewhere) or their successors, (c) as may be required or appropriate in
response to any summons or subpoena or in connection with any litigation, (d) in
order to comply with any law, order, regulation or ruling applicable to such
Lender or the Administrative Agent, and (e) to any Affiliate of such Lender or
Administrative Agent.

        A Lender may furnish any publicly available information concerning the
Borrower or any of its Subsidiaries in the possession of such Lender from time
to time to assignees and participants (including prospective assignees and
participants) without the consent of the Borrower. Nonpublic information
concerning the Borrower or any of its Subsidiaries shall not be furnished by any
Lender to assignees and participants (including prospective assignees and
participants) without the prior written consent of the Borrower, which consent
shall not be unreasonably withheld or delayed.

        SECTION 10.15    Assignment.    The Existing Lenders, as holders of the
Notes as defined in and issued under the Existing Credit Agreement, hereby
assign to the Lenders who are signatories hereto on the Effective Date, a
portion of the indebtedness owed to each of them under the Existing Credit
Agreement, so that on the Effective Date all such Lenders have Revolving Loan
Commitments and hold Loans in the Percentages set forth on Schedule 1.1(b)
hereto.

        SECTION 10.16    Priority of Hedging Obligations.    Borrower, Lenders
and Administrative Agent hereby agree that (a) any amounts received in
satisfaction of any Obligations arising under the Loan Documents, including,
without limitation, Obligations under this Agreement and any Lender Hedging
Agreement, shall rank pari passu in right of payment and shall be used to repay
such Obligations on a

74

--------------------------------------------------------------------------------


pro rata basis, and (b) all Hedging Obligations arising in connection with any
Hedging Agreement other than any Lender Hedging Agreement are hereby expressly
subordinated in right of payment to the prior payment in full in cash of all
Obligations under the Loan Documents.

        SECTION 10.17    Certain Remedies.    Notwithstanding anything to the
contrary contained herein or in the Collateral Documents, neither the
Administrative Agent nor the Lenders shall have the right to collect income,
rents, royalties, revenues, issues, profits or proceeds from the Mortgaged
Properties as therein defined unless an Event of Default has occurred and is
continuing.

        SECTION 10.18    Maximum Rate.    It is the intention of the parties
hereto to comply strictly with applicable usury laws, if any; accordingly,
notwithstanding any provision to the contrary contained herein or in any fee
letter or other Loan Document or any other document otherwise relating hereto,
in no event shall this Agreement or any Note or such documents require or permit
the payment, taking, reserving, receiving, collection or charging of any sums
constituting interest under applicable laws which exceed the maximum amount
permitted by such laws. If any such excess interest is called for, contracted
for, charged, taken, reserved, or received in connection with any Loan or in any
fee letter or other Loan Document, or in any communication by the Administrative
Agent, any Lender or any other person to the Borrower or any other person, or in
the event all or part of the principal or interest of any Loan shall be prepaid
or accelerated, so that under any of such circumstances or under any other
circumstance whatsoever the amount of interest contracted for, charged, taken,
reserved, or received on the amount of principal actually outstanding from time
to time under this Agreement or any Note shall exceed the maximum amount of
interest permitted by applicable usury laws, then in any such event it is agreed
as follows: (i) the provisions of this paragraph shall govern and control,
(ii) neither the Borrower nor any other person or entity now or hereafter liable
for the payment of any Loan shall be obligated to pay the amount of such
interest to the extent such interest is in excess of the maximum amount of
interest permitted by applicable usury laws, (iii) any such excess which is or
has been received notwithstanding this paragraph shall be credited against the
then unpaid principal balance of the Loans or, if the Loans have been or would
be paid in full by such credit, refunded to the Borrower, and (iv) the
provisions of this Agreement, the Notes and the other Loan Documents, and any
communication to the Borrower, shall immediately be deemed reformed and such
excess interest reduced, without the necessity of executing any other document,
to the maximum lawful rate allowed under applicable laws as now or hereafter
construed by courts having jurisdiction hereof or thereof. Without limiting the
foregoing, all calculations of the rate of interest contracted for, charged,
collected, taken, reserved, or received in connection herewith which are made
for the purpose of determining whether such rate exceeds the maximum lawful rate
shall be made to the extent permitted by applicable laws by amortizing,
prorating, allocating and spreading during the period of the full term of the
Loans, including all prior and subsequent renewals and extensions, all interest
at any time contracted for, charged, taken, collected, reserved, or received.
The terms of this paragraph shall be deemed to be incorporated in every Loan
Document and communication relating to this Agreement, the Loans and the Notes.

        To the extent that the interest rate laws of the State of Texas are
applicable to the Loans, the applicable interest rate ceiling is the weekly
ceiling determined in accordance with Texas Finance Code, Section 303.001 as
limited by Texas Finance Code Section 303.009. The Lenders retain the right to
modify the interest rate in accordance with applicable law.

        The parties agree that Texas Finance Code, Chapter 346 (formerly Tex.
Rev. Civ. Stat., Title 79, Chapter 15), which regulates certain revolving loan
accounts and revolving triparty accounts, shall not apply to any revolving loan
accounts created under this Agreement or the Notes or maintained in connection
therewith.

        SECTION 10.19    Entire Agreement.    THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY

75

--------------------------------------------------------------------------------


NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

        SECTION 10.20    Consent And Ratification of Collateral
Documents.    Subject to Section 10.21, each of the Borrower and the Borrower's
MarkWest Inc. Operating Subsidiaries (a) hereby consent to the execution and
delivery of this Agreement, the Loan Documents, the Canadian Credit Agreement,
and the Loan Documents as defined in the Canadian Credit Agreement,
(b) acknowledge that it has previously delivered to the Administrative Agent,
pursuant to the terms and conditions of the Existing Credit Agreement, the
Collateral Documents listed on Schedule 10.20 hereto (the "Existing Collateral
Documents"), (c) confirm and agree that each of the Existing Collateral
Documents to which it is a party is, and shall continue to be, in full force and
effect and shall secure the Obligations as herein defined and is hereby ratified
and confirmed in all respects except that, upon the effectiveness of, and on and
after the date of, this Agreement, each reference in the Existing Collateral
Documents to the Existing Credit Agreement, shall mean and be a reference to
this Agreement as amended, restated, or otherwise modified from time to time,
and (d) all Notes issued pursuant to this Agreement shall be deemed to be issued
in replacement of the Notes issued under the Existing Credit Agreement and are,
and shall continue to be, secured by the Existing Collateral Documents.

        SECTION 10.21    Transfer of Assets to the MLP and Release of Liens and
Guaranties Related Thereto.    The Administrative Agent and the Lenders consent
to the MLP Transfer, and authorize the disposition of the assets described in
the Contribution Agreement executed in connection with the MLP Transfer free of
their security interests and, effective on the Effective Date (a) each of
Appalachia, West Shore, and Basin hereby are released from the Collateral
Documents executed by it in connection with the Existing Credit Agreement,
(b) the Administrative Agent and the Lenders hereby release their liens and
security interests on (i) the equity interests in Appalachia, West Shore and
Basin, and (ii) their liens and security interests on the other property being
conveyed to the MLP Parties, which other liens and security interests are
described on Schedule 10.20 under the heading "Liens Being Released on the
Effective Date," and (c) the Lenders authorize the Administrative Agent to
execute such written releases as may be necessary to evidence such releases.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

76

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

    BORROWER:
 
 
MARKWEST HYDROCARBON, INC.
 
 
By:
       

--------------------------------------------------------------------------------

Gerald A. Tywoniuk
Senior Vice President, Finance


 
 
Address for Notices:
155 Inverness Drive West
Suite 200
Englewood, Colorado 80112
 
 
Telephone No:
(303) 290-8700
 
 
Facsimile No.:
(303) 290-8769
 
 
Attention:
Contract Administrator


 
 
GUARANTORS:
 
 
MARKWEST MICHIGAN, INC.
 
 
By:
       

--------------------------------------------------------------------------------

Gerald A. Tywoniuk
Senior Vice President, Finance
 
 
MARKWEST RESOURCES, INC.
 
 
By:
       

--------------------------------------------------------------------------------

Gerald A. Tywoniuk
Senior Vice President, Finance

[THIS IS A SIGNATURE PAGE TO THE
MARKWEST HYDROCARBON, INC.
CREDIT AGREEMENT]

77

--------------------------------------------------------------------------------

    MATREX, L.L.C.
 
 
By: MarkWest Resources, Inc., its Manager
 
 
By:
       

--------------------------------------------------------------------------------

Gerald A. Tywoniuk
Senior Vice President, Finance

[THIS IS A SIGNATURE PAGE TO THE
MARKWEST HYDROCARBON, INC.
CREDIT AGREEMENT]

78

--------------------------------------------------------------------------------

    BANK OF AMERICA, N.A., as Administrative Agent and as a Lender
 
 
By:
       

--------------------------------------------------------------------------------

Richard L. Stein
Principal


 
 
Address for Notices:
901 Main Street,
14th Floor
Dallas, Texas 75202
 
 
Telephone No.:
(214) 209-2642
 
 
Facsimile No.:
(214) 290-8364
 
 
Attention:
Mr. Ramon Presas
 
 
with a copy to:
 
 
333 Clay Street, Suite 4550
Houston, Texas 77002
 
 
Telephone No.:
(713) 651-4850
 
 
Facsimile No:
(713) 651-4841
 
 
Attention: Mr. Richard L. Stein

[THIS IS A SIGNATURE PAGE TO THE
MARKWEST HYDROCARBON, INC.
CREDIT AGREEMENT]

79

--------------------------------------------------------------------------------

    U.S. BANK, NATIONAL ASSOCIATION
 
 
By:
       

--------------------------------------------------------------------------------

Monte E. Deckerd
Vice President

[THIS IS A SIGNATURE PAGE TO THE
MARKWEST HYDROCARBON, INC.
CREDIT AGREEMENT]

80

--------------------------------------------------------------------------------

    ROYAL BANK OF CANADA
 
 
By:
         

--------------------------------------------------------------------------------

        Name:            

--------------------------------------------------------------------------------

        Title:            

--------------------------------------------------------------------------------

[THIS IS A SIGNATURE PAGE TO THE
MARKWEST HYDROCARBON, INC.
CREDIT AGREEMENT]

81

--------------------------------------------------------------------------------

    WELLS FARGO BANK, N.A.
 
 
By:
         

--------------------------------------------------------------------------------

        Name:            

--------------------------------------------------------------------------------

        Title:            

--------------------------------------------------------------------------------

[THIS IS A SIGNATURE PAGE TO THE
MARKWEST HYDROCARBON, INC.
CREDIT AGREEMENT]

82

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.11



TABLE OF CONTENTS
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
